CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION









1215 DATACENTER PARK BOULEVARD








DATACENTER LEASE






Between






COLLINS TECHNOLOGY PARK PARTNERS, LLC
as Landlord




and




RACKSPACE US, INC.
as Tenant








Dated






December 29, 2011




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

Table of Contents


 
 
 
Page
1
 
LEASE OF TENANT SPACE
1
 
1.1
Tenant Space
 
 
1.2
Condition of Tenant Space
 
 
1.3
Interconnections
 
 
1.4
Relocation Right
 
 
1.5
Quiet Enjoyment; Access
 
 
1.6
Common Area
 
2
 
TERM
2
 
2.1
Term; Tenant’s Early Termination Right
 
 
2.2
Delivery of Tenant Space; Delivery of Documentation; Early Access
 
 
2.3
Extension Options
 
3
 
BASE RENT AND OTHER CHARGES
5
 
3.1
Base Rent
 
 
3.2
Operating Expenses and Taxes – Real Property
 
 
3.3
Payments Generally
 
 
3.4
Late Payments
 
 
3.5
Utilities
 
4
 
TAXES-EQUIPMENT; TAXES-OTHER
7
 
4.1
Taxes - Equipment
 
 
4.2
Taxes - Other
 
5
 
INTENTIONALLY DELETED
8
6
 
PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS
8
 
6.1
Permitted Use
 
 
6.2
Building Rules and Regulations
 
 
6.3
Compliance with Laws; Hazardous Materials
 
 
6.4
Electricity Consumption Threshold
 
 
6.5
Maximum Structural Load
 
 
6.6
Rooftop Rights
 
7
 
ACCESS CONTROL; SECURITY; ELECTRICITY; INTERRUPTION OF SERVICES; BUILDING
MANAGEMENT SYSTEM
9
 
7.1
Access Control; Security
 
 
7.2
Electricity
 
 
7.3
Interruption of Services
 
 
7.4
Building Management System
 
8
 
MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY
11
 
8.1
Landlord’s Maintenance
 
 
8.2
Tenant’s Maintenance
 
 
8.3
Alterations
 
 
8.4
Removal of Tenant’s Personal Property
 
 
8.5
Depreciation
 
9
 
CASUALTY EVENTS; TAKINGS; INSURANCE
13


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

 
9.1
Casualty Events; Takings
 
 
9.2
Tenant’s Insurance
 
 
9.3
Landlord’s Insurance
 
10
 
TRANSFERS
15
 
10.1
Restrictions on Transfers; Landlord’s Consent
 
 
10.2
Notice to Landlord
 
 
10.3
Landlord’s Recapture Rights
 
 
10.4
No Release; Subsequent Transfers
 
 
10.5
Colocation
 
 
10.6
Excess Rent
 
11
 
ESTOPPEL CERTIFICATES
16
12
 
SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS
17
 
12.1
Subordination and Attornment
 
 
12.2
Intentionally Omitted
 
 
12.3
SNDA
 
13
 
SURRENDER OF TENANT SPACE; HOLDING OVER
17
 
13.1
Tenant’s Method of Surrender
 
 
13.2
Disposal of Tenant’s Personal Property
 
 
13.3
Holding Over
 
 
13.4
Survival
 
14
 
WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS
18
 
14.1
Waivers
 
 
14.2
Indemnification
 
 
14.3
Consequential Damages
 
 
14.4
Liens
 
15
 
TENANT DEFAULT
20
 
15.1
Events of Default By Tenant
 
 
15.2
Remedies
 
 
15.3
Tenant’s Liability
 
16
 
LANDLORD’S LIABILITY
21
 
16.1
Landlord Default; Tenant’s Remedies
 
 
16.2
Landlord’s Liability
 
 
16.3
Transfer of Landlord’s Interest
 
17
 
MISCELLANEOUS
22
 
17.1
Severability
 
 
17.2
No Waiver
 
 
17.3
Attorneys’ Fees and Costs
 
 
17.4
Waiver of Right to Jury Trial
 
 
17.5
Headings; Time; Survival
 
 
17.6
Notices
 
 
17.7
Governing Law; Jurisdiction
 
 
17.8
Incorporation; Amendment; Merger
 
 
17.9
Brokers
 
 
17.1
Examination of Lease; Binding on Parties
 
 
17.1
Recordation
 


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

 
17.1
Authority
 
 
17.1
Successors and Assigns
 
 
17.1
Force Majeure
 
 
17.2
No Partnership or Joint Venture; No Third Party Beneficiaries
 
 
17.2
Access By Landlord
 
 
17.2
Rights Reserved by Landlord
 
 
17.2
Counterparts; Delivery by Facsimile or E-mail
 
 
17.2
Confidentiality
 
 
17.2
Incorporation of Schedules and Exhibits
 
 
17.2
Financial Statements
 
 
17.2
Intentionally Omitted
 
 
17.2
Re-Commissioning
 
 
17.2
Landlord’s Lien
 
 
17.3
Parking
 
 
17.3
Reporting
 







--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

SCHEDULE “1”
CERTAIN DEFINED TERMS
“1232 Alma Lease” shall mean and refer to that certain Datacenter Lease dated
effective as of May 20, 2011, by and between Collins Technology Park Partners,
LLC, as landlord (the “1232 Landlord”), and Rackspace US, Inc., as tenant,
related to certain space located at 1232 Alma Road, Richardson, Texas.
“A&E Firm” shall mean and refer to the architectural and engineering firm that
prepares the As-Built Drawings for Landlord.
“ACM” shall mean and refer to asbestos, asbestos-containing materials or
presumed asbestos-containing materials.
“Additional Rent” shall mean and refer to all amounts (other than Base Rent)
payable by Tenant to Landlord pursuant to this Lease, whether or not denominated
as such.
“Affiliate Transfer” shall mean and refer to an assignment by Tenant of this
Lease, or the sublease of the entire or any portion of the Tenant Space, to a
Tenant Affiliate where (x) Tenant gives Landlord prior written notice of the
name of such Tenant Affiliate, and (y) as applicable, the applicable Tenant
Affiliate assumes, in writing, for the benefit of Landlord, all of Tenant's
obligations under this Lease, or enters into a sublease with Tenant on a form
approved by Tenant in Tenant's sole but good faith discretion.
“Alterations” shall mean and refer to any alterations, additions, improvements
or replacements to the Tenant Space, or any other portion of the Building or
Property (exclusive of any replacement(s) of any portion of the Infrastructure
performed in accordance with Section 8.2, below) that are performed by or on
behalf of Tenant or any other Tenant Party. For avoidance of doubt, and
notwithstanding the fact that the manner and method of the installation of
Tenant's Personal Property is subject to the terms of Section 8.3, the term
“Alterations” expressly excludes Tenant's Personal Property.
“Applicable Laws” shall mean and refer to (a) all laws, ordinances, building
codes, rules, regulations, orders and directives of any governmental authority
now or hereafter having jurisdiction over the Property, (b) all covenants,
conditions and restrictions now or hereafter affecting the Property, and (c) all
rules, orders, regulations and requirements of any applicable fire rating bureau
or other organization performing a similar function for the Property.
“As-Built Drawings” shall mean and refer to the As-Built Drawings, as defined on
Exhibit “E-1”, attached hereto.
“Back-Up Power Systems” shall mean and refer to all emergency, supplemental
and/or back-up power systems used in or for either of the Datacenters.
“Base Building” shall mean and refer to: (i) those walls in the Tenant Space
that are structural in nature, (ii) the foundation of the Building, (iii) the
steel structure of the Building, (iv) the exterior walls (including windows) of
the Building, (v) the roof of the Building, (vi) the parking and grounds
adjacent to the Building, (vii) the Base Building Systems; and (viii) the Common
Area.
“Base Building Systems” shall mean and refer to the shared/common systems and
equipment in the Building and/or otherwise for the Property, including, without
limitation, the Fire Detection System, electrical, HVAC, plumbing, sprinkler,
access control (including, without limitation, Landlord's Access Control
Systems), mechanical, and telecommunications systems and equipment. For the
avoidance of doubt, Base Building Systems shall: (i) in no event include any of
the Infrastructure; and (ii) include all portions of the Building electrical
system down to, but not including, that certain output side of the primary
Building switchgear (i.e., that certain output side of the Vista switchgear)
that exclusively serves the Premises.
“Base Rent” shall mean and refer to the amounts of Base Rent set forth in Item 8
of the Basic Lease Information.
“Building” shall mean and refer to the Building described in Item 15 of the
Basic Lease Information.
“Building Management System” or “BMS” shall mean and refer to the Building's
environmental diagnostic system for power, temperature and humidity, which
includes remote sensors located in each Tenant Space to provide 24x7 monitoring
of (i) the power supplied to each Tenant Space and (ii) the temperature and
humidity in each Suite.
“Building Rules and Regulations” shall mean and refer to Landlord's rules and
regulations for the Building, as same may be amended from time to time in
accordance with Section 6.2 of the Lease. The current version of the Building
Rules and Regulations is attached hereto as Exhibit “G”.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Cables” shall mean and refer to all fiber and/or copper and/or other cabling
that is placed into the Pathway by Landlord on Tenant's behalf, or by Tenant
and/or by any other Tenant Party.
“Casualty-Complete” shall mean and refer to a Casualty Event that results in the
complete destruction of the Building.
“Casualty Event” shall mean and refer to fire, explosion or any other casualty
or peril causing damage to the Property, the Building and/or the Tenant Space.
“Casualty Repair - Landlord” shall mean and refer to the repair and
reconstruction of the damaged portion(s) of the Base Building and/or the
Property (exclusive of the Tenant Space and Tenant's Repair Obligations) to
substantially the same condition in which they existed immediately prior to a
particular Casualty Event and in order to enable Tenant's access to and use of
the Tenant Space in the ordinary conduct of Tenant's business. For the avoidance
of doubt (and notwithstanding anything to the contrary contained in the
foregoing), Landlord's obligations under the “Casualty Repair - Landlord” does
not, and shall not, include the obligation to repair or replace any of the
Infrastructure.
“Casualty Repair - Tenant” shall mean and refer to the repair and reconstruction
of the damaged portion(s) of the equipment, item and materials that are included
within Tenant's Repair Obligations to substantially the same condition in which
they existed immediately prior to a particular Casualty Event.
“Casualty Repair Notice” shall mean and refer to written notice by Landlord to
Tenant notifying Tenant of the Repair Period-Estimated.
“Claims” shall mean and refer to all third party claims, actions, suits and
proceedings, and all losses, damages, obligations, liabilities, penalties,
fines, costs and expenses arising from any such claims, actions, suits, or
proceedings, including, without limitation, attorneys' fees, legal costs, and
other costs and expenses of defending against any such claims, actions, suits,
or proceedings.
“Colocation Activity” shall mean and refer to the installation, operation and
maintenance by a Colocation Party of such Colocation Party's computer, switch
and/or communications equipment in the Tenant Space, and the connection of such
equipment with the equipment of Tenant and/or other Colocation Parties within
the Tenant Space.
“Colocation Agreement” shall mean and refer to a license agreement, by and
between Tenant and a Colocation Customer, whereby Tenant provides such
Colocation Customer (and its related Colocation Parties) a license for the sole
purpose of engaging in Colocation Activities within the Tenant Space.
“Colocation Customer” shall mean and refer to a customer of Tenant, who desires
to engage in Colocation Activities within the Tenant Space, under and pursuant
to a Colocation Agreement.
“Colocation Party” shall mean and refer to any Colocation Customer and any
person claiming, directly or indirectly, by, through or under any Colocation
Customer, together with the officers, agents, servants and employees of each
Colocation Customer.
“Commencement Date” shall mean and refer to (a) the Commencement Date (A), as it
relates to Datacenter-A and the Datacenter-A Period, and (b) the Commencement
Date (B), as it relates to Datacenter-B and the Datacenter-B Period.


“Commencement Date (A)” shall mean and refer to the Commencement Date (A) set
forth in Item 4 of the Basic Lease Information, subject to the terms of Section
2.2.2 of the Standard Lease Provisions.


“Commencement Date (B)” shall mean and refer to the Commencement Date (B) set
forth in Item 4 of the Basic Lease Information, subject to the terms of Section
2.2.2 of the Standard Lease Provisions.


“Commencement Date Conditions” shall mean and refer (a) to Commencement Date
Conditions (A) (as it relates to the occurrence of Commencement Date (A)), and
(b) to Commencement Date Conditions (B) (as it relates to the occurrence of
Commencement Date (B)).


“Commencement Date Conditions (A)” shall mean and refer to the occurrence of the
following:


(a)    Landlord has performed the Commissioning of Datacenter-A, which condition
shall be deemed to have been satisfied upon Landlord's receipt of the
Commissioning Complete Letter for Datacenter-A;


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

(b)    Landlord has completed Landlord's Installations (A) and has installed the
Base Building Systems for the Building, which shall be substantially similar in
functionality to the “Base Building Systems” (as defined in the 1232 Alma Lease)
that have been installed by the 1232 Landlord at the 1232 Building as of the
Effective Date of this Lease.
(c)    Landlord has completed installation of (i) the P-POP Room and S-POP Room,
as defined in Item 16 of the Basic Lease Information, below; and (ii) the POP
Premises, as defined in the POP Rider; and
(d)    Landlord has delivered the Suite A-1 Tenant Space and the POP Premises to
Tenant and provided the Commencement Date Notice for the Suite A-1 Tenant Space
to Tenant.
“Commencement Date Conditions (B)” shall mean and refer to the occurrence of the
following:


(a)    Landlord has performed the Commissioning of Datacenter-B, which condition
shall be deemed to have been satisfied upon Landlord's receipt of the
Commissioning Complete Letter for Datacenter-B;
(b)    Landlord has completed Landlord's Installations (B); and
(c)    Landlord has delivered the Suite B-1 Tenant Space to Tenant and provided
the Commencement Date Notice for the Suite B-1 Tenant Space to Tenant.
“Commencement Date Notice” shall mean and refer to a notice from Landlord to
Tenant, substantially in the form attached hereto as Exhibit “E-4”, which shall
(a) memorialize Landlord's delivery of the Suite A-1 Tenant Space (or the Suite
B-1 Tenant Space, as applicable) to Tenant with Landlord's Installations (A) (or
Landlord's Installations (B), as applicable) complete, (b) be accompanied by a
copy of the Commissioning Complete Letter for Datacenter-A (or for Datacenter-B,
as applicable), and (c) confirm the actual Commencement Date, as applicable.
“Commissioning” shall mean and refer to the act of causing the
commissioning/turn up of the Infrastructure of a Datacenter pursuant to the
Commissioning Criteria, so that such Infrastructure has passed Level 5 of such
Commissioning Criteria, as certified by the Commissioning Agent by virtue of the
Commissioning Complete Letter for the particular Datacenter.
“Commissioning Complete Letter” shall mean and refer to a letter from the
Commissioning Agent, evidencing successful Commissioning of a Datacenter,
substantially in the form attached hereto as Exhibit “J”.
“Commissioning Agent” shall mean and refer to the third party engineering firm
that performs the Commissioning of the Infrastructure for a particular
Datacenter.
“Commissioning Criteria” shall mean and refer to the commissioning criteria set
forth on Exhibit “E-2”.
“Commissioning Documentation” shall mean and refer to the Commissioning
Documentation, as defined on Exhibit “E-1”, attached hereto.
“Common Area” shall mean and refer to those portions of the Property and the
Building designated by Landlord from time to time for the common use of all
tenants of the Building, including among other facilities, the sidewalks,
service corridors, curbs, truck ways, loading areas (including, without
limitation, loading docks), private streets, driveways and alleys, lighting
facilities, halls, lobbies, delivery passages, elevators, drinking fountains,
meeting rooms, public toilets, parking areas and garages, decks and other
parking facilities, landscaping and other common rooms and common facilities.
“Consequential Damages” shall mean and refer to consequential damages,
incidental damages, indirect damages, special damages, loss of profit, loss of
business opportunity and loss of income.
“Control”, as used in the definition of Tenant Affiliate, shall mean and refer
to (i) the right to exercise, directly or indirectly, fifty percent (50%) or
more of the voting rights attributable to the controlled entity, (ii) the power
to elect a majority of the controlled entity's board of directors and/or (iii)
the ability to otherwise direct the business, management and/or operational
decisions of the entity in question, whether through ownership, voting rights,
by contract or otherwise.
“Datacenter” shall mean and refer to (a) Datacenter-A, as it relates to Suites
A-1, A-2 and A-3; and (b) Datacenter-B, as it relates to Suites B-1, B-2 and
B-3.
“Datacenter-A” shall mean and refer to Datacenter-A described in Item 18 of the
Basic Lease Information.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Datacenter-A Period” shall mean and refer to the period of time commencing on
the Commencement Date (A) and continuing until the expiration of the one hundred
eightieth (180th) full calendar month thereafter, unless earlier terminated in
accordance with the terms of this Lease.
“Datacenter-B” shall mean and refer to Datacenter-B described in Item 18 of the
Basic Lease Information.
“Datacenter-B Period” shall mean and refer to the period of time commencing on
the Commencement Date (B) and continuing until the expiration of the one hundred
eightieth (180th) full calendar month thereafter, unless earlier terminated in
accordance with the terms of this Lease.
“Datacenter Period” shall mean and refer (a) to the Datacenter-A Period (as it
relates to Tenant Space (A)), and (b) to the Datacenter-B Period (as it relates
to Tenant Space (B)).
“Default Rate” shall mean and refer to an interest rate equal to the lesser of
(a) one percent (1 %) per month or (b) the maximum lawful rate of interest.
“Delinquency Date” shall mean and refer to the date that is (a) five (5)
business days after the date on which any particular payment of Base Rent is due
from Tenant to Landlord; and (b) ten (10) days after the date on which any
particular payment of Additional Rent is due from Tenant to Landlord.
“Digital” shall mean and refer to Digital Realty Trust, L.P., a Maryland limited
partnership.
“DPD Campus” shall mean and refer to that certain real property located in
Richardson, Texas bound on four sides by Collins Road on the north,
International Parkway on the east, Security Row on the south and Alma Road on
the west.
“Early Access” shall mean and refer to Tenant's ability and right, subject to
the terms of Section 2.2.4 of the Standard Lease Provisions, to enter and use
the Early Access Suites, during the Early Access Period for each such Suite, for
the Permitted Use.
“Early Access Date” shall mean and refer to Commencement Date (A) (as it relates
to Suite A-2 and Suite A-3) and Commencement Date (B) (as it relates to Suite
B-2 and Suite B-3).
“Early Access Period” shall mean and refer to the period between the Early
Access Date and the commencement of the applicable Suite Period.
“Early Access Suite” shall mean and refer to any Suite within a Datacenter for
which the Datacenter Period has commenced, but for which the Suite Period has
yet to commence.
“ECT Default Notice” shall mean and refer to written notice from Landlord
notifying Tenant of an ECT Overage. The parties agree, however, that such
written notice need only be delivered by e-mail to Tenant's legal notice e-mail
address (i.e., legalnotice@rackspace.com), and need not be followed up by a
confirming copy by any other method of delivery.
“ECT Overage” shall mean and refer to a situation in which the electricity
consumption for a Datacenter exceeds such Datacenter's Electricity Consumption
Threshold.
“Electricity Consumption Threshold” shall mean and refer to (a) the Electricity
Consumption Threshold-A, as it relates to Datacenter-A (see Exhibit “F”, Table
A, Item 1), and (b) the Electricity Consumption Threshold-B, as it relates to
Datacenter-B (see Exhibit “F”, Table A, Item 2).
“Environmental Laws” shall mean and refer to all now and hereafter existing
Applicable Laws regulating, relating to, or imposing liability or standards of
conduct concerning public health and safety or the environment and/or Hazardous
Materials [including, without limitation, CERCLA, RCRA, OSHA, HMTA, and the
Clean Air Act].
“Event of Default by Tenant” shall mean and refer to the occurrence of any of
the Events of Default by Tenant described in Sections 15.1.1-15.1.5, inclusive.
“Excess Rent” shall mean and refer to any consideration in excess of the sum of
(a) the pro-rata portion of Rent applicable to the portion of the Tenant Space
subject to the assignment or sublease, less (b) the reasonable leasing costs
(e.g., tenant improvement allowances, legal fees actually incurred in connection
with consummating such sublease or assignment, and broker commissions) actually
incurred by Tenant in connection with such sublease or assignment.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Extension Options” shall mean and refer to Tenant's options to extend the Term
of the Lease with respect to each of Tenant Space (A) and Tenant Space (B), the
number and duration of which are as set forth in Item 6 of the Basic Lease
Information, and the terms for which are as set forth in Section 2.3 of the
Standard Lease Provisions.
“Extension Option Exercise Notice” shall mean and refer to written notice from
Tenant to Landlord specifying that Tenant is irrevocably exercising an Extension
Option so as to extend the Term of this Lease for a particular Tenant Space by
the applicable Extension Term on the terms set forth in Section 2.3 of the
Standard Lease Provisions.
“Extension Term” shall mean and refer to the duration of each duly exercised
Extension Option, as set forth in Item 6 of the Basic Lease Information.
“Extension Term Base Rent” shall mean and refer to the monthly Base Rent payable
with respect to the applicable Tenant Space during an Extension Term.
“Financial Statements” shall mean and refer to audited annual financial
statements of the indicated entity, including (i) an opinion of a certified
public accountant, (ii) a balance sheet, and (iii) a profit and loss statement
(income statement), all prepared in accordance with sound accounting principles
consistently applied.
“Fire Detection System” shall mean and refer to a fire/life/safety system
substantially similar in functionality to the fire/life/safety system installed
by the 1232 Landlord at the 1232 Building as of the Effective Date of this
Lease.
“Force Majeure” shall mean and refer to any cause or reason beyond the
reasonable control of the party obligated to perform hereunder, including, but
not limited to, strike, labor trouble, governmental rule, regulation, ordinance,
statute or interpretation, or fire, earthquake or civil commotion.
Notwithstanding the foregoing, neither financial disability nor financial
hardship shall constitute Force Majeure hereunder.
“Foreclosure” shall mean and refer to any foreclosure, sale under a power of
sale, ground lease termination or transfer in lieu of any of the foregoing or
the exercise of any other remedy pursuant to any Security Document by virtue of
which Landlord's interest in the Property is transferred to the applicable
Holder.
“Guarantor” shall mean and refer to Rackspace Hosting, Inc., a Delaware
corporation.
“Handle,” “Handled,” or “Handling” shall mean and refer to any installation,
handling, generation, storage, treatment, use, disposal, discharge, release,
manufacture, refinement, presence, migration, emission, abatement, removal,
transportation, or any other activity of any type in connection with or
involving Hazardous Materials.
“Hazardous Materials” shall mean and refer to: (1) any material or substance:
(i) which is defined or becomes defined as a “hazardous substance,” “hazardous
waste,” “infectious waste,” “chemical mixture or substance,” or “air pollutant”
under Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing PCBs; (iv) containing ACM; (v) which is radioactive;
(vi) which is infectious; or (2) any other material or substance displaying
toxic, reactive, ignitable, explosive or corrosive characteristics, and is
defined, or becomes defined, as such by any Environmental Law.
“Holder” shall mean and refer to any mortgagee or beneficiary of a mortgage or
deed of trust encumbering the Property or any portion thereof, or any lessor of
a ground or underlying lease with respect to the Property or any portion
thereof.
“HVAC” shall mean and refer to heating, ventilation and air conditioning.
“Infrastructure” shall mean and refer to all mechanical and electrical systems
exclusively serving each Datacenter, and all components, equipment and
facilities thereof, whether located inside or outside such Datacenter,
including, without limitation, generators, PDUs, power distribution boards and
other components of the UPS Plant, and PAHUs and other components of the HVAC
system. On such Datacenter's applicable Commencement Date, the Infrastructure
for the applicable Datacenter shall include the items (identified to the
applicable Datacenter) set forth on Exhibit “I”, attached hereto.
“Infrastructure (A)” shall mean and refer to Infrastructure (A) as defined on
Exhibit “I”.
“Infrastructure (B)” shall mean and refer to Infrastructure (B) as defined on
Exhibit “I”.
“Insurable Casualty Event” shall mean and refer to a Casualty Event which is
required to be covered by this Lease, or normally would be covered, or
coverable, under the insurance actually carried, or required to be carried, by
the parties pursuant to this Lease,


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

whichever is greater.
“Land” shall mean and refer to the Land described in Item 14 of the Basic Lease
Information.
“Landlord” shall mean and refer to the Landlord set forth in Item 1 of the Basic
Lease Information.
“Landlord Default” shall mean and refer to the occurrence of a Landlord Default,
as described in Section 16.1.1.
“Landlord Group” shall mean and refer to Landlord, Digital Realty Trust, L.P.,
Digital Realty Trust, Inc., and their respective directors, officers,
shareholders, members, employees, agents, contractors, constituent partners,
affiliates, beneficiaries and trustees.
“Landlord's Access Control Systems” shall mean and refer to: [*****], in each
case, such items shall be substantially similar in functionality to the same
items of “Landlord's Access Control Systems” that, as of the Effective Date of
this Lease, have been installed by the 1232 Landlord at the 1232 Building (as
defined in Exhibit “C”), under and pursuant to the 1232 Alma Lease.
“Landlord's Actual Knowledge” or similar phrase shall mean and refer to the
actual current knowledge, as of the Effective Date, of [*****] (the foregoing
two (2) individuals, being employees of Digital Realty Trust, L.P., each of whom
has direct and specific knowledge regarding the Building, but neither of whom
shall have the duty of additional investigation in connection with this Lease).
“Landlord's Installations” shall, as it relates to Datacenter-A and Commencement
Date (A), mean and refer to Landlord's Installations (A); and, as it relates to
Datacenter-B and Commencement Date (B), mean and refer to Landlord's
Installations (B).
“Landlord's Installations (A)” shall mean and refer to (a) the installations for
Datacenter-A defined as such, as set forth on Exhibit “I”, attached hereto, and
(b) the Commissioning of Datacenter-A, including such installations, as
certified by the Commissioning Agent. Landlord shall perform Landlord's
Installations (A) at Landlord's sole cost and expense and without reimbursement
from Tenant as an Operating Expense under Article 3 of the Lease or otherwise.
[*****] For the avoidance of doubt, the parties acknowledge that Landlord shall
have the obligations regarding Landlord's Installations (A) set forth in Section
2.2.1, below (i.e., as it relates to the requirement that Landlord use
commercially reasonable efforts to cause the Commencement Date Conditions (A) to
be completed prior to the Target Commencement Date (A)).
“Landlord's Installations (B)” shall mean and refer to (a) the installations for
Datacenter-B defined as such, as set forth on Exhibit “I”, attached hereto, and
(b) the Commissioning of Datacenter-B, including such installations, as
certified by the Commissioning Agent. Landlord shall perform Landlord's
Installations (B) at Landlord's sole cost and expense and without reimbursement
from Tenant as an Operating Expense under Article 3 of the Lease or otherwise.
[*****] For the avoidance of doubt, the parties acknowledge that Landlord shall
have the obligations regarding Landlord's Installations (B) set forth in Section
2.2.1, below (i.e., as it relates to the requirement that Landlord use
commercially reasonable efforts to cause the Commencement Date Conditions (B) to
be completed prior to the Target Commencement Date (B)).
“Landlord's Lease Undertakings” shall mean and refer to any representation,
warranty, covenant, undertaking or agreement contained in any of the Lease
Documents that is to be provided or performed by Landlord.
“Landlord's Liability Cap” shall mean and refer to [*****].
“Late Charge” shall, as it relates to each Late Payment, mean and refer to a sum
equal to [*****].
“Late Payment” shall mean and refer to any payment of Rent that Landlord has not
received from Tenant prior to the Delinquency Date.
“Late Payment Interest” shall mean and refer to interest on a particular Late
Payment at the Default Rate.
“Lease Documents” shall mean and refer to this Lease and all schedules,
exhibits, riders, amendments, and addenda to this Lease.
“Lease Year” shall mean and refer, as it relates to each respective Tenant
Space, to each period of twelve (12) consecutive calendar months during the
Term, commencing with the first day (the “Calendar Month Commencement Date”) of
the first full calendar month of (a) the Datacenter-A Period, as it relates to
Tenant Space (A), and (b) the Datacenter-A Period, as it relates to Tenant Space
(B) (and each successive anniversary thereof), and ending with the day before
the anniversary of such Tenant Space's Calendar Month Commencement Date. In the
event that a Commencement Date occurs on a date that is other than the Calendar
Month Commencement Date for a particular Tenant Space, then the first (1st)
Lease Year for such Tenant Space shall be deemed


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

to include the Partial Month.
“Maximum Structural Load” shall mean and refer to the Maximum Structural Load
set forth in Item 19 of the Basic Lease Information.
“Metering Equipment - Tenant Space” shall mean and refer to a metering device
(or metering devices) for monitoring, measuring, and allocating the cost of the
utilities serving, provided to and/or used in the Tenant Space.
“MMR Services” shall mean and refer to the services typically provided by
companies in the primary business of providing carrier-neutral interconnections,
such as Equinix, CoreSite and Telehouse, including without limitation,
furnishing of space, racks and pathway to telecommunications carriers for the
purpose of such carriers' placement and maintenance of computer, switch and/or
communications equipment and cross-connections by such carriers with the
communications cable and facilities of other parties in the Building.
“Noticed Holder” shall mean and refer to a Holder for which Tenant has been
notified in writing of the address of such Holder.
“Operating Expenses” shall mean and refer to all actual and reasonable expenses,
costs and disbursements of every kind and nature which Landlord shall pay or
become obligated to pay, without markup or surcharge (except as it relates to
management fees as set forth in subparagraph (ix) below) because of or in
connection with the ownership, operation, maintenance, repair, replacement,
protection and security of the Property, none of which shall be a duplication of
another Operating Expense, determined on an accrual basis in accordance with
generally accepted accounting principles (or otherwise in accordance with sound
accounting principles) consistently applied, including, without limitation, the
following:
(i)    Salaries and wages of all employees (general manager and below) engaged
in the operation, maintenance and security of the Property, including taxes,
insurance and benefits (including pension, retirement and fringe benefits)
relating thereto;
(ii)    Cost of all supplies and materials used in the operation, maintenance
and security of the Property;
(iii)    Cost of all electricity supplied to the Common Areas of the Property
and the OS Tenant Spaces and all water and sewage service supplied to the
Property;
(iv)    Cost of all maintenance and service agreements for the Property and the
equipment therein, including, without limitation, alarm service, parking
facilities, security (both on-site and off-site), janitorial service,
landscaping, fire protection, sprinklers, window cleaning and elevator
maintenance;
(v)    Cost of all insurance relating to the Property, including the cost of
casualty/property, rental and liability insurance applicable to the Property and
Landlord's personal property used in connection therewith but only to the extent
customarily carried by landlords of high quality class A datacenter buildings
comparable to the Building (The foregoing notwithstanding, Landlord shall not be
permitted to include as “Operating Expenses” the portions of its
casualty/property insurance premiums that are attributable to the Infrastructure
and to the infrastructure for any other tenant premises in the Building that is
comparable to the Infrastructure. To the extent that Landlord's casualty
insurance premiums are not ordinarily separated between Building and equipment,
Landlord agrees to provide, and the parties shall rely on, an annual statement
from Landlord's insurance broker that attributes an appropriate portion of the
casualty/property insurance premium to the Infrastructure and to the
infrastructure for any other tenant premises in the Building that is comparable
to the Infrastructure for the purposes of satisfying the preceding sentence.);
(vi)    Cost of repairs and general maintenance, including the costs of
maintaining, repairing and/or replacing the Base Building, but specifically
excluding repairs and general maintenance paid by proceeds of insurance or by
Tenant or by any third parties;
(vii)    Cost of capital improvement items, including installation thereof,
which are acquired: (a) primarily for the purpose of reducing Operating Expenses
and which, within twenty-four (24) months after the date any such cost is made
or incurred by Landlord, in fact, does result in a net decrease in Operating
Expenses; or (b) in order to comply with any Applicable Law with which the
Property (or Landlord) is not required to comply as of the Commencement Date
(and excluding, e.g., costs to cure any violation(s) of Applicable Laws existing
as of the Effective Date), with any such costs to be amortized on a straight
line basis (calculated over the useful economic life of the applicable capital
improvement item), as determined by Landlord in its reasonable discretion using
generally accepted accounting principles (or, at least, sound accounting
principles) consistently applied, with interest at the commercially-reasonable
rate paid by Landlord on any funds borrowed for such item or, if the capital
improvement item is not financed, at the Prime Rate;


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

(viii)    Capital expenditures which, though capital for accounting purposes,
are customarily considered maintenance and repair items and, therefore, passed
through as operating expenses by landlords of high quality class A datacenter
buildings comparable to the Building and which relate to items that, by their
nature, require periodic maintenance, repair and/or replacement (but excluding
the initial costs thereof), such as painting of Common Areas, replacement of
carpet in lobbies, and the like, with any such capital improvements or costs to
be amortized over the useful economic life of such improvements as determined by
Landlord in its reasonable discretion using generally accepted accounting
principles (or, at least, sound accounting principles) consistently applied,
with interest at the commercially-reasonable rate paid by Landlord on any funds
borrowed for such item or, if the item is not financed, at the Prime Rate; and
(ix)    Reasonable management fees paid by Landlord to third parties or to
management companies or managing agents owned by, or management divisions of,
Landlord; provided that Tenant's Proportionate Share of such management fees
shall not exceed [*****].
To the extent that any Operating Expenses are attributable to the Property and
other properties of Landlord, a fair, equitable and reasonable allocation of
such Operating Expenses shall be made between the Property and such other
properties. The term “Operating Expenses” shall exclude the costs set forth on
Exhibit “H”.
“Operating Expenses (Actual)” shall mean and refer, with respect to each
calendar year during the Term of the Lease, to the actual Operating Expenses for
such year.
“Operating Expenses (Projected)” shall mean and refer, with respect to each
calendar year during the Term of the Lease, to Landlord's projection of
Operating Expenses for such year.
“OS Rider” shall mean and refer to that certain Office Space Rider dated
December 29, 2011, by and between Landlord and Tenant, related to certain office
spaces (as more particularly described in the OS Rider, the “OS Tenant Spaces”)
in the Building.
“Outside Commencement Date” shall mean and refer to the Outside Commencement
Date set forth in Item 4 of the Basic Lease Information, subject to the terms of
Section 2.2.2 of the Standard Lease Provisions.
“PAHUs” shall mean and refer to packaged air handling units.
“Partial Month” shall, in the event that a Commencement Date occurs on a date
that is other than the first (1st) day of a calendar month, mean and refer to
the number of calendar days (including the applicable Commencement Date)
remaining in the month in which such Commencement Date occurs.
“Pathway” shall mean and refer, collectively, to (a) the Suite A-1 Pathway (only
during the Suite A-1 Period) with regard to Suite A-1, (b) the Suite A-2 Pathway
(only during the Suite A-2 Period) with regard to Suite A-2, (c) the Suite A-3
Pathway (only during the Suite A-3 Period) with regard to Suite A-3, (d) the
Suite B-1 Pathway (only during the Suite B-1 Period) with regard to Suite B-1,
(e) the Suite B-2 Pathway (only during the Suite B-2 Period) with regard to
Suite B-2, and (f) the Suite B-3 Pathway (only during the Suite B-3 Period) with
regard to Suite B-3, as more particularly described in Item 7 of the Basic Lease
Information and Exhibit “C”, attached hereto, and subject to the terms and
provisions of said Exhibit “C”.
“PCBs” shall mean and refer to polychlorinated biphenyls.
“PDUs” shall mean and refer to power distribution units.
“Permitted Transfer” shall mean and refer to any of the following and, as
applicable, any Transfer resulting from, as part of or in connection with the
following: (i) the transfer of a majority interest of the outstanding shares of
stock of Tenant, (ii) the merger of Tenant with another entity or entities
(“Permitted Transfer - Merger”), (iii) the sale of all or substantially all of
Tenant's assets (“Permitted Transfer - SSA”) and/or (iv) Affiliate Transfers;
provided that, in any such event, (a) the action is taken pursuant to a bona
fide business transaction and not principally or exclusively as a means to evade
the consent requirements under this Lease, (b) the “Tenant” under this Lease
after such Transfer assumes in writing all of the obligations and liabilities of
Tenant under the Lease Documents; (c) the proposed use of the Premises by
Transferee complies with the Permitted Use; and (d) the Guaranty remains in full
force and effect.
“Permitted Use” shall mean and refer to: (i) the Permitted Use - Datacenter, as
it relates to Suite A-1, Suite A-2, Suite A-3, Suite B-1, Suite B-2 and/or Suite
B-3, (ii) the Permitted Use - UPS Room, as it relates to the Datacenter-A UPS
Rooms and/or the Datacenter-B UPS Rooms, and (iii) the Permitted Use -
Mechanical Yard Spaces, as it relates to the Mechanical Yard Space (A) and/or
the Mechanical Yard Space (B).


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Permitted Use - Datacenter” shall mean and refer to the placement,
installation, operation, use, replacement, repair and maintenance of the
Infrastructure and any computer, switch and/or communications equipment in each
Suite, all for data center operation, computing, hosting and managed services
purposes (including, without limitation, Colocation Activity) and uses accessory
or incidental thereto, including, without limitation, general office, storage
and assembly to the extent that the same comply with Applicable Laws, and for no
other use or purpose.
“Permitted Use - Mechanical Yard Spaces” shall mean and refer to the operation,
use, replacement, repair and maintenance of Infrastructure located in the
Mechanical Yard Space (A) and/or the Mechanical Yard Space (B).
“Permitted Use - UPS Room” shall mean and refer to the operation, use,
replacement, repair and maintenance of Infrastructure located in a UPS Room that
serves a Datacenter.
“POP Rider” shall mean and refer to that certain POP Room Rider by and between
Landlord and Tenant dated of even date with the Effective Date of this Lease
related to Tenant's presence in the POP Rooms in connection with this Lease.
“POP Rooms” shall mean and refer to the POP Rooms described in Item 16 of the
Basic Lease Information.
“Premises” shall mean and refer, collectively, to (a) Premises-A-1 (only during
the Suite A-1 Period), (b) Premises-A-2 (only during the Suite A-2 Period), (c)
Premises-A-3 (only during the Suite A-3 Period), (d) Premises-B-1 (only during
the Suite B-1 Period), (e) Premises-B-2 (only during the Suite B-2 Period), and
(f) Premises-B-3 (only during the Suite B-3 Period), as more particularly
described in Item 7 of the Basic Lease Information.
“Premises-A-1” shall mean and refer to Premises-A-1 described in Item 7(a) of
the Basic Lease Information.
“Premises-A-2” shall mean and refer to Premises-A-2 described in Item 7(a) of
the Basic Lease Information.
“Premises-A-3” shall mean and refer to Premises-A-3 described in Item 7(a) of
the Basic Lease Information.
“Premises-B-1” shall mean and refer to Premises-B-1 described in Item 7(a) of
the Basic Lease Information.
“Premises-B-2” shall mean and refer to Premises-B-2 described in Item 7(a) of
the Basic Lease Information.
“Premises-B-3” shall mean and refer to Premises-B-3 described in Item 7(a) of
the Basic Lease Information.
“Premises-A” shall mean and refer, collectively, to Suite A-1 (only during the
Suite A-1 Period), Suite A-2 (only during the Suite A-2 Period), and Suite A-3
(only during the Suite A-3 Period).
“Premises-B” shall mean and refer, collectively, to Suite B-1 (only during the
Suite B-1 Period), Suite B-2 (only during the Suite B-2 Period), and Suite B-3
(only during the Suite B-3 Period).
“Prepaid Rent” shall mean and refer to the Prepaid Rent set forth in Item 10 of
the Basic Lease Information, subject to the terms of Section 3.1 of the Standard
Lease Provisions.
“Prime Rate” shall mean and refer to the then-current “prime” interest rate
published in the Money Rates section of the Wall Street Journal from time to
time.
“Projected Operating Expenses Installment” shall mean and refer to an amount
equal to one-twelfth (1/12) of the product of (i) the Operating Expenses
(Projected), multiplied by (ii) Tenant's Proportionate Share.
“Projected Real Property Tax Installment” shall mean and refer to an amount
equal to one-twelfth (1/12) of the product of (i) the Taxes - Real Property
(Projected), multiplied by (ii) Tenant's Proportionate Share.
“Property” shall mean and refer to the Land, the Building, and Landlord's
personal property thereon and/or therein.
“Re-Commissioning” shall mean and refer to Tenant causing the Infrastructure for
a particular Datacenter to undergo a post-Commissioning set of
commissioning/turn-up type tests, in accordance with the terms and conditions of
Section 17.23 of the Standard Lease Provisions.
“Re-Commissioning Agent” shall mean and refer to the third party engineering
firm (or firms) that is engaged by, through, for or under Tenant to perform
Re-Commissioning of the Infrastructure for Datacenter-A and/or Datacenter-B.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Rent” shall mean and refer to all Base Rent, plus all Additional Rent.
“Repair Period-Actual” shall mean and refer to the period of time that it
actually takes to perform the Casualty Repair - Landlord.
“Repair Period-Estimated” shall mean and refer to the period of time, which
Landlord estimates will be required for the performance of the Casualty Repair -
Landlord.
“Security Documents” shall mean and refer to: (i) all ground leases or
underlying leases; (ii) the lien of any mortgage, deed, or deed of trust; (iii)
all past and future advances made under any such mortgages, deeds, or deeds of
trust; and (iv) all renewals, modifications, replacements and extensions of any
such ground leases, mortgages, deeds, and deeds of trust.
“SNDA” shall mean and refer to a subordination, non-disturbance and attornment
agreement in a form that is reasonably acceptable to Tenant, which provides
that, so long as there is no Event of Default by Tenant, Tenant shall remain in
possession of the Tenant Space under the terms of this Lease, even if the Holder
should acquire Landlord's title to the Building.
“Suite” shall mean and refer to each of (a) Suite A-1 (during the Suite A-1
Period), (b) Suite A-2 (during the Suite A-2 Period and, if applicable, the
Early Access Period), (c) Suite A-3 (during the Suite A-3 Period and, if
applicable, the Early Access Period), (d) Suite B-1 (during the Suite B-1
Period), (e) Suite B-2 (during the Suite B-2 Period and, if applicable, the
Early Access Period), and (f) Suite B-3 (during the Suite B-3 Period and, if
applicable, the Early Access Period), individually.
“Suite A-1 Base Rent” shall mean and refer to the amounts of Suite A-1 Base Rent
set forth in Item 8(a) of the Basic Lease Information.
“Suite A-1 Pathway” shall mean and refer to the Suite A-1 Pathway, as defined on
Exhibit “C”, attached hereto.
“Suite A-1 Period” shall mean and refer to the Suite A-1 Period, as defined in
Item 5 of the Basic Lease information.
“Suite A-1 Tenant Space” shall mean and refer, collectively, to Premises-A-1 and
the Suite A-1 Pathway.
“Suite A-2 Base Rent” shall mean and refer to the amounts of Suite A-2 Base Rent
set forth in Item 8(b) of the Basic Lease Information.
“Suite A-2 Pathway” shall mean and refer to the Suite A-2 Pathway, as defined on
Exhibit “C”, attached hereto.
“Suite A-2 Period” shall mean and refer to the Suite A-2 Period, as defined in
Item 5 of the Basic Lease information.
“Suite A-2 Tenant Space” shall mean and refer, collectively, to Premises-A-2 and
the Suite A-2 Pathway.
“Suite A-3 Base Rent” shall mean and refer to the amounts of Suite A-3 Base Rent
set forth in Item 8(c) of the Basic Lease Information.
“Suite A-3 Pathway” shall mean and refer to the Suite A-3 Pathway, as defined on
Exhibit “C”, attached hereto.
“Suite A-3 Period” shall mean and refer to the Suite A-3 Period, as defined in
Item 5 of the Basic Lease information.
“Suite A-3 Tenant Space” shall mean and refer, collectively, to Premises-A-3 and
the Suite A-3 Pathway.
“Suite B-1 Base Rent” shall mean and refer to the amounts of Suite B-1 Base Rent
set forth in Item 8(d) of the Basic Lease Information.
“Suite B-1 Pathway” shall mean and refer to the Suite B-1 Pathway, as defined on
Exhibit “C”, attached hereto.
“Suite B-1 Period” shall mean and refer to the Suite B-1 Period, as defined in
Item 5 of the Basic Lease information.
“Suite B-1 Tenant Space” shall mean and refer, collectively, to Premises-B-1 and
the Suite B-1 Pathway.
“Suite B-2 Base Rent” shall mean and refer to the amounts of Suite B-2 Base Rent
set forth in Item 8(e) of the Basic Lease Information.
“Suite B-2 Pathway” shall mean and refer to the Suite B-2 Pathway, as defined on
Exhibit “C”, attached hereto.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Suite B-2 Period” shall mean and refer to the Suite B-2 Period, as defined in
Item 5 of the Basic Lease information.
“Suite B-2 Tenant Space” shall mean and refer, collectively, to Premises-B-2 and
the Suite B-2 Pathway.
“Suite B-3 Base Rent” shall mean and refer to the amounts of Suite B-3 Base Rent
set forth in Item 8(f) of the Basic Lease Information.
“Suite B-3 Pathway” shall mean and refer to the Suite B-3 Pathway, as defined on
Exhibit “C”, attached hereto.
“Suite B-3 Period” shall mean and refer to the Suite B-3 Period, as defined in
Item 5 of the Basic Lease information.
“Suite B-3 Tenant Space” shall mean and refer, collectively, to Premises-B-3 and
the Suite B-3 Pathway.
“Suite Period” shall mean and refer to (a) the Suite A-1 Period, as it relates
to Suite A-1; (b) the Suite A-2 Period, as it relates to Suite A-2, (c) the
Suite A-3 Period, as it relates to Suite A-3, (d) the Suite B-1 Period, as it
relates to Suite B-1, (e) the Suite B-2 Period, as it relates to Suite B-2, and
(f) the Suite B-3 Period, as it relates to Suite B-3.
“Taking” shall mean and refer to the Property, or some portion thereof, having
been taken under the power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or sold to prevent the
exercise thereof.
“Target Commencement Date (A)” shall mean and refer to the Target Commencement
Date (A) set forth in Item 4 of the Basic Lease Information, subject to the
terms of Section 2.2.2 of the Standard Lease Provisions.
“Target Commencement Date (B)” shall mean and refer to the Target Commencement
Date (B) set forth in Item 4 of the Basic Lease Information, subject to the
terms of Section 2.2.2 of the Standard Lease Provisions.
“Taxes” shall mean Taxes-Equipment, Taxes-Other and Taxes-Real Property.
Notwithstanding anything to the contrary contained herein, Taxes shall not
include federal and state income taxes, excess profits taxes, inheritance taxes,
estate taxes, succession taxes, gains taxes, death taxes, gift taxes, franchise
taxes, corporation taxes or, except as otherwise expressly provided herein,
similar taxes assessed against or imposed on or measured by the income of
Landlord from the operation of the Building, or grantor's taxes, recordation
taxes and/or transfer taxes, except to the extent any of the foregoing are
imposed in lieu of all or any part of Taxes-Real Property, [*****]. Furthermore,
Taxes shall not include any interest or penalties for late payment by Landlord
of taxes.
“Taxes - Equipment” shall mean and refer to all governmental fees, taxes,
tariffs and other charges levied directly or indirectly against Tenant's
Personal Property, the Infrastructure and any other personal property, fixtures,
machinery, equipment, apparatus, systems, connections, interconnections and
appurtenances that are included within Tenant's Repair Obligations.
“Taxes - Other” shall mean any excise, sales, privilege or other tax, assessment
or other charge (other than income taxes) first imposed, assessed or levied
after the Effective Date by any governmental or quasi‑governmental authority or
agency upon Landlord on account of (i) the Rent (and other amounts) payable by
Tenant hereunder (or any other benefit received by Landlord hereunder),
including, without limitation, any gross receipts tax, license fee or excise tax
levied by any governmental authority, (ii) this Lease, Landlord's business as a
lessor hereunder, and/or the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of any portion of the Tenant
Space (including, without limitation, any applicable possessory interest taxes),
or (iii) this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Tenant Space, but only to the
extent that such taxes, assessments and/or charges are of the type customarily
passed through to the tenant in a NNN-lease scenario.  Notwithstanding anything
to the contrary contained herein, Taxes-Other shall include so-called “value
added taxes” first imposed, assessed or levied after the Effective Date by any
governmental authority on account of the items set forth in items (i) - (iii),
but shall exclude the portion of such taxes that are hereafter instituted by any
governmental authority as a replacement for and/or are imposed in lieu of all or
any part of [*****].
“Taxes - Real Property” shall mean and refer to all taxes, assessments and
governmental charges (foreseen or unforeseen, general or special, ordinary or
extraordinary), whether federal, state, county or municipal, and whether levied
by taxing districts or authorities presently taxing the Property or by others
subsequently created or otherwise, levied or assessed against the Property and
any other taxes and assessments attributable to the Property or its operation,
and all taxes of whatsoever nature that are imposed in substitution for or in
lieu of any of the taxes, assessments or other charges herein defined; provided,
however, Taxes - Real Property shall not include taxes paid by tenants of the
Property as a separate charge on the value of their leasehold improvements and
shall not include any Taxes - Other.
“Taxes - Real Property (Actual)” shall mean and refer, with respect to each
calendar year during the Term of the Lease, to the


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

actual Taxes - Real Property for such year.
“Taxes - Real Property (Projected)” shall mean and refer, with respect to each
calendar year during the Term of the Lease, to Landlord's projection of Taxes -
Real Property for such year.
“Tenant” shall mean and refer to the Tenant set forth in Item 2 of the Basic
Lease Information.
“Tenant Affiliate” shall mean and refer to any partnership, limited liability
company, or corporation or other entity, which, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by, or is under common
Control with, Tenant.
“Tenant Delay” shall mean and refer to a delay in (i) Landlord's completion of
Landlord's Installations (A) and/or Landlord's Installations (B), and/or (ii)
the Commissioning of either Datacenter, as applicable, which is attributable to
or caused by Tenant (by virtue of a change request, or otherwise). The foregoing
notwithstanding, Landlord and Tenant agree that (a) Tenant shall have no express
right hereunder to demand or require a change in the specifications of
Landlord's Installations (A), Landlord's Installations (B) or the Commissioning
Criteria, but (b) in the event that Tenant requests any such changes, the same
shall be subject to Landlord's reasonable approval. In that regard, Landlord and
Tenant acknowledge and agree that, if Landlord reasonably approves of such
change(s), such approval may be reasonably conditioned upon (1) Tenant's
agreement to bear the incremental costs related to such change(s); and (2)
Tenant's acknowledgment and agreement of the Tenant Delay effects of such
change(s), if any. For the avoidance of doubt, however, in order for any
Tenant-requested change to have any effect, all such change requests (if
acceptable to Landlord) must be documented in an amendment to this Lease (any
such change, once documented in an amendment to the Lease, is referred to herein
as a “Change”). Without limiting the foregoing, should Landlord or its agents,
contractors and/or employees experience any event of Tenant Delay affecting the
timing of completion of the Commencement Date Conditions (A) and/or the
Commencement Date Conditions (B), Landlord shall, as soon as is reasonably
practicable after acquiring actual knowledge of such Tenant Delay, notify Tenant
in writing of the existence of such Tenant Delay. If Landlord fails to notify
Tenant of any Tenant Delay within ten (10) days after acquiring actual knowledge
of such Tenant Delay, then such Tenant Delay shall automatically be deemed to be
waived by Landlord for the period of such Tenant Delay occurring prior to the
date of such notice. Promptly upon cessation of any Tenant Delay as to which
Landlord has previously notified Tenant, Landlord shall notify Tenant in writing
of such cessation.
“Tenant Group” shall mean and refer to Tenant and its directors, officers,
shareholders, members, employees, constituent partners, and Tenant Affiliates.
“Tenant Parties” shall mean and refer, collectively to Tenant, the other members
of the Tenant Group, Tenant's Transferees, and their respective contractors,
clients, servants, representatives, licensees, customers [including without
limitation any Tenant Space Customer], Colocation Parties, agents, and invitees.
“Tenant Space” shall mean and refer, collectively, to Tenant Space (A) (as the
same may be comprised from time to time during the Term of this Lease) and
Tenant Space (B) (as the same may be comprised from time to time during the Term
of this Lease).
“Tenant Space (A)” shall mean and refer, collectively, to the Suite A-1 Tenant
Space (only during the Suite A-1 Period), the Suite A-2 Tenant Space (only
during the Suite A-2 Period), and the Suite A-3 Tenant Space (only during the
Suite A-3 Period).
“Tenant Space (B)” shall mean and refer, collectively, to the Suite B-1 Tenant
Space (only during the Suite B-1 Period), the Suite B-2 Tenant Space (only
during the Suite B-2 Period), and the Suite B-3 Tenant Space (only during the
Suite B-3 Period).
“Tenant Space Customer” shall mean and refer to each customer or other person or
entity to which Tenant, any Tenant Affiliate, any other Tenant Party, or any
Transferee, provides goods or services, which are in any way related to or
associated with the use of the Tenant Space, including, but not limited to,
those customers, persons or entities now or hereafter conducting transactions or
other operations by or through or in connection with equipment located within
the Tenant Space.
“Tenant's Early Termination Right” shall mean and refer to Tenant's Early
Termination Right, as defined in Section 2.1.2 of the Standard Lease Provisions,
below.
“Tenant's Emergency Contacts” shall mean the following: (a)
dfw2Notifications@lists.rackspace.com (twenty-four (24) hours per day, seven (7)
days per week and three hundred sixty-five (365) days per year); and (b) (210)
789-8895 (twenty-four (24) hours per day, seven (7) days per week and three
hundred sixty-five (365) days per year), and/or to such other email address
and/or phone number as Tenant shall from time to time notify Landlord in
writing.
“Tenant's Lease Undertakings” shall mean and refer to any representation,
warranty, covenant, undertaking or agreement contained in any of the Lease
Documents that is to be provided or performed by Tenant.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“Tenant's Personal Property” shall mean and refer, collectively, to all cable,
wiring, connecting lines, and other installations, equipment, trade fixtures,
furniture, furnishings and other personal property installed or placed by, for,
through, under or on behalf of Tenant or any Tenant Party anywhere in the
Building and/or the Tenant Space, not including any equipment or property owned,
leased or licensed by Landlord or any other member of the Landlord Group.
Additionally, for the purposes of clarity, the parties acknowledge that
“Tenant's Personal Property” includes all equipment or property, other than
equipment or property owned, leased or licensed by Landlord or any other member
of the Landlord Group, installed and/or placed anywhere in the Building and/or
the Tenant Space by any party specifically and solely in order to provide any
service to Tenant or any Tenant Party (e.g., data storage/archiving and data
recovery type equipment that is utilized by or for Tenant or any Tenant Party in
the Tenant Space, but which is actually owned by a third party, other than
Landlord or any other member of the Landlord Group).
“Tenant's Proportionate Share” shall mean and refer to the Tenant's
Proportionate Share described in Item 17 of the Basic Lease Information.
Landlord and Tenant acknowledge that Tenant's Proportionate Share is a “deemed”
share, which has been calculated by taking into consideration the rentable
square feet of all space that is included collectively in and/or serving the
respective Premises and the Building.
“Tenant's Proportionate Share of Operating Expenses (Actual)” shall mean and
refer, with respect to each calendar year during the Term of this Lease, to an
amount equal to the product of (i) the Operating Expenses (Actual), multiplied
by (ii) Tenant's Proportionate Share.
“Tenant's Proportionate Share of Taxes - Real Property (Actual)” shall mean and
refer, with respect to each calendar year during the Term of this Lease, to an
amount equal to the product of (i) the Taxes - Real Property (Actual),
multiplied by (ii) Tenant's Proportionate Share.
“Tenant's Utility Payment” shall (a) as it relates to the Datacenter-A Period,
mean and refer to the cost of all utilities (including electricity) serving,
provided to and/or used in a Datacenter, including but not limited to (a) the
cost of utilities provided to and/or used in, or for, spaces that support the
Datacenter (e.g., utility costs related to the UPS room(s) supporting a
Datacenter), (b) the cost of power loss that occurs prior to the Metering
Equipment - Tenant Space for such Datacenter, and (c) “commitment charges”,
“capacity charges”, “feeder charges”, “utility taxes” and all other similar
utility charges with respect to utilities serving, provided to and/or used in
the Datacenter, whether or not such charges are determined upon actual utility
usage, dedicated capacity or any other manner of allocation reasonably
determined by Landlord. For avoidance of doubt, Tenant shall not be responsible
or liable to pay for the cost, charges or taxes of, or with respect to, any
utilities which are not provided to Tenant, but which are provided solely to
other tenants or occupants of the Building.
“Term”; “Term of this Lease”; and “Term of the Lease” shall mean and refer, with
respect to each Tenant Space, to the respective period described in Item 5 of
the Basic Lease Information, subject to the terms of such Item 5.
“Third Party POP Room Operator” shall mean and refer to an entity, who is not an
affiliate of Landlord, with whom Landlord may hereafter contract for the
operation and control of one or more POP Rooms.
“Transfer” shall mean and refer to (a) a sublease of all or any part of the
Tenant Space, (b) an assignment of this Lease, and/or (c) any other agreement
(i) permitting a third party (other than Tenant's employees, Colocation Parties
and occasional guests) to occupy or use any portion of the Tenant Space, or (ii)
otherwise assigning, transferring, licensing, mortgaging, pledging,
hypothecating, encumbering, or permitting a lien to attach to its interest
under, this Lease.
“Transferee” shall mean and refer to any person or entity to whom/which a
Transfer is made or sought to be made.
“Transfer Notice” shall mean and refer to a written request for Landlord's
consent to a particular Transfer, which notice shall include (i) a statement
containing: (a) the name and address of the proposed Transferee; and (b) all of
the principal terms of the proposed Transfer; (ii) current financial statements
of the proposed Transferee reasonably acceptable to Landlord, and any other
information and materials reasonably required by Landlord to enable Landlord to
adequately review the financial responsibility of the proposed Transferee; (iii)
such other information and materials as Landlord may reasonably request (and if
Landlord requests such additional information or materials, the Transfer Notice
shall not be deemed to have been received until Landlord receives such
additional information or materials); and (iv) the form of the proposed
assignment or other Transfer documentation that will be executed by Tenant and
the proposed Transferee.
“Uninsurable Casualty Event” shall mean and refer to a Casualty Event that is
not an Insurable Casualty Event.
“UPS Plant” shall mean and refer to an uninterruptable power supply plant.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

“UPS Room” shall mean and refer, in general, to (a) the Datacenter-A UPS Rooms
(defined in item 7 of the Basic Lease Information, below), which exclusively
serve (but are located outside of) Suites A-1, A-2 and A-3, and (b) the
Datacenter-B UPS Rooms (defined in item 7 of the Basic Lease Information,
below), which exclusively serve (but are located outside of) Suites B-1, B-2 and
B-3.




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

1215 DATACENTER PARK BOULEVARD
DATACENTER LEASE


This Datacenter Lease (this “Lease”) is entered into as of the Effective Date
specified in Item 4 of the Basic Lease Information, by and between Landlord and
Tenant):
RECITALS
A.    Landlord is the owner of the Land. The Land is currently being improved
with, among other things, the Building.
B.    Tenant desires to lease (i) certain Premises, and (ii) certain Pathway,
each as more particularly described in this Lease.
C.    Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Lease shall have the meanings set forth on
Schedule “1”, attached to this Lease.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:
BASIC LEASE INFORMATION
1. Landlord:
Collins Technology Park Partners, LLC, a Delaware limited liability company
2. Tenant:
Rackspace US, Inc., a Delaware corporation
3. Tenant Addresses:
Tenant Address for Notices:


[*****]


With Copies to:




[*****]






--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

4. Effective Date/
     Commencement Date:


(a) Effective Date:


(b) Target 
      Commencement Date
      (A):


(c) Outside Commencement
       Date (A):


(d) Commencement Date       (A):




(e) Target 
      Commencement Date
      (B):


(f)Outside Commencement Date (B):


(g) Commencement Date       (B):










December __, 2011* (being the latest of the parties' respective dates of
execution of this Lease, as set forth on the signature page of this Lease, the
“Effective Date”).




August 1, 2012




October 31, 2012




The “Commencement Date (A)” shall, subject to the terms of Section 2.2.2 of the
Standard Lease Provisions, mean and refer to the date upon which Landlord has
completed the Commencement Date Conditions (A).




August 1, 2015




October 31, 2015




The “Commencement Date (B)” shall, subject to the terms of Section 2.2.2 of the
Standard Lease Provisions, mean and refer to the date upon which Landlord has
completed the Commencement Date Conditions (B), provided that, except as set
forth in this Item 4(g) herein below, under no circumstances shall the
Commencement Date (B) occur prior to the Target Commencement Date (B).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that, if Tenant delivers written notice to Landlord that Tenant desires to
occupy and use Datacenter-B prior to the Target Commencement Date(B), which such
notice shall not be given by Tenant to Landlord prior to the date that is six
(6) months after the Commencement Date (A), Landlord shall use
commercially-reasonable, diligent efforts to complete the Commencement Date
Conditions (B) and cause the Commencement Date (B) to occur within eighteen (18)
weeks after receipt of such notice from Tenant.


* For the avoidance of doubt, such date shall be inserted by Landlord, upon
Landlord's counter-execution of this Lease.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

5. Term:


As to the Suite A-1 Tenant Space, the “Term of this Lease” (also referred to
herein as the “Suite A-1 Period”, as the same may hereafter be extended or
reduced in accordance with the terms hereof) shall be approximately one hundred
eighty (180) full calendar months, commencing on the Commencement Date (A) and
expiring on the last day of the one hundred eightieth (180th) full calendar
month thereafter.


As to the Suite A-2 Tenant Space, the “Term of this Lease” (also referred to
herein as the “Suite A-2 Period”, as the same may hereafter be extended or
reduced in accordance with the terms hereof) shall be approximately one hundred
sixty-eight (168) full calendar months, commencing on the first (1st) day of the
thirteenth (13th) month of the Datacenter-A Period and expiring on the last day
of the one hundred eightieth (180th) full calendar month of the Datacenter-A
Period.


As to the Suite A-3 Tenant Space, the “Term of this Lease” (also referred to
herein as the “Suite A-3 Period”, as the same may hereafter be extended or
reduced in accordance with the terms hereof) shall be approximately one hundred
fifty-six (156) full calendar months, commencing on the first (1st) day of the
twenty-fifth (25th) month of the Datacenter-A Period and expiring on the last
day of the one hundred eightieth (180th) full calendar month of the Datacenter-A
Period.


As to the Suite B-1 Tenant Space, the “Term of this Lease” (also referred to
herein as the “Suite B-1 Period”, as the same may hereafter be extended or
reduced in accordance with the terms hereof) shall be approximately one hundred
eighty (180) full calendar months, commencing on the Commencement Date (B) and
expiring on the last day of the one hundred eightieth (180th) full calendar
month thereafter.


As to the Suite B-2 Tenant Space, the “Term of this Lease” (also referred to
herein as the “Suite B-2 Period”, as the same may hereafter be extended or
reduced in accordance with the terms hereof) shall be approximately one hundred
sixty-eight (168) full calendar months, commencing on the first (1st) day of the
thirteenth (13th) month of the Datacenter-B Period and expiring on the last day
of the one hundred eightieth (180th) full calendar month of the Datacenter-B
Period.


As to the Suite B-3 Tenant Space, the “Term of this Lease” (also referred to
herein as the “Suite B-3 Period”, as the same may hereafter be extended or
reduced in accordance with the terms hereof) shall be approximately one hundred
fifty-six (156) full calendar months, commencing on the first (1st) day of the
twenty-fifth (25th) month of the Datacenter-B Period and expiring on the last
day of the one hundred eightieth (180th) full calendar month of the Datacenter-B
Period.


For the avoidance of doubt, Landlord and Tenant acknowledge and agree that, if
the applicable Commencement Date occurs on a date that is other than the first
(1st) day of a calendar month, the applicable Term of this Lease shall be deemed
to have been automatically extended by the number of calendar days in the
Partial Month, such that the applicable Term of the Lease shall then be equal to
the number of full calendar months described above, plus the number of calendar
days in the Partial Month.


For example:


If the Commencement Date (A) occurred on August 21, 2012, then the Term of this
Lease, as it relates to the Suite A-1 Tenant Space, would commence on August 21,
2012, and expire on August 31, 2027. In this example, the period occurring from
and including August 21, 2012 through August 31, 2012 is a Partial Month.
6. Extension Options/ Extension Term:
With respect to each of Tenant Space (A) (inclusive of the Suite A-1 Tenant
Space, the Suite A-2 Tenant Space and the Suite A-3 Tenant Space) and Tenant
Space(B) (inclusive of the Suite B-1 Tenant Space, the Suite B-2 Tenant Space
and the Suite B-3 Tenant Space), Tenant shall have one (1) Extension Option of
ten (10) Lease Years each, subject to the terms of Section 2.3 of the Standard
Lease Provisions.


  


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

7. Premises/Pathway:


(a) Premises:










































































































































































(b) Pathway:




Landlord and Tenant acknowledge and agree that the “Premises” will, subject to
the terms set forth below, consist of ten (10) spaces (being Suite A-1, Suite
A-2, Suite A-3, Suite B-1, Suite B-2, Suite B-3, the Datacenter-A UPS Rooms, the
Datacenter-B UPS Rooms, Mechanical Yard Space (A), and Mechanical Yard Space
(B), each as defined below) within the Building (as defined in Item 15, below)
and the Property, and shall, subject to (i) the terms and provisions of Section
2.2.4 of the Standard Lease Provisions and (ii) Landlord's satisfaction of the
applicable Commencement Date Conditions on or before the applicable Commencement
Date, be leased to Tenant in six (6) phases, as follows:


1. Premises A-1. During the Suite A-1 Period, the “Premises” shall be deemed to
include “Suite A-1” (as depicted on Exhibit “A”, attached hereto; also referred
to herein as “Premises-A-1”), with Suite A-1 consisting of approximately 9,700
square feet of datacenter space in the Building. During the Suite A-1 Period,
the term “Tenant Space” shall be deemed to include the Suite A-1 Tenant Space.


2. Premises A-2. During the Suite A-2 Period, the “Premises” shall be deemed to
include “Suite A-2” (as depicted on Exhibit “A”, attached hereto; also referred
to herein as “Premises-A-2”), with Suite A-2 consisting of approximately 9,700
square feet of datacenter space in the Building. During the Suite A-2 Period,
the term “Tenant Space” shall be deemed to include the Suite A-2 Tenant Space.


3. Premises A-3. During the Suite A-3 Period, the “Premises” shall be deemed to
include “Suite A-3” (as depicted on Exhibit “A”, attached hereto; also referred
to herein as “Premises-A-3”), with Suite A-3 consisting of approximately 9,700
square feet of datacenter space in the Building. During the Suite A-3 Period,
the term “Tenant Space” shall be deemed to include the Suite A-3 Tenant Space.


4. Premises B-1. During the Suite B-1 Period, the “Premises” shall be deemed to
include “Suite B-1” (as depicted on Exhibit “A”, attached hereto; also referred
to herein as “Premises-B-1”), with Suite B-1 consisting of approximately 9,700
square feet of datacenter space in the Building. During the Suite B-1 Period,
the term “Tenant Space” shall be deemed to include the Suite B-1 Tenant Space.


5. Premises B-2. During the Suite B-2 Period, the “Premises” shall be deemed to
include “Suite B-2” (as depicted on Exhibit “A”, attached hereto; also referred
to herein as “Premises-B-2”), with Suite B-2 consisting of approximately 9,700
square feet of datacenter space in the Building. During the Suite B-2 Period,
the term “Tenant Space” shall be deemed to include the Suite B-2 Tenant Space.


6. Premises B-3. During the Suite B-3 Period, the “Premises” shall be deemed to
include “Suite B-3” (as depicted on Exhibit “A”, attached hereto; also referred
to herein as “Premises-B-3”), with Suite B-3 consisting of approximately 9,700
square feet of datacenter space in the Building. During the Suite B-3 Period,
the term “Tenant Space” shall be deemed to include the Suite B-3 Tenant Space.


Additionally:


A. “Datacenter-A UPS Room-1”, “Datacenter-A UPS Room-2” and “Datacenter-A UPS
Room-3” (each, as depicted on Exhibit “A”; collectively, the “Datacenter-A UPS
Rooms”) contain items of Infrastructure (A). As such, commencing on the
Commencement Date (A), and continuing until the expiration or earlier
termination of the Datacenter-A Period, the Datacenter-A UPS Rooms shall be
deemed to be included in the “Premises-A” and the “Tenant Space (A)” and, if
applicable, the Early Access Suites.


B. “Datacenter-B UPS Room-1”, “Datacenter-B UPS Room-2” and “Datacenter-B UPS
Room-3” (each, as depicted on Exhibit “A”; collectively, the “Datacenter-B UPS
Rooms”) contain items of Infrastructure (B). As such, commencing on the
Commencement Date (B), and continuing until the expiration or earlier
termination of the Datacenter-B Period, the Datacenter-B UPS Rooms shall be
deemed to be included in the “Premises-B” and the “Tenant Space (B)” and, if
applicable, the Early Access Suites.


C. The “Mechanical Yard Space (A)” (as depicted on Exhibit “A”) contains the
DC-A Primary Generators and the DC-A Redundant Generator (as those terms are
defined on Exhibit “I”) that provide back-up power for the Suites in
Datacenter-A. As such, commencing on the Commencement Date (A), and continuing
until the expiration or earlier termination of the Datacenter-A Period, the
Mechanical Yard Space (A) shall be deemed to be included in the “Premises-A” and
the “Tenant Space (A)” and, if applicable, the Early Access Suites.


D. The “Mechanical Yard Space (B)” (as depicted on Exhibit “A”) contains the
DC-B Primary Generators and the DC-B Redundant Generator (as those terms are
defined on Exhibit “I”) that provide back-up power for the Suites in
Datacenter-B. As such, commencing on the Commencement Date (B), and continuing
until the expiration or earlier termination of the Datacenter-B Period, the
Mechanical Yard Space (B) shall be deemed to be included in the “Premises-B” and
the “Tenant Space (B)” and, if applicable, the Early Access Suites.


For the avoidance of doubt, the Datacenter-A Period and the Datacenter-B Period
are not mutually exclusive. Rather, during that portion of the Term of this
Lease for which the Datacenter-A Period and the Datacenter-B Period run
concurrently, the Tenant Space will be deemed to include the Tenant Space (A)
and Tenant Space (B).


As described on Exhibit “C”.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

8. Base Rent: 




(a) Suite A-1 Base Rent:




(b) Suite A-2 Base Rent:




(c) Suite A-3 Base Rent:


Base Rent related to Tenant Space (A) (items (a), (b) and (c), collectively,
“Base Rent (A)”) shall be as follows:


See Column B of Datacenter-A Base Rent Table set forth on Schedule “1”, attached
hereto (collectively, “Suite A-1 Base Rent”).


See Column C of Datacenter-A Base Rent Table set forth on Schedule “1”, attached
hereto (collectively, “Suite A-2 Base Rent”).


See Column D of Datacenter-A Base Rent Table set forth on Schedule “1”, attached
hereto (collectively, “Suite A-3 Base Rent”).






(d) Suite B-1 Base Rent:




(e) Suite B-2 Base Rent:




(f) Suite B-3 Base Rent:




Base Rent related to Tenant Space (B) (items (d), (e) and (f), collectively,
“Base Rent (B)”) shall be as follows:


See Column B of Datacenter-B Base Rent Table set forth on Schedule “1”, attached
hereto (collectively, “Suite B-1 Base Rent”).


See Column C of Datacenter-B Base Rent Table set forth on Schedule “1”, attached
hereto (collectively, “Suite B-2 Base Rent”).


See Column D of Datacenter-B Base Rent Table set forth on Schedule “1”, attached
hereto (collectively, “Suite B-3 Base Rent”).


Base Rent (A) and Base Rent (B) are referred to herein collectively, for the
respective portions of the Term during which the relevant amounts are in effect,
as “Base Rent”.


9. Intentionally Omitted.
Intentionally Omitted.
10.Prepaid Rent; Guaranty:


(a) Prepaid Rent:






(b) Guaranty:






[*****]


Tenant agrees to provide Landlord, on the date that Tenant executes this Lease,
a Guaranty by Rackspace Hosting, Inc. (“Guarantor”), in the form set forth on
Exhibit “K”, attached hereto with regard to the Lease (the “Guaranty”).


Landlord and Tenant acknowledge and agree that Tenant's submission of the
GUARANTY in accordance with the foregoing paragraph is a material inducement to
Landlord for entering into this Lease. the CONTINUED EFFECTIVENESS of the
GuarantY shall, in all events, be A COVENANT AND AN OBLIGATION OF TENANT
THROUGHOUT THE TERM OF THIS LEASE.
11. Landlord's Address 
       for Notices:
[*****]
With copies to:


[*****]
And:


[*****]
12. Landlord's Address
       for Payment of Rent:
ACH Payments:
[*****]
Wire Transfer:


[*****]
Contact Information:


[*****]
13. Brokers:
 
(a) Landlord's Broker:
None.
(b) Tenant's Broker:
None.
14. Land:
The Land located at:


1215 Datacenter Park Boulevard, Richardson, Texas 75081


The Land is more particularly described on Exhibit “A-1” attached hereto and
made a part hereof.


--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

15. Building:
1215 Datacenter Park Boulevard: A one (1)-story building being constructed on
the Land, which will be laid out approximately as shown on Exhibit “A”.
16. POP Rooms:
The primary point-of-presence room for the Building is approximately in the
location depicted on Exhibit “A”, attached hereto (the “P-POP Room”) and the
secondary point-of-presence room for the Building is approximately in the
location depicted on Exhibit “A”, attached hereto (the “S-POP Room”, the P-POP
Room together with the S-POP Room, collectively, the “POP Rooms”; individually,
a “POP Room”).
17. Tenant's Proportionate
       Share:
Tenant's Proportionate Share related to Suite A-1 = [*****]%, during the Suite
A-1 Period.


Tenant's Proportionate Share related to Suite A-2 = [*****]%, during the Suite
A-2 Period.


Tenant's Proportionate Share related to Suite A-3 = [*****]%, during the Suite
A-3 Period.


Tenant's Proportionate Share related to Suite B-1 = [*****]%, during the Suite
B-1 Period.


Tenant's Proportionate Share related to Suite B-2 = [*****]%, during the Suite
B-2 Period.


Tenant's Proportionate Share related to Suite B-3 = [*****]%, during the Suite
B-3 Period.
18. Datacenter-A; Datacenter-B:
Datacenter-A located on the first (1st) floor of the Building approximately as
depicted on Exhibit “A” (“Datacenter-A”).


Datacenter-B located on the first (1st) floor of the Building approximately as
depicted on Exhibit “A” (“Datacenter-B”).
19. Maximum Structural Load:
[*****] pounds of live load per square foot at the slab.



This Lease shall consist of the foregoing Basic Lease Information, the
provisions of the Standard Lease Provisions, below, Schedule “1”, above, and
Exhibits “A” through “L”, inclusive, all of which are incorporated herein by
this reference as of the Effective Date. In the event of any conflict between
the provisions of the Basic Lease Information and the provisions of the Standard
Lease Provisions, the Basic Lease Information shall control.
[no further text on this page]














--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION



STANDARD LEASE PROVISIONS
1.
LEASE OF TENANT SPACE.



1.1Tenant Space. In consideration of the covenants and agreements to be
performed by Tenant, and upon and subject to the terms and conditions of this
Lease, Landlord hereby leases to Tenant for the Term, (i) the Premises; and (ii)
the Pathway.


1.2Condition of Tenant Space. Except as otherwise expressly provided herein,
Tenant accepts the Tenant Space in its “AS IS, WHERE IS” condition on the
Commencement Date, subject to (i) Landlord's obligations regarding the
Commencement Date Conditions and (ii) Landlord's repair obligations under
Section 8.1 below. Tenant acknowledges and agrees that (y) except as
specifically set forth herein, no representation or warranty (express or
implied) has been made by Landlord as to the condition of the Property, the
Building or the Tenant Space or their suitability or fitness for the conduct of
the Permitted Use, its business or for any other purpose, and (z) except as
specifically set forth herein, Landlord shall have no obligation to construct or
install any improvements in or to make any other alterations or modifications to
the Property, Building or the Tenant Space. Notwithstanding anything to the
contrary contained herein, Landlord covenants to Tenant that, as of the
Commencement Date, the following items will have been completed, obtained and/or
will be true, as applicable, with respect to the Tenant Space: (A) the
Infrastructure for the applicable Premises shall include the items (identified
to the applicable Premises) set forth on Exhibit “I”, attached hereto and made a
part hereof; (B) the Infrastructure of each Premises and the remainder of the
Tenant Space shall be in good working order, condition and repair; (C) the
Tenant Space, including the Infrastructure, shall be in compliance with
Applicable Laws; and (D) a certificate of occupancy and/or any other required
occupancy and/or use permits will have been issued by all applicable
governmental authorities for the Tenant Space. In the event of a breach of any
of the foregoing representations, warranties and/or covenants, Landlord shall,
promptly (but in no event more than ten (10) days) after receipt of written
notice thereof and at its sole cost and expense, cause any such non-compliant
aspect of the applicable Tenant Space to become compliant; unless more than ten
(10) days is reasonably necessary to remedy the same, in which case Landlord
must commence the remedy within such ten (10) day period and thereafter
diligently and in good faith pursue the completion thereof.


1.3Interconnections. Tenant acknowledges and agrees that all interconnections
between the systems of Tenant and those of other occupants of the Building, and
all cross-connects between the systems of Tenant and those of carriers in the
Building, must be made in the POP Rooms. Anything to the contrary contained in
this Lease notwithstanding, Tenant acknowledges that one or both of the POP
Rooms may hereafter be operated by one or more Third Party POP Room Operators.
In such event, all operations in the relevant POP Room(s) (including all MMR
Services), and all Tenant presences in such POP Room(s), including pathway
therein (but, for avoidance of doubt, expressly excluding the Pathway), may be
governed and controlled by the Third Party POP Room Operator; each and all of
which would be subject to the terms of this Lease and such agreements and costs
as are mutually agreed in writing, by and between Tenant and the relevant Third
Party POP Room Operator.


1.4Relocation Right. [Intentionally Deleted.]


1.5Quiet Enjoyment; Access. Subject to all of the terms and conditions of this
Lease, Tenant shall quietly have, hold and enjoy the Tenant Space in conformity
with the Permitted Use without hindrance from Landlord or any person or entity
claiming by, through or under Landlord or the Landlord Group. Subject to the
terms and conditions of this Lease, including, without limitation, the Building
Rules and Regulations and Landlord's Access Control Systems and Force Majeure,
Tenant shall have access to the Tenant Space twenty-four (24) hours per day,
seven (7) days per week.


1.6Common Area. The Common Area shall be subject to Landlord's sole management
and control, subject to the terms and provisions of this Lease, and Landlord
shall cause the Common Areas to be maintained in good order, repair and operable
condition, consistent with standards of high quality class A datacenter
buildings comparable to the Building. Tenant, and the other Tenant Parties,
shall have a non-exclusive, irrevocable right to use the Common Area as
constituted from time to time; such use to be in common with Landlord, the other
members of the Landlord Group, other tenants of the Building and other persons
entitled to use the same, and subject to such reasonable rules and regulations
governing use of the Common Areas as Landlord may from time to time prescribe,
which right to use shall be appurtenant to the Tenant Space and shall run with
the Land during the Term of this Lease. Landlord may temporarily close any part
of the Common Area for such periods of time as may be necessary to prevent the
public from obtaining prescriptive rights or to make repairs or alterations,
provided that no such activity unreasonably interferes with or disrupts Tenant's
access to and/or use of the Tenant Space for the Permitted Use.





1

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

2.
TERM.

2.1Term; Tenant's Early Termination Right.
2.1.1    Term. The term of this Lease, and Tenant's obligation to pay Rent under
this Lease, shall commence on the Commencement Date and shall continue in effect
for the Term of the Lease, as the same may be extended, or earlier terminated,
in accordance with the express terms of this Lease.
2.1.2    Tenant's Early Termination Right. Notwithstanding anything to the
contrary contained herein (but subject to the terms of this Section 2.1.2),
Tenant shall have a continuing right to terminate this Lease as it relates to
the Suite B-1 Tenant Space, the Suite B-2 Tenant Space and/or the Suite B-3
Tenant Space for any reason or no reason, at any time during the Term of this
Lease (as it relates to each such portion of Tenant Space (B), a “Tenant's Early
Termination Right”). Landlord and Tenant agree that Tenant's Early Termination
Right, with regard to each such portion of Tenant Space (B), is subject to (and
limited by) the following terms and conditions:
(a)    Tenant must provide Landlord prior written notice (each, a “TETR Notice”)
of Tenant's exercise of a Tenant's Early Termination Right, which notice must
include the applicable date of Tenant's termination (the effective date of the
termination with regard to the applicable portion(s) of Tenant Space (B) is
referred to herein as the “TETR Termination Date”). In the event that Tenant
delivers a TETR Notice with regard to the entirety of Tenant Space (B) any time
prior to the occurrence of the Commencement Date (B), then notwithstanding
anything herein to the contrary, Landlord shall not be obligated to cause the
completion of the Commencement Date Conditions (B), and Tenant shall not be
entitled to any rental credits or termination rights in connection therewith. In
the event that Tenant delivers a TETR Notice any time after the occurrence of
the Commencement Date (B), the applicable TETR Termination Date shall be a date
no earlier than the one hundred eightieth (180th) day following the date upon
which Landlord receives the applicable TETR Notice from Tenant. For the purposes
of this Lease, the term “Terminated Portion of Tenant Space (B)” shall mean and
refer to each portion of Tenant Space (B) (i.e., the Suite B-1 Tenant Space, the
Suite B-2 Tenant Space and/or the Suite B-3 Tenant Space) that is the (or a)
subject of a TETR Notice.
(b)    On or prior to the applicable TETR Termination Date, Tenant must pay
Landlord the applicable TETR Fee, defined below, as Additional Rent. Landlord
must receive the applicable TETR Fee on or prior to the applicable TETR
Termination Date in order for Tenant's exercise of the applicable Tenant's Early
Termination Right to have effect. In the event that Landlord does not receive
the applicable TETR Fee on or prior to the applicable TETR Termination Date
described in the applicable TETR Notice, Tenant will be deemed to have withdrawn
the applicable TETR Notice and the Term of this Lease shall continue with regard
to the applicable portion of Tenant Space (B) as though such TETR Notice had
never been provided. The “TETR Fee” shall mean and refer to an amount equal to
the amount set forth opposite the corresponding portion of Tenant Space (B) in
Table 2.1.2(b), below.
Table 2.1.2(b).


If the (or an) applicable Terminated Portion of Tenant Space (B) is:
The TETR Fee related to such Terminated Portion of Tenant Space (B) shall be:
The Suite B-1 Tenant Space
[*****]
The Suite B-2 Tenant Space
[*****]
The Suite B-3 Tenant Space
[*****]



(c)    Notwithstanding the foregoing, (y) Tenant shall have no right to exercise
a Tenant's Early Termination Right, or deliver a TETR Notice, and the applicable
TETR Termination Date may not occur, at any time in which an Event of Default
exists under the Lease, and any delivery of a TETR Notice during such period of
time shall automatically be null and void and of no effect, and (z) if an Event
of Default occurs under the Lease at any time after Tenant provides a TETR
Notice, but prior to the applicable TETR Termination Date, the applicable TETR
Notice shall automatically, upon such occurrence, be deemed to have been
withdrawn.
(d)    If Tenant exercises a Tenant's Early Termination Right, Tenant shall
surrender full and complete possession of the entire applicable Terminated
Portion of Tenant Space (B) to Landlord on or before the applicable TETR
Termination Date in accordance with Section 13.1 of this Lease (and otherwise,
in accordance with the provisions of the Lease), and free and clear of all
leases, tenancies, and rights of occupancy of any entity claiming by or through
Tenant. If Tenant shall fail to strictly comply with the terms of this paragraph
(d), Tenant shall be deemed to be in holdover as it relates to the applicable

2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

Terminated Portion of Tenant Space (B) from and after the applicable TETR
Termination Date, until Tenant's obligations under this paragraph (d) are
satisfied. For the avoidance of doubt, once and if Tenant's obligations under
this paragraph (d) are satisfied, Landlord will cause the applicable Terminated
Portion of Tenant Space (B) to be separately demised from the remaining
portion(s) of Tenant Space (B), if any. In connection with any such demising
work, Landlord shall reasonably cooperate and coordinate with Tenant regarding
the performance of any such demising work, including timing, staging and other
reasonable construction controls. Additionally, the parties shall, prior to the
applicable TETR Termination Date, enter into an amendment of this Lease (which
shall be effective as of the applicable TETR Termination Date) that effects such
changes to this Lease as are reasonably necessary in order to account for the
effects of such termination (e.g., modification of the applicable Electricity
Consumption Threshold to apply only to those portions, if any, of Tenant Space
(B) that have not been terminated).
(e)    If Tenant properly and timely exercises a Tenant's Early Termination
Right and the effectiveness thereof has not been otherwise negated as set forth
in this Section 2.1.2, the Lease, as it relates to the applicable Terminated
Portion of Tenant Space (B), shall cease and expire on the applicable TETR
Termination Date with the same force and effect as if such TETR Termination Date
were the date originally provided in the Lease as the expiration date of the
Term hereof with regard to the applicable Terminated Portion of Tenant Space
(B). For the avoidance of doubt, Landlord and Tenant acknowledge and agree that
the exercise of a Tenant's Early Termination Right shall have no effect upon the
Term of the Lease as it relates to (i) Tenant Space (A) or any portion thereof,
or (ii) any portion of Tenant Space (B) other than the applicable Terminated
Portion of Tenant Space (B).
(f)    Tenant's Early Termination Right is personal to the undersigned (named)
Tenant, any Tenant Affiliate of the undersigned (named) Tenant or other
successor by Permitted Transfer. If a Transfer occurs (other than a Permitted
Transfer), Tenant's Early Termination Right shall thereupon be deemed null and
void.
(g)    Notwithstanding anything in this Section 2.1.2 to the contrary, Tenant's
Early Termination Right applies only to the original Tenant Space (B) described
in this Lease and not to any additional premises in the Building (e.g., Tenant's
Early Termination Right would not entitle Tenant to terminate this Lease with
regard to any subsequent expansion of Tenant Space (B)). In that regard, if
Tenant leases any such additional premises, the Lease with respect to such
additional premises would remain in full force and effect following the TETR
Termination Date.
(h)    No exercise of Tenant's Early Termination Right will obviate Tenant's
obligation to satisfy all terms, covenants, conditions, obligations,
requirements and liabilities related to the applicable Terminated Portion of
Tenant Space (B) (including, without limitation, all payments of Base Rent (B)
related to the Terminated Portion of Tenant Space (B)) that are, or become, due
from Tenant prior to the applicable TETR Termination Date. Such obligations
shall survive the termination of this Lease.
(i)    The terms of this Section 2.1.2 shall survive the expiration or
termination of this Lease.
2.2Delivery of Tenant Space; Delivery of Documentation; Early Access.


2.2.1    Delivery of Tenant Space. Landlord shall use commercially reasonable
efforts to satisfy the applicable Commencement Date Conditions prior to the
applicable Target Commencement Date. Landlord agrees to deliver the applicable
Commencement Date Notice to Tenant upon Landlord's completion of Landlord's
Installations, as applicable. Landlord shall deliver possession of the
applicable Tenant Space to Tenant on the applicable Commencement Date.
2.2.2    In the event that the applicable Commencement Date Conditions have not
been completed by the applicable Target Commencement Date, subject to extension
by virtue of Tenant Delay and Force Majeure, Landlord shall not be deemed in
default hereunder, and the applicable Commencement Date shall be postponed until
the date on which the applicable Commencement Date Conditions have been
completed. Notwithstanding the foregoing, in the event that applicable
Commencement Date Conditions have not occurred prior to the applicable Outside
Commencement Date, subject to extension by virtue of Tenant Delay and Force
Majeure, Tenant shall have the right to terminate this Lease with regard to the
applicable Tenant Space only, provided that (a) Tenant notifies Landlord of such
termination prior to the earlier to occur of (1) completion of the applicable
Commencement Date Conditions; or (2) ten (10) days after the applicable Outside
Commencement Date; and (b) Landlord has not caused the applicable Commencement
Date Conditions to have been completed within ten (10) days after its receipt of
such notice of termination from Tenant. If (aa) the applicable Commencement Date
Conditions are completed prior to Tenant's exercise of the foregoing termination
right, (bb) the applicable Commencement Date Conditions are completed within ten
(10) days after Tenant's exercise of the foregoing termination right, or (cc)
Tenant shall fail to exercise such termination right within ten (10) days after
the applicable Outside Commencement Date, then such termination right shall, in
any such event, be deemed to have expired

3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

and shall, thereafter, be of no further force or effect. In the event of such a
termination, Landlord will refund to Tenant any Prepaid Rent theretofore
received from Tenant within thirty (30) days after the date of such termination.
2.2.2.1     Notwithstanding anything contained herein to the contrary, in the
event that Landlord has not completed the Commencement Date Conditions (A) prior
to the date occurring thirty (30) days after the Target Commencement Date (A)
(the “Late Delivery Date-A”), subject to extension by virtue of Tenant Delay and
Force Majeure, Tenant shall be entitled to a credit against Suite A-1 Base Rent
equal to [*****].
2.2.2.2.    Notwithstanding anything contained herein to the contrary, in the
event that Landlord has not completed the Commencement Date Conditions (B) prior
to the date occurring thirty (30) days after the Target Commencement Date (B)
(the “Late Delivery Date-B”), subject to extension by virtue of Tenant Delay and
Force Majeure, Tenant shall be entitled to a credit against Suite B-1 Base Rent
equal to [*****].
2.2.2.3    The termination rights, the credits against Base Rent and the refund
of Prepaid Rent provided for in Sections 2.2.2, 2.2.2.1 and 2.2.2.2, above,
respectively, shall be Tenant's sole and exclusive remedies related to
Landlord's failure to timely complete the applicable Commencement Date
Conditions, as set forth herein above.
2.2.3    Delivery of Documentation. Landlord agrees to cause copies of the
As-Built Drawings for the applicable Tenant Space and Commissioning
Documentation for the applicable Tenant Space to be delivered to Tenant within
ten (10) business days after the later to occur of (a) the applicable
Commencement Date and (b) execution and delivery by both parties of a mutually
acceptable reasonable confidentiality/non-disclosure agreement protecting
Landlord's interests in such materials. The foregoing notwithstanding, Landlord
and Tenant acknowledge and agree that Landlord's delivery of the As-Built
Drawings for the applicable Tenant Space and the Commissioning Documentation for
the applicable Tenant Space is not a condition precedent to any obligation of
Tenant to pay Rent, nor is such delivery a condition precedent to the occurrence
of the applicable Commencement Date.
2.2.4    Early Access. Landlord agrees, subject to the terms and conditions of
this Section 2.2.4, to permit Tenant and the other Tenant Parties to have Early
Access in the Early Access Suites, on and after the Early Access Date applicable
to such Suites. Tenant's Early Access shall be subject to (and, during such
periods, Tenant must comply with) all of the terms and provisions of this Lease
(including the obligation to maintain, repair and replace such spaces and the
Infrastructure for same), as though the Early Access Suites were part of the
Premises and the Tenant Space during the Early Access Period, excepting only the
payment of Base Rent, Operating Expenses, Taxes-Real Property and Taxes-Other
that would (if the applicable Suite Period was then in effect) otherwise be
applicable to the pertinent Early Access Suites.
2.2.5    Early Installations. Without limiting the terms and provisions of
Section 2.2.4 above, and notwithstanding anything to the contrary contained
herein, Landlord agrees, subject to the terms and conditions of this Section
2.2.5, to permit Tenant and the other Tenant Parties to have access in and to
the applicable Datacenter on and after the respective Early Installations Date,
but prior to the Commencement Date for each Datacenter, for the sole purpose of
installing Tenant's Personal Property. Landlord agrees to use
commercially-reasonable, diligent efforts to cause the Early Installations Date
for each Datacenter to occur at least thirty (30) days before the applicable
Commencement Date. As used herein, the term “Early Installations Date,” as it
relates to each Datacenter, shall mean and refer to the date upon which Landlord
provides Tenant the Early Installations Notice for such Datacenter. As used
herein, “Early Installations Notice” shall mean and refer to the notice from
Landlord to Tenant notifying Tenant that Landlord has advanced the applicable
Landlord Installations sufficiently to allow Tenant to install Tenant's Personal
Property in the applicable Datacenter prior to the applicable Commencement Date.
2.2.5.1    Notwithstanding anything in this Lease to the contrary, the Early
Installations Period may be reduced by Landlord to the extent, and, in such
event, for only so long as, such early access by Tenant as set forth in this
Section 2.2.5 materially interferes with Landlord's ability to complete the
Landlord Installations on or before the Target Commencement Date. Tenant's early
access as set forth in this Section 2.2.5 shall be subject to (and, during such
period, Tenant must comply with) all of the terms and provisions of this Lease,
excepting only the payment of Rent. As used herein, “Early Installations
Period”, as it relates to each Datacenter, shall mean and refer to the period
between the Early Installations Date and the Commencement Date.
2.3
Extension Options.



2.3.1Subject to and in accordance with the terms and conditions of this Section
2.3, Tenant shall have the number of Extension Options specified in Item 6 of
the Basic Lease Information to extend either or both Datacenter Periods, for

4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

the Extension Terms specified in such Item 6, upon the same terms, conditions
and provisions applicable to the pertinent Tenant Space's then-current
Datacenter Period (except as provided otherwise herein). The monthly Extension
Term Base Rent payable with respect to the Tenant Space (i.e., Tenant Space (A)
or Tenant Space (B)) being extended for each Lease Year of such Tenant Space's
extended Datacenter Period shall be automatically increased hereunder as of the
first (1st) day of each such Lease Year of a Tenant Space's extended Datacenter
Period to be equal to [*****] of such Tenant Space's aggregate monthly Base Rent
that was payable for the immediately preceding month of such Tenant Space's
Datacenter Period, as extended.


2.3.2Tenant may exercise each Extension Option only by delivering an Extension
Option Exercise Notice to Landlord at least nine (9) calendar months prior to
the expiration date of the applicable Datacenter Period, specifying that Tenant
is irrevocably exercising its Extension Option so as to extend the Term of this
Lease with regard to the applicable Tenant Space by an Extension Term on the
terms set forth in this Section 2.3. In the event that Tenant shall duly
exercise an Extension Option, the applicable Datacenter Period shall be deemed
to have been extended to include the applicable Extension Term (and all
references to the Term in this Lease, as it relates to the Datacenter Period
that is then being extended, shall be deemed to refer to the Term specified in
Item 5 of the Basic Lease Information, as extended in accordance with the
foregoing). In the event that Tenant shall fail to deliver an Extension Option
Exercise Notice within the applicable time period specified herein for the
delivery thereof, time being of the essence, at the election of Landlord, Tenant
shall be deemed to have forever waived and relinquished the Extension Option
related to the applicable Datacenter Period, and any other options or rights to
renew or extend the Term with regard to such Datacenter Period effective after
the then applicable expiration date of such Datacenter Period shall have
terminated and shall be of no further force or effect.


2.3.3Tenant shall have the right to exercise any Extension Option with respect
to a particular Tenant Space only with respect to the entirety of such Tenant
Space (to the extent that it relates to the Datacenter Period being extended)
leased by Tenant at the time that Tenant delivers the applicable Extension
Option Exercise Notice. If Tenant duly exercises an Extension Option, Landlord
and Tenant shall execute an amendment reflecting such exercise. Notwithstanding
anything to the contrary herein, any attempted exercise by Tenant of an
Extension Option shall, at the election of Landlord, be invalid, ineffective,
and of no force or effect if, on the date on which Tenant delivers an Extension
Option Exercise Notice, or on the date on which the Extension Term is scheduled
to commence, there shall be an uncured Event of Default by Tenant under this
Lease.


3.
BASE RENT AND OTHER CHARGES.



3.1Base Rent. Tenant shall pay Base Rent to Landlord throughout the Term of this
Lease as set forth herein. All Base Rent shall be paid to Landlord in monthly
installments in advance on the first day of each and every calendar month
throughout the Term of this Lease; provided, however, that (a) the installment
of Suite A-1 Base Rent applicable to the first (1st) full calendar month of the
Suite A-1 Period shall be payable upon Tenant's execution of this Lease; (b) if
the Term of this Lease does not commence on the first day of a calendar month,
the initial level of Suite A-1 Base Rent payable with respect to the first full
calendar month of the Term shall (i) be calculated on a per diem basis
determined by dividing the initial monthly Suite A-1 Base Rent [i.e., [*****]]
by the total number of calendar days in such first full calendar month and
multiplying such amount by the number of days occurring in such first full
calendar month from and including the Commencement Date (A), and (ii) be paid by
Tenant to Landlord on the Commencement Date (A); and (c) if the Suite B-1 Period
does not commence on the first day of a calendar month, the initial level of
Suite B-1 Base Rent payable with respect to the first (1st) full calendar month
of the Suite B-1 Period shall (i) be calculated on a per diem basis determined
by dividing the initial monthly Suite B-1 Base Rent [i.e., [*****]] by the total
number of calendar days in the calendar month in which Commencement Date (B)
occurs, and multiplying such amount by the number of days occurring in such
calendar month from and including the Commencement Date (B), and (ii) be paid by
Tenant to Landlord on the Commencement Date (B). Except as set forth in this
Section 3.1, Tenant shall not pay any installment of Rent more than one (1)
month in advance. For avoidance of doubt, if Tenant is entitled to any credits
against Rent for a particular Tenant Space under the terms and provisions of
this Lease, Tenant shall have the right to deduct such credited amounts against
the next payment(s) of Rent related to the applicable Tenant Space due and
payable hereunder.


3.2Operating Expenses and Taxes - Real Property.


3.2.1    Tenant shall be obligated to pay to Landlord as Additional Rent an
amount equal to Tenant's Proportionate Share of Operating Expenses (Actual). In
addition, Tenant shall be obligated to pay to Landlord as Additional Rent an
amount equal to Tenant's Proportionate Share of Taxes - Real Property (Actual).
3.2.2    Beginning with the applicable Commencement Date (or as soon thereafter
as reasonably possible), Landlord shall provide to Tenant a statement of the
Operating Expenses (Projected) and the Taxes - Real Property (Projected). On

5

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

or about January 1 each calendar year of the Term thereafter (or as soon
thereafter as Landlord reasonably is able to provide such statement), Landlord
will provide Tenant with a statement of the Operating Expenses (Projected) and
the Taxes - Real Property (Projected) for such calendar year. Tenant shall pay
each Projected Operating Expenses Installment and each Projected Real Property
Tax Installment to Landlord the first day of each month during the Term of the
Lease. Until Tenant has received the statement of the Operating Expenses
(Projected) and the Taxes - Real Property (Projected) from Landlord, Tenant
shall continue to pay Projected Operating Expenses Installments and Projected
Real Property Tax Installments to Landlord in the same amount (if any) as
required for the last month of the prior calendar year. Within thirty (30) days
after Tenant's receipt of such statement of the Operating Expenses (Projected),
Tenant shall pay to Landlord, or Landlord shall pay to Tenant (whichever is
appropriate), the difference between the amount paid by Tenant as Projected
Operating Expenses Installments prior to receiving such statement and the amount
payable by Tenant therefor as set forth in such statement. In addition, within
thirty (30) days after Tenant's receipt of such statement of the Taxes - Real
Property (Projected), Tenant shall pay to Landlord, or Landlord shall pay to
Tenant (whichever is appropriate), the difference between the amount paid by
Tenant as Projected Real Property Tax Installments prior to receiving such
statement and the amount payable by Tenant therefor as set forth in such
statement. Landlord shall provide Tenant a statement on or before May 1 (or as
soon thereafter as reasonably possible) after the end of each calendar year,
showing Operating Expenses (Actual) as compared to the Operating Expenses
(Projected) for such calendar year and Taxes - Real Property (Actual) as
compared to the Taxes - Real Property (Actual) for such calendar year. If
Tenant's Proportionate Share of Operating Expenses (Actual) for such calendar
year exceeds the aggregate of the Projected Operating Expenses Installments
collected by Landlord from Tenant, Tenant shall pay to Landlord, within thirty
(30) days following Tenant's receipt of such statement, the amount of such
excess. However, if Tenant's Proportionate Share of Operating Expenses (Actual)
for such calendar year is less than the aggregate of Projected Operating
Expenses Installments collected by Landlord from Tenant, Landlord shall pay to
Tenant, within thirty (30) days following Tenant's receipt of such statement,
the amount of such excess. If Landlord fails to make such payment within said
30-day period, Tenant shall have the right to offset such amount against the
next payment(s) of Rent due and payable hereunder. If Tenant's Proportionate
Share of Taxes - Real Property (Actual) for such calendar year exceeds the
aggregate of the Projected Real Property Tax Installments collected by Landlord
from Tenant, Tenant shall pay to Landlord, within thirty (30) days following
Tenant's receipt of such statement, the amount of such excess. However, if
Tenant's Proportionate Share of Taxes - Real Property (Actual) for such calendar
year is less than the aggregate of Projected Real Property Tax Installments
collected by Landlord from Tenant, Landlord shall pay to Tenant, within thirty
(30) days following Tenant's receipt of such statement, the amount of such
excess. If Landlord fails to make such payment within said 30-day period, Tenant
shall have the right to offset such amount against the next payment(s) of Rent
due and payable hereunder. Landlord shall have the right from time to time
during each calendar year to revise the Operating Expenses (Projected) and/or
the Taxes - Real Property (Projected) and provide Tenant with a revised
statement thereof. Thereafter, Tenant shall pay Projected Operating Expenses
Installments and Projected Real Property Tax Installments on the basis of the
revised statement. If the Commencement Date is not the first day of a calendar
year, or the expiration or earlier termination date of this Lease is not the
last day of a calendar year, the Tenant's Proportionate Share of Operating
Expenses (Actual) and Tenant's Proportionate Share of Taxes - Real Property
(Actual) shall be prorated. The foregoing adjustment provisions shall survive
the expiration or termination of the Term of this Lease.
3.2.3    Intentionally Deleted.
3.2.4    Landlord agrees to keep books and records reflecting the Operating
Expenses and Taxes - Real Property of the Property in accordance with generally
accepted accounting principles (or, at least, “sound” accounting principles)
consistently applied. Tenant, at its expense, shall have the right, within
twelve (12) months after receiving Landlord's statement of Operating Expenses
(Actual) and Taxes - Real Property (Actual) for a particular year, to audit
Landlord's books and records relating to the Operating Expenses and Taxes as the
case may be for such year. If conducted by Tenant, such audit shall be conducted
only during regular business hours at a location reasonably designated by
Landlord on the DPD Campus and only after Tenant gives Landlord fourteen (14)
days' written notice. Tenant shall deliver to Landlord a copy of the results of
such audit within fifteen (15) days after its receipt by Tenant. If the audit
reveals that the amounts paid by Tenant to Landlord on account of Operating
Expenses and/or Taxes: (a) exceed the amounts to which Landlord is entitled
hereunder, then Landlord shall credit the amount of such excess toward the next
monthly payment(s) of Rent due and payable hereunder, or (b) are less than the
amounts to which Landlord is entitled hereunder, then Tenant shall pay such
deficiency as Additional Rent within thirty (30) days after Tenant delivers the
result of such audit to Landlord. If the amount of Operating Expenses or Taxes
set forth in Landlord's statement of Operating Expenses (Actual) and Taxes -
Real Property (Actual) was overstated by Landlord by more than [*****], Landlord
shall, within thirty (30) days after receipt of written request from Tenant,
accompanied by back-up documentation reasonably acceptable to Landlord,
reimburse Tenant for the actual, reasonable costs and expenses paid by Tenant in
connection with Tenant's audit, not to exceed [*****] per audit. No audit shall
be conducted at any time that there is an uncured Event of Default by Tenant
under this Lease. No subtenant shall have any right to conduct an audit and no
assignee shall conduct an audit for any period during which such assignee was
not in possession of the Tenant Space. Such audit must be conducted by an
independent nationally or regionally recognized accounting

6

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

firm. All information obtained through the Tenant's audit with respect to
financial matters (including, without limitation, costs, expenses, income) and
any other matters pertaining to the Landlord and/or the Property as well as any
compromise, settlement, or adjustment reached between Landlord and Tenant
relative to the results of the audit shall be held in strict confidence by
Tenant, subject to the terms and provisions of Section 17.19 below; and Tenant
shall cause its auditor and any of its officers, agents, and employees to be
similarly bound. As a condition precedent to Tenant's exercise of its right to
audit, Tenant must deliver to Landlord a signed covenant from the auditor in a
form reasonably satisfactory to Landlord acknowledging that all of the results
of such audit as well as any compromise, settlement, or adjustment reached
between Landlord and Tenant shall be held in strict confidence and shall not be
revealed in any manner to any person other than Tenant and/or Tenant's officers,
agents and employees, except upon the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion, or if required pursuant
to any litigation between Landlord and Tenant related to such audit, or if
required by Applicable Laws. Tenant understands and agrees that the
confidentiality provisions set forth herein are of material importance to
Landlord and that any violation of such provisions shall result in immediate and
irreparable harm to Landlord. Notwithstanding anything to the contrary contained
herein, including without limitation this Section 3.2.4 and/or Section 17.19
below, Landlord shall have all rights allowed by law or equity if Tenant, its
officers, agents, or employees violate the terms of this provision, and, if
Tenant and/or its officers or employees violates the terms of this provision the
result of which is the material impairment and/or interference of Landlord's
operation of the Building, Landlord shall have the right to terminate Tenant's
right to audit in the future pursuant to this Section 3.2.4. In the event
Tenant's auditor violates the terms of this provision, Landlord shall have the
right to condition Tenant's right to audit in the future pursuant to this
Section 3.2.4 on Tenant engaging a different auditor to perform any future
audit. If within such twelve (12) month period Tenant does not give Landlord
written notice stating in reasonable detail any objection to the statement of
Operating Expenses (Actual) and/or Taxes - Real Property (Actual), Tenant shall
be deemed to have approved such statement in all respects, provided that the
foregoing shall not preclude Tenant from objecting to payments of amortized
amounts for capital improvement items charged to Tenant under subparagraph (vii)
of the definition of Operating Expenses in Schedule “1.”
3.2.5    Intentionally Omitted.
3.3Payments Generally. Base Rent and all forms of Additional Rent payable
hereunder by Tenant (i) shall be payable to Landlord when due, without any prior
notice or demand therefor, in lawful money of the United States without any
abatement, offset or deduction whatsoever (except as specifically provided
otherwise herein), and (ii) shall be payable to Landlord at the address of
Landlord specified in Item 12 of the Basic Lease Information (or to such other
person or to such other place as Landlord may from time to time designate in
writing to Tenant). No receipt of money by Landlord from Tenant after the
termination of this Lease, the service of any notice, the commencement of any
suit, or a final judgment for possession shall reinstate, continue or extend the
Term of this Lease or affect any such notice, demand, suit or judgment. No
partial payment by Tenant shall be deemed to be other than on account of the
full amount otherwise due, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord shall be entitled to accept such payment without
compromise or prejudice to any of the rights of Landlord hereunder or under any
Applicable Laws. In the event that the applicable Commencement Date or the
expiration of the applicable Term (or the date of any earlier termination of
this Lease) falls on a date other than the first or last day of a calendar
month, respectively, the Rent payable for such partial calendar month shall be
prorated based on a per diem basis.


3.4Late Payments. Landlord and Tenant agree that if Landlord has not received
any payment of Rent on or before the Delinquency Date, Tenant shall, in addition
to Tenant's obligation to pay the Late Payment to Landlord, also be required to
pay to Landlord, as Additional Rent, (i) a Late Charge, and (ii) Late Payment
Interest from the Delinquency Date until the date the foregoing are paid,
collectively, to cover Landlord's additional administrative costs and damages
related to such Late Payment, which are difficult, if not impossible, to
determine. In no event, however, shall the charges permitted under this Section
3.4, or elsewhere in this Lease, to the extent the same are considered to be
interest under Applicable Law, exceed the maximum lawful rate of interest.
Landlord's acceptance of any Late Charge, or any Late Payment Interest, shall
not be deemed to constitute a waiver of Tenant's default with respect to the
Late Payment, nor prevent Landlord from exercising any of the other rights and
remedies available to Landlord hereunder or under any Applicable Laws.


3.1Utilities. Landlord shall bill Tenant monthly for Tenant's Utility Payment.
Tenant shall pay Tenant's Utility Payment to Landlord, as Additional Rent,
within thirty (30) days after Tenant's receipt of each Tenant's Utility Payment
invoice.


4.
TAXES-EQUIPMENT; TAXES-OTHER.



4.1Taxes - Equipment. Tenant shall be liable for and shall pay before
delinquency all Taxes - Equipment.

7

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

If any such Taxes - Equipment are levied or assessed against Landlord or the
Property, and if Landlord elects to pay the same, Tenant shall pay to Landlord
as Additional Rent, within thirty (30) days of Landlord's demand therefor, that
part of such Taxes - Equipment for which Tenant is liable hereunder.


4.1.1    Taxes - Equipment Rebate. In the event that Tenant desires to apply to
the City of Richardson, Texas, for a reduction or rebate with regard to
Taxes-Equipment that apply to the Infrastructure, Landlord agrees to reasonably
cooperate with Tenant in connection with such undertaking, including the
execution of reasonably acceptable documentation that must (according to the
City of Richardson) be executed by the owner of the Infrastructure in order to
achieve/receive such rebate(s). Tenant shall be entitled to receive any such
rebates related to any particular calendar year's Taxes-Equipment for the
Infrastructure, up to the amount of Taxes-Equipment for the Infrastructure that
Tenant actually paid with regard to such calendar year.
4.1Taxes - Other. Tenant shall pay to Landlord, as Additional Rent and within
thirty (30) days of Landlord's demand therefor, and in such manner and at such
times as Landlord shall direct from time to time by written notice to Tenant all
Taxes - Other.


5.INTENTIONALLY DELETED.


6.PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS.


6.1Permitted Use. Tenant shall use the Tenant Space only for the Permitted Use.
Any other use of the Tenant Space is subject to Landlord's prior written
consent, which consent may be withheld or conditioned in Landlord's sole but
reasonable discretion. For avoidance of doubt, Landlord acknowledges and agrees
that, as part of the Permitted Use, Tenant will provide tours of the Tenant
Space to prospective or current customers of Tenant. Tenant acknowledges that
all such tours shall be subject to compliance with the Building Rules &
Regulations.
6.1.1    Limitations on Permitted Use. Tenant agrees that neither Tenant, nor
any other Tenant Party, may use the Tenant Space, or operate within the Tenant
Space and/or the Building, in any manner, which: (i) causes or is reasonably
likely to cause damage to the Property, the Building, the Tenant Space or any
Base Building System; (ii) will invalidate or otherwise violate a requirement or
condition of any fire, extended coverage or any other insurance policy covering
the Land, the Base Building, and/or the Common Area, or the property located
therein (to the extent not part of Tenant's Repair Obligations), or will
increase the cost of any of the same; (iii) constitutes a nuisance and/or
otherwise unreasonably interferes with other tenants' or occupants' use of space
in the Building or otherwise at the Property, and/or any equipment, facilities
or systems of any such tenant or occupant; (iv) unreasonably interferes with the
transmission or reception of microwave, television, radio, telephone, or other
communication signals by antennas or other facilities located at the Property.
Additionally, and notwithstanding anything to the contrary contained in this
Section 6.1, Tenant agrees that neither Tenant, nor any other Tenant Party, may
(a) operate a meet-me room in the Tenant Space or any other portion of the
Building, (b) provide MMR Services in the Tenant Space or any other portion of
the Building, or (c) refer to the Tenant Space as a “meet-me room”. Tenant
agrees to reimburse Landlord for any losses, costs or damages caused by
unauthorized parties who gain access to the Tenant Space or the Building through
access cards/badges, keys or other access devices provided to Tenant (or any
other Tenant Party) by Landlord, except for the extent to which the same is
caused by an act of negligence or willful misconduct of Landlord (or any other
member of the Landlord Group). Tenant agrees to reimburse Landlord, as
Additional Rent, for any additional insurance premium charged by Landlord's
insurance carrier for any insurance policy by reason of Tenant's failure to
comply with the provisions of this Section 6.1.1.
6.2Building Rules and Regulations. Tenant's Permitted Use shall be subject to,
and Tenant, and all other Tenant Parties, shall comply fully with the Building
Rules and Regulations. Landlord shall have the right, from time-to-time, to
change, amend and/or supplement the Building Rules and Regulations as may be
deemed by Landlord, in the exercise of its sole but reasonable discretion,
advisable for the safety, care and/or cleanliness of the Tenant Space, the
Building and/or the Property, and/or for the preservation of good order in any
of same; provided, however, that such changes to the Building Rules and
Regulations may not: (a) increase Tenant's monetary obligations; (b) materially
increase Tenant's non-monetary obligations; and/or (c) materially decrease
Tenant's rights, under this Lease or unreasonably interfere with Tenant's
Permitted Use of the Tenant Space or access thereto. In the event of a conflict
between the Building Rules and Regulations and the terms of this Lease, the
terms of this Lease shall govern. Tenant shall be responsible for causing the
other Tenant Parties to comply with the Building Rules and Regulations. Landlord
shall apply and enforce the Building Rules and Regulations in uniform and
non-discriminatory manner.
6.3
Compliance with Laws; Hazardous Materials.




8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

6.3.1Compliance with Laws. Tenant, at Tenant's sole cost and expense, shall
timely take all action required to cause all Alterations, and Tenant's (and all
other Tenant Parties') use of the Tenant Space and the Infrastructure (including
generators), to comply at all times during the Term of this Lease in all
respects with all Applicable Laws. Subject to the terms and provisions of
Section 1.2 above (i.e., except for the extent to which the Infrastructure was
not in compliance with Applicable Laws on the Commencement Date), Tenant, at
Tenant's sole cost and expense, shall timely take all action to cause the
Infrastructure to comply at all times during the Term of this Lease in all
respects with all Applicable Laws. Landlord, at Landlord's sole cost and expense
(subject to reimbursement pursuant to Section 3.2 above, if and to the extent
permitted thereby or elsewhere under this Lease), shall timely take all action
required to cure violations of Applicable Laws with regard to the Base Building,
the Base Building Systems, the Common Area, and any other portions of the
Building located outside of the Tenant Space that exist or arise during the Term
of this Lease.


6.3.2Hazardous Materials. Tenant agrees that neither Tenant, nor any other
Tenant Party, shall Handle any Hazardous Materials in the Tenant Space or any
portion of the Building or the Property, provided that Tenant and any Tenant
Party may use and store normal and reasonable quantities of Hazardous Materials
in the Tenant Space as are customarily maintained by data center tenants and
operators and as may be reasonably necessary for Tenant and any Tenant Party to
conduct normal operations in the Tenant Space, taking into account the Permitted
Use, so long as such Hazardous Materials are properly, safely and lawfully
stored and used by Tenant and/or any Tenant Party. Additionally, Tenant agrees
that neither Tenant, nor any other Tenant Party, shall use the Tenant Space in
any manner which may directly or indirectly lead to any non-compliance with any
Environmental Law.


6.3.2.1    Notwithstanding anything to the contrary contained herein, Landlord
represents to Tenant, to the best of Landlord's Actual Knowledge, that there are
no Hazardous Materials in or about the Property, the removal or remediation of
which is required by Applicable Laws. In the event that Hazardous Materials are
discovered in, on and/or under the Property during the Term of this Lease in
violation of Applicable Laws, and such Hazardous Materials were not introduced
by Tenant or any Tenant Party, Landlord will cause such Hazardous Materials to
be remediated, encapsulated, or otherwise handled, at Landlord's sole cost and
expense, within the time frames and parameters required by Applicable Laws.
6.4Electricity Consumption Threshold. Tenant's actual electricity consumption
for each Datacenter, as reasonably determined by Landlord utilizing meters,
sub-meters and/or pulse meters, shall not at any time, exceed such Datacenter's
Electricity Consumption Threshold. The power drawn by the Infrastructure and all
of Tenant's Personal Property, shall, collectively, be included in the
calculation of Tenant's actual electricity consumption for each Datacenter. In
the event that an ECT Overage occurs for which Landlord desires for Tenant to
take a certain action, Landlord shall provide notice thereof to Tenant's
Emergency Contacts by email and telephone call, and Tenant agrees to take
immediate action to cause power consumption in the relevant Datacenter to be at
or below the Electricity Consumption Threshold. Tenant will be permitted to
configure the BMS as needed.


6.5Maximum Structural Load. Tenant shall not place a load upon the Premises
exceeding the Maximum Structural Load.


6.6Rooftop Rights. As set forth on Exhibit “L”, attached hereto.


7.
ACCESS CONTROL; SECURITY; ELECTRICITY; INTERRUPTION OF SERVICES; BUILDING
MANAGEMENT SYSTEM.



7.1Access Control; Security. Landlord will provide Landlord's Access Control
Systems during the Term of this Lease. Landlord reserves the right, but without
assuming any duty, to institute additional access control measures in order to
further control and regulate access to the Building or any part thereof,
provided same: (a) are consistent with high quality class A datacenter buildings
comparable to the Building; and (b) do not unreasonably interfere with Tenant's
use of and/or access to the Tenant Space for the Permitted Use. Landlord shall
not, under any circumstances, be responsible for [*****].


7.1.1    Tenant shall, upon ten (10) days' advance written notice to Landlord,
have the right to obtain, at no additional cost to Tenant, monthly reports
(regarding the two (2) most recently completed calendar months) from Landlord
regarding entry data and [*****] for: (a) each person on the Tenant Access List
(as hereinafter defined) that enters the Building; and (b) each person that
enters the Tenant Space. Tenant shall, further, have the right to request entry
data and [*****] for the Tenant Space, the Building and the Common Area
(including the parking lot), as situations dictate to resolve its own reasonable
security concerns or support any necessary personnel inquires, and Landlord
shall use commercially reasonable efforts to furnish copies of or access to all
such records [*****], all subject to availability [*****].

9

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

7.1.2    Tenant shall have the right, subject to Section 8.3 below, to install,
manage and/or maintain, at its sole cost and expense, access control and/or
security services and systems to protect the Tenant Space, [*****], in addition
to Landlord's Access Control Systems. Tenant agrees that such security systems
shall not (i) limit Landlord's ability to access the space in the event of an
emergency or otherwise pursuant to and in accordance with Section 17.16, below,
or (ii) materially, adversely affect any area outside of the Tenant Space.
7.1.3    [*****].
7.2Electricity. Landlord shall furnish electricity to (i) Datacenter-A during
the Datacenter-A Period sufficient to meet the Electricity Consumption
Threshold-A in accordance with the specifications set forth in Item 1 of Exhibit
“F” Table A attached hereto, and (ii) Datacenter B during the Datacenter-B
Period sufficient to meet the Electricity Consumption Threshold-B in accordance
with the specifications set forth in Item 2 of Exhibit “F” Table A attached
hereto. The obligation of Landlord to provide electricity to Datacenter-A and
Datacenter-B shall be subject to the rules, regulations and requirements of the
supplier of such electricity and of any governmental authorities regulating
providers of electricity and shall be limited to providing the respective
Electricity Consumption Threshold. Aside from Landlord's obligation to complete
Landlord's Installations, Tenant shall be solely responsible for Back-Up Power
Systems for use in the Tenant Space.


7.2.1    [*****].
7.3Interruption of Services. Except with respect to a breach by Landlord of its
covenant set forth in Section 7.2.1 above, Landlord shall not be liable or
responsible to Tenant for any loss, damage or expense of any type which Tenant
may sustain or incur if the quantity or character of the utility-provided
electric service is changed, is no longer available, or is no longer suitable
for Tenant's requirements. Additionally, unless caused by the gross negligence
or willful misconduct of Landlord or by a breach or default by Landlord of its
covenant set forth in Section 7.2.1 above, and except as otherwise expressly
provided herein, no interruption or malfunction of any electrical or other
service to the Premises, or to any other portion of the Building or Property,
shall, in any event, (i) constitute an eviction or disturbance of Tenant's use
and possession of the Tenant Space, (ii) render Landlord liable for damages of
any type or entitle Tenant to be relieved from any of Tenant's obligations under
this Lease (including the obligation to pay Base Rent, Additional Rent, or other
charges), (iii) grant Tenant any right of setoff or recoupment, (iv) provide
Tenant with any right to terminate this Lease, or (v) make Landlord liable for
any injury to or interference with Tenant's business or any punitive, incidental
or Consequential Damages, whether foreseeable or not. In the event of the
interruption of any such service, however, Landlord shall employ commercially
reasonable, diligent efforts to restore such service or cause the same to be
restored in any circumstances in which such restoration is within the reasonable
control of Landlord.


7.3.1    Essential Services Failure. Notwithstanding anything to the contrary
contained herein, commencing on the [*****] consecutive day of any Essential
Service Failure (defined below) within Landlord's control to prevent or correct
(unless the Essential Service Failure is caused by a fire or other casualty, in
which event Section 9.1 below controls), Tenant shall be entitled to terminate
this Lease upon written notice to Landlord, given prior to the earlier of: (a)
the [*****] day of the Essential Service Failure or (b) cure of the Essential
Service Failure. Further notwithstanding anything to the contrary contained
herein, commencing on the [*****] consecutive day of any Essential Service
Failure that is not within the control of Landlord to prevent or correct (unless
the Essential Service Failure is caused by a fire or other casualty, in which
event Section 9.1 controls), Tenant shall be entitled to terminate this Lease
upon written notice to Landlord, given prior to the earlier of: (x) the [*****]
day of the Essential Service Failure or (y) cure of the Essential Service
Failure. As used herein, the term, “Essential Service Failure” shall mean and be
limited to the interruption, malfunction, suspension or termination of any of
the following services: (i) access to the Building and/or the Tenant Space, and
(ii) electricity to the Tenant Space (which, for the avoidance of doubt, shall
mean electricity being available at the output side of the primary Building
switchgear that exclusively serves the Premises). Landlord and Tenant agree that
the duration of an Essential Service Failure related to access to the Building
and/or the Tenant Space shall be deemed (for the purposes of the foregoing
periods) to have commenced upon Landlord's receipt of written notice from Tenant
notifying Landlord of same with reasonable particularity.
7.4Building Management System. Landlord shall provide Tenant with access, within
each Tenant Space, to the Building Management System, to permit Tenant to
monitor and observe, twenty-four (24) hours per day, seven (7) days per week
during the Term, (a) the environmental conditions [i.e., temperature and
humidity] within each Suite; (b) the status of the PAHUs within each Suite; and
(c) the load parameters (current, KVA & kW) for the Infrastructure and that
portion of any other electrical systems and equipment in the Building directly
supporting each Tenant Space. Landlord and Tenant agree that Landlord's BMS
responsibility will be limited to the initial installation and configuration of
the BMS and the equipment, facilities and other components thereof. The
foregoing notwithstanding, from and after the Commencement Date Tenant will be
responsible for the BMS.

10

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION



8.
MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT'S PERSONAL PROPERTY.



8.1Landlord's Maintenance. Except as expressly provided in this Section 8.1,
Landlord shall have no obligation to repair and/or maintain the Tenant Space or
any Early Access Suite. Landlord will maintain and keep in good repair and
condition the Base Building, including without limitation, the Common Area cable
management systems (comprised of ladder racks, fiber trays, under-floor cable
trays and other similar equipment located within the Common Area that are
installed for the benefit of all occupants of the Building) and Base Building
Systems, including the Common Area HVAC system within the Building.


8.2Tenant's Maintenance. During the Term of this Lease, Tenant shall, at
Tenant's sole cost and expense, maintain and keep in good order and repair and
in a clean and safe condition, the Tenant Space, all Infrastructure and all
other non-Base Building equipment located therein or located outside the Tenant
Space but exclusively serving the Tenant Space, including, without limitation,
the Pathway, the PDUs serving the Premises, the elements of access control
(other than Landlord's Access Control Systems) exclusively serving the Premises,
the HVAC systems exclusively serving the Premises, the UPS Plants serving the
Premises, all components of the electrical system exclusively serving the
Premises, commencing with the output side of the primary Building switchgear,
the Back-Up Power Systems, the raised floor system and non-structural walls,
collectively, in accordance with the Maintenance Schedule described in Section
8.2.1 below (collectively, “Tenant's Repair Obligations”). For the avoidance of
doubt, Landlord and Tenant acknowledge and agree that, as part of Tenant's
Repair Obligations, Tenant shall, at Tenant's sole cost and expense but subject
to the terms and provisions of Section 8.2.3 below, replace any equipment
comprising the Infrastructure which cannot reasonably be repaired or restored to
operate in accordance with its design intent, including the extent to which any
such equipment is damaged by Casualty or Taking. All such replacement equipment
shall be (x) new, (y) of a quality at least as good as the original quality of
the equipment being replaced, and (z) designed to perform in accordance with the
original design intent of the Premises served by such equipment. Tenant shall
perform all maintenance and make all repairs and replacements with due diligence
and due care in a good and workmanlike manner and in compliance with all
Applicable Laws. Notwithstanding anything to the contrary contained herein, if
Tenant fails to perform its covenants of maintenance, repair and/or replacement
hereunder, or if Tenant or any of Tenant's technicians or representatives
physically damages the Property, the Building or any portion of any of the
above, or the personal property of any other tenant or occupant, or causes an
interruption of services to the Premises and/or in the Building, Landlord may,
at its election (but shall not be obligated to), after giving Tenant written
notice of the need for any such maintenance and repair and the passage of ten
(10) days to cure [or, if such repair is such that it cannot reasonably be
completed with 10 days, such longer time reasonably required to perform such
maintenance and repair, provided Tenant commences to perform such maintenance
and repair within such 10-day period and proceeds to completion with diligence
and continuity], perform all necessary or appropriate maintenance and repair,
and any amounts expended by Landlord in connection therewith, plus an
administrative charge of [*****] of such amounts, shall be reimbursed by Tenant
to Landlord as Additional Rent within thirty (30) days after Landlord's demand
therefor, together with reasonable supporting documentation.


8.2.1    As part of Tenant's obligation to maintain the Tenant Space, Tenant
agrees during the Term of this Lease to adhere to the standard maintenance
practices with respect to the Infrastructure prescribed by (a) Applicable Laws,
(b) the National Fire Protection Association, (c) the equipment manufacturers'
recommended maintenance standards (to the extent provided to Tenant by Landlord
in writing), and (d) otherwise, consistent with the standard maintenance
practices to which operators of first class datacenters adhere at other
datacenters of comparable size and quality (the “Maintenance Schedule”). Tenant
shall be permitted to deviate from and/or change the Maintenance Schedule upon
Landlord's approval thereof, such approval not to be unreasonably withheld,
conditioned or delayed. Tenant agrees to keep books and records reflecting its
repair and maintenance activities with respect to the Infrastructure consistent
with industry standards for first-class datacenters (“Books and Records”).
During the Term, Landlord shall have the right, once per Lease Year with regard
to each Premises, to confirm Tenant's compliance with the Maintenance Schedule
by inspecting Tenant's Books and Records, interviewing Tenant's relevant
employees or contractors, and visually inspecting the Infrastructure
(collectively, “Landlord's Maintenance Inspection”). Landlord shall exercise the
foregoing right by delivering prior written notice (the “Maintenance Inspection
Notice”) to Tenant no less than thirty (30) days before the date upon which
Landlord desires to perform Landlord's Maintenance Inspection, detailing the
equipment for which Landlord wishes to inspect the Books and Records. Any
Landlord's Maintenance Inspection shall be performed during Tenant's normal
business hours at a time reasonably designated by Tenant. Tenant shall respond
to Landlord's Maintenance Inspection Notice within five (5) business days after
Tenant's receipt of the Maintenance Inspection Notice with the date, time and
location of Landlord's Maintenance Inspection. If Landlord's Maintenance
Inspection reveals that Tenant is delinquent in complying with the Maintenance
Schedule, Landlord shall deliver written notice to Tenant of such delinquency,
and Tenant shall cure such delinquency within the time allowed pursuant to
Section 15.1.2 of this Lease.
8.2.2    Landlord shall assign all warranties for all Infrastructure located in
or supporting the Tenant Space, to

11

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

the extent that such warranties are assignable by Landlord without unreasonable
payment to the applicable vendor, to Tenant within sixty (60) days after the
Commencement Date (or such longer period as is reasonably necessary, using
commercially reasonable, diligent efforts to complete the same). For any
warranties that are not assignable by Landlord to Tenant without unreasonable
payment or that are assignable but have not yet been assigned by Landlord as
aforesaid, (a) Landlord agrees to enforce such warranties on Tenant's behalf
using diligent efforts consistent with a first class datacenter operator; and
(b) during the Term, Landlord delegates all of its rights and remedies under
such non-assigned warranties to Tenant. In the event Landlord fails to: (x)
timely assign any warranties regarding any component or portion of the
Infrastructure to Tenant that are assignable; or (y) enforce any warranties that
are not assignable without unreasonable payment or otherwise using diligent
efforts as set forth hereinabove, then any costs actually incurred by Tenant to
maintain, repair and/or replace any component or portion of the Infrastructure
that would have been covered by any such warranties shall be reimbursed by
Landlord to Tenant within thirty (30) days after Tenant's demand therefor,
together with reasonable supporting documentation.
8.2.3    With respect to any equipment comprising the Infrastructure that Tenant
is obligated to replace pursuant to and in accordance with Section 8.2 above as
part of Tenant's Repair Obligations, the following terms and provisions shall
apply, provided that Tenant has theretofore fully complied with its maintenance
and repair obligations as described herein with regard to the equipment
(including any generator) being replaced: (a) in the event Tenant is obligated
to replace any such equipment in any Tenant Space during the final twelve (12)
months of the applicable Datacenter Period (as the same may be extended), the
cost thereof (not to exceed market rates) shall be amortized on a straight line
basis, calculated over the useful economic life of such equipment, as determined
using generally accepted accounting principles consistently applied, with
interest at the Prime Rate, and that portion of the cost attributable to the
time period falling within the applicable Datacenter Period (as the same may be
extended) will be the responsibility of Tenant and that portion of the cost
attributable to the time period occurring after the expiration of the applicable
Datacenter Period (as the same may be extended) will be paid by Landlord to
Tenant within thirty (30) days after Tenant's demand therefor, together with
reasonable supporting documentation; and (b) without limiting the foregoing, in
the event Tenant is obligated to replace any generator serving the Tenant Space
at any point during the Term of this Lease (as the same may be extended), the
cost (not to exceed market rates) thereof shall be amortized and allocated in
the same manner as set forth in subsection (a) above.
8.3Alterations.


8.3.1    Notwithstanding any provision in this Lease to the contrary, Tenant
shall not make or cause to be made any Alterations to the Tenant Space, or any
other portion of the Building or Property, without the prior written consent and
approval of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. The foregoing notwithstanding, Landlord's consent shall
not be required for any usual and customary installations and/or removals of
equipment and/or telecommunication cables within the Tenant Space or any
non-structural Alterations, if and to the extent that such installations,
removals and/or non-structural Alterations (i) are usual and customary within
the industry, (ii) are in compliance with the Building Rules and Regulations,
and (iii) will not adversely affect the Building's structure, the provision of
services to other Building tenants and/or any Base Building Systems. Landlord
and Tenant acknowledge and agree that all Alterations shall be left as part of
the Tenant Space, upon the expiration or earlier termination of this Lease, in
good and operable condition, ordinary wear and tear excepted.
8.3.1.1    Landlord and Tenant acknowledge the possibility that Tenant's
Alterations request could include a request for additional power to the Building
and/or the Tenant Space. In the event of such a request, and in the event that
additional power is reasonably available to be routed to the Building for such
purpose without depriving any other space, building or tenant in the DPD Campus
of appropriate power, Landlord and Tenant agree to work together in good faith
to determine mutually acceptable terms and economics related to such additional
power.
8.3.2    Each request for Alterations consent must contain one (1) full size
hard copy of all drawings together with one (1) full set of drawings on CD.
8.3.3    In any instance where Tenant desires to conduct Alterations, Tenant's
contractors, laborers, material men and others furnishing labor or materials for
Tenant's job shall not unreasonably interfere with any labor utilized by
Landlord, Landlord's contractors or mechanics or by any other tenant or such
other tenant's contractors or mechanics; and if at any time such entry by one
(1) or more persons furnishing labor or materials for Tenant's work shall result
in unreasonable interference, Tenant shall cause the activity(ies) that is/are
causing such unreasonable interference to cease immediately. Landlord shall have
the right to remove or cause Tenant to remove any such persons from the Building
upon written notice to Tenant. Additionally, all of Tenant's contractors,
laborers, material men and others must obtain (and provide Landlord evidence of)
commercially reasonable insurance (naming Landlord as an additional insured),
prior to any such entry.

12

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

8.4Removal of Tenant's Personal Property. Tenant agrees that, upon the
expiration or earlier termination of this Lease, Tenant shall at Tenant's sole
cost and expense, promptly remove all of Tenant's Personal Property, and shall
restore those portions of the Building and/or the Tenant Space damaged by such
removal of (or by the initial installation of) such Tenant's Personal Property
to their condition existing immediately prior to the installation or placement
of such items (including, without limitation, the replacement of all damaged
floor tiles in the Premises), ordinary wear and tear excepted. If Tenant fails
to promptly remove any such Tenant's Personal Property pursuant to this Section
8.4, Landlord shall have the right to cause the removal of such Tenant's
Personal Property and the restoration of those portions of the Building and/or
the Tenant Space damaged by such removal to their condition existing immediately
prior to the installation or placement of such Tenant's Personal Property,
ordinary wear and tear excepted, in which case Tenant agrees to reimburse
Landlord within thirty (30) days of Landlord's demand therefor, for all of
Landlord's costs of removal and restoration plus an administrative fee equal to
[*****] of such costs.


8.5Depreciation. Notwithstanding the ownership of the Alterations and the
Infrastructure, Tenant retains the right to depreciation deductions of (a) all
Alterations and (b) all equipment comprising the Infrastructure that Tenant
replaces as part of Tenant's Repair Obligations, made at Tenant's expense,
provided that Tenant agrees that such right to depreciation deductions shall not
apply to the extent of any expenditures made by Tenant to replace equipment
comprising the Infrastructure which are subsequently reimbursed to Tenant
pursuant to Section 8.2.3 above.


9.
CASUALTY EVENTS; TAKINGS; INSURANCE.



9.1Casualty Events; Takings.


9.1.1Casualty Events. If, during the Term of this Lease, any portion of the
Building and/or the Property shall be damaged or destroyed, in whole or in part,
by a Casualty Event, (a) Landlord shall, subject to the terms of this Section
9.1.1, and Sections 9.1.1.1 and 9.1.1.2, below, cause any applicable Casualty
Repair - Landlord to commence as soon as is reasonably practicable following the
Casualty Event and to proceed to completion with reasonable diligence; and (b)
Tenant shall, subject to the terms of this Section 9.1.1, and Sections 9.1.1.1
and 9.1.1.2, below, cause any applicable Casualty Repair - Tenant to occur.
Landlord shall provide the Casualty Repair Notice to Tenant as soon as is
reasonably practicable following the Casualty Event. For the avoidance of doubt,
however, such repair and reconstruction obligation shall not be deemed to
include any obligation on the part of Landlord with regard to any Alteration,
nor any of Tenant's Personal Property, nor any equipment that is included within
Tenant's Repair Obligations.


9.1.1.1    Landlord's Termination Right. Notwithstanding the foregoing, in the
event of an Insurable Casualty Event, if (a) any portion of the Base Building
Systems and/or the Building reasonably considered by landlords of high quality
class A datacenter buildings comparable to the Building to be material to the
operation of the Building is/are destroyed or materially damaged, and (b) the
Repair Period-Estimated exceeds [*****], Landlord shall have the right to
terminate this Lease by, and effective upon, written notice to Tenant as part of
the Casualty Repair Notice given within [*****] after the date of such damage or
destruction, provided that no termination by Landlord shall be effective unless
Landlord has previously or simultaneously terminated the leases of all other
tenants and occupants of the Building that are similarly affected by such damage
or destruction. Further notwithstanding the foregoing, in the event of an
Uninsurable Casualty Event, if more than [*****] of the Building is destroyed or
materially damaged, then Landlord shall have the right to terminate this Lease
by, and effective upon, written notice to Tenant as part of the Casualty Repair
Notice given within [*****] after the date of such damage or destruction,
provided that no termination by Landlord shall be effective unless Landlord has
previously or simultaneously terminated the leases of all other tenants and
occupants of the Building that are similarly affected by such damage or
destruction. If this Lease is terminated pursuant to this Section 9.1.1.1 or
Sections 9.1.1.2 or 9.1.1.3 below, Landlord shall grant to Tenant a license,
expiring [*****] after the effective date of such termination, allowing Tenant
the right to access the Building and the Tenant Space for the purpose of
removing Tenant's Personal Property.
9.1.1.2    Tenant's Termination Right. Notwithstanding anything to the contrary
contained herein, if a Casualty Event causes damage to: (a) the Tenant Space;
(b) any critical electrical and/or mechanical infrastructure comprising the Base
Building Systems and serving the Tenant Space and/or (c) any other portion of
the Property outside of the Tenant Space the result of which is material
impairment to access to and/or use of the Tenant Space, then Tenant shall have
the right to terminate this Lease by, and effective upon, written notice to
Landlord if: (1) the Repair Period-Estimated exceeds [*****] (in which case
Tenant must provide written notice to Landlord of such termination within
[*****] after Tenant's receipt of the Casualty Repair Notice), or (2) the Repair
Period-Actual exceeds [*****] (in which case Tenant must provide written notice
to Landlord of such termination prior to the [*****] of the Repair
Period-Actual). Further notwithstanding anything to the contrary contained
herein, in the event an: (x) Insurable Casualty Event damages and/or destroys:
(i) any portion of the Infrastructure for a particular Tenant Space, the result
of which is material impairment of Tenant's use of such Tenant Space for the
Permitted Use, and such damage

13

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

and/or destruction cannot reasonably be fully repaired and/or restored within
[*****] after the occurrence of such damage and/or destruction; or (ii) a Tenant
Space during the last year of the Datacenter Period for such Tenant Space and
the cost of repair and/or restoration work to the Infrastructure that would be
required to be performed by Tenant as a result of such damage and/or destruction
is reasonably estimated to exceed [*****] of the replacement cost of all
Infrastructure for the damaged Tenant Space; or (y) Uninsurable Casualty Event
damages and/or destroys a particular Tenant Space and the cost of repair and/or
restoration work to the Infrastructure that would be required to be performed by
Tenant as a result of such damage and/or destruction is reasonably estimated to
exceed [*****] of the replacement cost of all Infrastructure for the damaged
Tenant Space, then Tenant shall have the right to terminate this Lease with
respect to such Tenant Space by, and effective upon, written notice to Landlord
given within [*****] after the date of such damage or destruction.
9.1.1.3    Casualty-Complete. The foregoing notwithstanding, in the event of a
Casualty-Complete, this Lease shall automatically terminate as of the date of
the Casualty-Complete.
9.1.1.4    Remedies - Casualty Events. In the event that this Lease is
terminated pursuant to Sections 9.1.1.1, 9.1.1.2 or 9.1.1.3, above, Landlord
shall refund to Tenant any prepaid Base Rent, less any sum then owing to
Landlord by Tenant, and, if the Casualty Event is an Insurable Casualty Event,
Tenant shall promptly provide Landlord an amount (i.e., not limited to available
insurance proceeds) equal to the replacement value of all equipment that is the
subject of Tenant's Repair Obligations and that is damaged or destroyed in
connection with such Insurable Casualty Event. If, however, this Lease is not
terminated pursuant to any of said Sections, Base Rent shall be abated
proportionately during the Repair Period-Actual to the extent that: (a) (i) the
Tenant Space is inaccessible by Tenant and/or (ii) damage to the Base Building
elements of the Tenant Space render the Tenant Space unfit for use by Tenant in
the ordinary conduct of Tenant's business; and (b) the Tenant Space actually is
not used by Tenant. For the avoidance of doubt, however, in the event that a
Casualty Event only damages one of the Tenant Spaces, the proportionate
abatement of Base Rent shall only be provided as it relates to the damaged
Tenant Space, regardless of the extent to which, if at all, the Tenant Spaces
are then being operated jointly.
9.1.2Takings.


9.1.2.1    Total Taking. If all or substantially all of the Tenant Space, the
Building or the Property shall be the subject of a Taking, this Lease shall
terminate as of the date of the vesting of title in the condemning authority.
9.1.2.2    Partial Taking. If only a part of the Tenant Space, the Building or
the Property shall be the subject of a Taking, this Lease shall continue in full
force and effect, subject to the terms of Sections 9.1.2.3-9.1.2.7, below.
9.1.2.3    Landlord's Termination Right - Partial Taking. If the part of the
Building or the Property that is taken or condemned as part of the Taking
contains a part of the Tenant Space, the Building or the Property that, in
Landlord's reasonable discretion, is material to Landlord's ability to provide
services to, or otherwise satisfy Landlord's obligations with respect to, the
Tenant Space as provided for herein, Landlord may terminate this Lease by notice
to Tenant given within [*****] following the date upon which Landlord received
notice of such Taking. If Landlord so notifies Tenant, this Lease shall
terminate upon the date set forth in the notice, which date shall not be more
than [*****] following the giving of such notice.
9.1.2.4    Tenant's Termination Right - Partial Taking. If: (a) the part of the
Building or the Property that is taken or condemned as part of the Taking
contains greater than [*****] of the total area of the Tenant Space that existed
immediately prior to such Taking; (b) by reason of such Taking, Tenant no longer
has reasonable means of access to the Tenant Space; (c) any electrical and/or
mechanical infrastructure comprising the Base Building Systems and serving the
Tenant Space and/or any portion of the Infrastructure located outside the Tenant
Space that is/are material to the operation of the Tenant Space for the
Permitted Use is/are taken or condemned as part of the Taking; or (d) all or any
portion of the Datacenter-A UPS Rooms, the Mechanical Yard Space (A), the
Datacenter-B UPS Rooms and/or the Mechanical Yard Space (B), that is/are
material to the operation of the Tenant Space for the Permitted Use is/are taken
or condemned as part of the Taking, then Tenant may terminate this Lease by
notice to Landlord given within [*****] following the date upon which Tenant
received notice of such Taking. If Tenant so notifies Landlord, this Lease shall
terminate upon the date set forth in the notice, which date shall not be more
than [*****] following the giving of such notice.
9.1.2.5    Restoration - Taking. If this Lease shall not have been terminated
pursuant to Sections 9.1.2.3 or 9.1.2.4, above, Landlord, at Landlord's expense,
shall commence as soon as is reasonably practicable following the Taking, and
proceed to completion with reasonable diligence, the repair and/or restoration
of those Base-Building elements of the Tenant Space that were not taken or
condemned as part of the Taking to self‑contained rental units substantially
equivalent (with respect to character, quality and appearance) to that which
existed immediately prior to occurrence of the Taking, excluding Tenant's
Personal Property, Tenant's Repair Obligations and Tenant's Alterations. If all
or any portion of the Common Area is taken, then Landlord

14

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

shall promptly restore any Common Area elements that are reasonably material to
Tenant's use of, and/or access to, the Tenant Space for the Permitted Use (e.g.,
loading docks or public restrooms) or furnish substitute facilities that are
functionally equivalent to or better than, and within a reasonable distance
from, any such Common Area elements that were taken.
9.1.2.6    Base Rent Abatement - Taking. In the event that this Lease is
terminated pursuant to Sections 9.1.2.1, 9.1.2.3 or 9.1.2.4, above, Landlord
shall refund to Tenant any prepaid Base Rent, less any sum then owing to
Landlord by Tenant. If, however, this Lease is not terminated pursuant to any of
said Sections, Base Rent related to the taken Tenant Space shall be reduced
proportionately to the extent that the square footage of each such Tenant Space
is reduced as a result of the Taking.
9.1.2.7    Taking Award Rights. Landlord reserves the right to receive the
entirety of the condemning authority's award related to a Taking of any portion
of the Property. The foregoing notwithstanding, in the event that this Lease is
terminated in connection with any Taking, nothing contained herein shall prevent
or preclude Tenant from making a separate claim against the condemning
authority, in any appropriate proceeding, for the value of Tenant's unamortized,
but taken, leasehold improvements or other improvements to the Tenant Space made
by Tenant and for Tenant's moving expenses related to such Taking, but only if
such claim and/or recovery does not reduce the condemnation/taking award
otherwise payable to Landlord in connection with such Taking. If any such award
that is made, or compensation that is paid, to either party specifically
includes an award or amount for the other, the party first receiving the same
shall promptly make an accounting of same to the other.
9.1.3Tenant's Remedy. Tenant's termination rights and rights to Base Rent
abatement, to the extent provided above in this Article 9, shall be Tenant's
sole and exclusive remedies in the event of a Casualty Event or Taking.
Notwithstanding anything to the contrary contained herein, however, if any
Casualty Event is caused by any grossly negligent act or omission or act of
willful misconduct of Tenant or any Tenant Party, then Tenant shall not be
entitled to terminate this Lease under Section 9.1.1.2, and there shall be no
abatement of any Base Rent (or any other Rent or other amounts) due hereunder.


9.2Tenant's Insurance. Tenant shall, at Tenant's expense, procure and maintain
throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B-1” to this
Lease. All of Tenant's insurance policies with respect to the Tenant Space shall
be endorsed so as to include a waiver of subrogation in accordance with and to
the full extent of Tenant's waiver of claims with respect to the Landlord Group
set forth in Section 14.1.1 of this Lease.


9.2.1    The commercial liability policies procured by Tenant hereunder shall
name Landlord and Landlord's managing agent, and any Holders designated by
Landlord as additional insureds. The property (special peril) policies procured
by Tenant hereunder to insure the Infrastructure shall name Landlord and any
Holders designated by Landlord as additional insureds with regard to the
Infrastructure coverage only. Prior to occupying the Tenant Space, and prior to
the expiration of each such policy, Tenant shall submit to Landlord certificates
of insurance evidencing such policies (and the applicable renewals thereof)
being in effect. All insurance policies procured hereunder shall contain a
provision stating that the insurer shall endeavor to provide at least thirty
(30) days' written notice to Landlord and all others named as additional
insureds prior to any cancellation of such policy. If Tenant does not deliver to
Landlord a certificate or other proof of renewal or coverage from an insurance
carrier at least fifteen (15) days prior to the expiration dates of each
expiring policy, Landlord may obtain such insurance on behalf of Tenant, and
Tenant shall, within thirty (30) days after Landlord's written demand therefor,
pay to Landlord an amount equal to the cost of such insurance policies plus an
administrative surcharge of [*****].
9.3Landlord's Insurance. Landlord shall, at Landlord's expense, procure and
maintain throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B-2” to this
Lease. Each of such insurance policies shall be endorsed so as to include a
waiver of subrogation in accordance with and to the full extent of Landlord's
waiver of claims with respect to the Tenant Group set forth in Section 14.1.2 of
this Lease. For the avoidance of doubt, however, Landlord and Tenant acknowledge
and agree that, in no event, shall Landlord be obligated to carry any insurance
covering any of Tenant's Personal Property, any Alteration to the Tenant Space
made by or on behalf of Tenant, any of Tenant's Repair Obligations, or covering
any Tenant Party.


10.TRANSFERS.


10.1Restrictions on Transfers; Landlord's Consent. Except as otherwise expressly
set forth in Section 10.1.1 and Section 10.5, below, to the contrary, Tenant
shall not effect a Transfer, without Landlord's express prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. Except
as otherwise expressly set forth in this Lease, no Transfer (whether voluntary,
involuntary or by operation of law) shall be valid or effective without
Landlord's prior written consent.
 

15

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

10.1.1Permitted Transfer. Notwithstanding anything to the contrary in this
Lease, Tenant may, without the consent of Landlord (and without being subject to
Landlord's recapture rights under Section 10.3, below) undertake Permitted
Transfers.


10.2Notice to Landlord. If Tenant desires to make any Transfer (other than a
Permitted Transfer, for which Tenant must merely notify Landlord prior to the
occurrence of same), then at least [*****] (but no more than one hundred eighty
(180) days) prior to the proposed effective date of the Transfer, Tenant shall
submit a Transfer Notice to Landlord. If, thereafter, Tenant modifies any of the
terms and conditions relevant to a proposed Transfer specified in the Transfer
Notice, Tenant agrees to re-submit such Transfer Notice to Landlord for its
consent pursuant to all of the terms and conditions of this Article 10.


10.3Landlord's Recapture Rights. Except with regard to a Permitted Transfer, in
the event of (a) a proposed Transfer during the final year of the Term or (b) a
proposed sublease of more than [*****] of the total number of rentable square
feet in the Suites, Landlord shall have the right (but not the obligation),
exercisable by written notice to Tenant at any time within [*****] after
Landlord's receipt of all (but not less than all) of the information and
documents described in Section 10.2, to elect to cancel and terminate this
Lease. Notwithstanding the foregoing, if Landlord sends Tenant a termination
notice pursuant to the immediately preceding sentence, then Tenant shall have
the right, for a period of [*****] after receipt of such notice, to withdraw (by
written notice to Landlord) the applicable Transfer Notice, thereby rendering
Landlord's termination right set forth in this Section 10.3 null and void and of
no further force or effect with regard to such Transfer Notice.


10.4No Release; Subsequent Transfers. No Transfer (whether or not a Permitted
Transfer) will release the undersigned Tenant from Tenant's obligations under
this Lease or alter the primary liability of the undersigned Tenant to pay the
Rent and to perform all other obligations to be performed by Tenant hereunder.
In no event shall the acceptance of any payment by Landlord from any other
person be deemed to be a waiver by Landlord of any provision hereof. Consent by
Landlord to one Transfer will not be deemed consent to any subsequent Transfer.
In the event of breach by any Transferee in the performance of any of the terms
hereof, Landlord may proceed directly against the undersigned Tenant without the
necessity of exhausting remedies against such Transferee. Notwithstanding
anything to the contrary contained herein, in the event of an assignment of this
Lease effectuated pursuant to and in accordance with the terms and provisions of
this Article 10, if Tenant's assignee or any subsequent assignee has, at the
time of the assignment, a market capitalization of at least [*****], determined
as of the end of the most recent fiscal year of such assignee prior to such
intended release (unless more current figures are available), then Tenant shall
be released and discharged from any further liability under this Lease. The
provisions of the foregoing sentence shall not apply where the Transfer in
question is a Permitted Transfer.


10.5Colocation. Landlord acknowledges that the business to be conducted by the
undersigned Tenant in the Premises may include Tenant entering into Colocation
Agreements that will permit Colocation Parties to engage in Colocation
Activities. Landlord expressly agrees that Tenant may, without the need for
Landlord's consent, enter into such Colocation Agreements; provided, however,
that (a) the Colocation Agreements, and each Colocation Party's use of the
Tenant Space, must comply with the terms of this Lease (including the Building
Rules and Regulations) and all Applicable Laws; (b) the Colocation Agreements,
and the Colocation Parties' rights thereunder, shall be subject and subordinate
at all times to this Lease and all of its provisions, covenants and conditions;
and (c) in no event may the rights of any Colocation Party, vis a vis the
members of the Landlord Group, be greater than the rights of Tenant hereunder.
Anything to the contrary contained herein notwithstanding, Landlord and Tenant
acknowledge and agree that the Colocation Agreements shall not constitute, or be
deemed to be: (x) the grant of a leasehold interest, or otherwise constitute, or
be deemed to be, a real property interest; or (y) an assignment of this Lease or
a sublet of the Tenant Space, or any portion thereof, or otherwise constitute,
or be deemed to be, a Transfer. Furthermore, for avoidance of doubt, the
Colocation Activities and Colocation Agreements shall not be subject to the
terms and provisions of Section 10.3 above or 10.6 below.


10.6Excess Rent. Landlord and Tenant agree that, if Tenant assigns this Lease,
or subleases any part of the Tenant Space, for any Excess Rent, then Tenant
shall pay to Landlord, as Additional Rent, [*****] of any such Excess Rent
immediately upon Tenant's receipt thereof.


11.ESTOPPEL CERTIFICATES. At any time and from time to time, within [*****]
after written request by Landlord, Tenant shall execute, acknowledge and deliver
to Landlord a statement in writing certifying, to Tenant's actual knowledge
without duty of inquiry, matters relating to this Lease customarily and
reasonably requested by Landlord and/or any prospective purchaser of the
Building and/or the Property and/or any Holder. Tenant acknowledges and agrees
that any statement delivered (or to be delivered) pursuant to this Article 11
may be relied upon by Landlord and any prospective purchaser of the Building
and/or the Property and by any current and/or prospective Holder, and any
assignee of any such Holder.

16

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION



12.SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS.


12.1Subordination and Attornment. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or any Holder, this Lease will, subject to the
terms and provisions of this Article 12, be subject and subordinate at all times
to all Security Documents, which may now exist or hereafter be executed which
constitute a lien upon or affect the Property or any portion thereof, or
Landlord's interest and estate in any of said items. Notwithstanding the
foregoing, Landlord reserves the right to subordinate (or cause the
subordination of) any such Security Documents to this Lease. In the event of any
termination or transfer of Landlord's estate or interest in the Property, the
Building or the Tenant Space by reason of any Foreclosure of any such Security
Documents (and notwithstanding any subordination of such Security Document to
this Lease that may or may not have occurred), Tenant agrees to attorn to and
become the tenant of any successor-in-interest to Landlord, provided that
Tenant's right to possession of the Tenant Space pursuant to and in accordance
with the terms and provisions of this Lease, shall not be disturbed as long as
Tenant is not in default under this Lease beyond any applicable notice, grace
and/or cure periods. Tenant covenants and agrees to execute and deliver a
commercially reasonable SNDA within [*****] after mutual agreement by Tenant,
Landlord and the applicable Holder on the form thereof.


12.2Intentionally Omitted.


12.3SNDA. At any time that the Building is hereafter made subject to the lien(s)
of any Security Document(s), Landlord shall use commercially reasonable,
good-faith efforts to cause the Holder to execute and deliver an SNDA to Tenant.
Notwithstanding anything herein to the contrary, the subordination of this Lease
to any Security Document hereafter placed upon the Building, and Tenant's
agreement to attorn to the Holder as provided in this Article 12, shall be
conditioned upon the Holder and Landlord entering into an SNDA with Tenant.
[*****].


13.SURRENDER OF TENANT SPACE; HOLDING OVER.


13.1Tenant's Method of Surrender. Upon the expiration of the Term of this Lease,
or upon any earlier termination of this Lease or the termination of Tenant's
right to possess the Tenant Space, Tenant shall, subject to the provisions of
this Article 13 and Sections 8.3.1, 8.4 and Article 9 above, quit and surrender
possession of the Tenant Space to Landlord in good working order and clean
condition (including all of Tenant's Repair Obligations being met), ordinary
wear and tear excepted.


13.2Disposal of Tenant's Personal Property. Subject to the terms and provisions
of Section 9.1.1.1 above, if any property not belonging to Landlord remains in
the Tenant Space after the expiration of, or within thirty (30) days after any
earlier termination of, the Term of this Lease or the termination of Tenant's
right to possess the Tenant Space, Tenant shall be deemed to have abandoned such
property and to have authorized Landlord to make such disposition of such
property as Landlord may desire without liability for compensation or damages to
Tenant or any other Tenant Party.


13.3Holding Over. If Tenant should remain in possession of all or any portion of
the Tenant Space after the expiration of the Term of this Lease (or any earlier
termination of this Lease or the termination of Tenant's right to possess the
Tenant Space), without the execution by Landlord and Tenant of a new lease or an
extension of the Term of this Lease, then Tenant shall be deemed to be occupying
the entire Tenant Space as a tenant-at-sufferance, upon all of the terms
contained herein, except as to term and Base Rent. During any such holdover
period, Tenant shall pay to Landlord a monthly Base Rent in an amount equal to
[*****] of the Base Rent payable by Tenant to Landlord during the last month of
the Term of this Lease and Additional Rent as set forth in the Lease. The
monthly rent payable for such holdover period shall in no event be construed as
a penalty or as liquidated damages for such retention of possession, nor shall
such monthly rent be considered to be any form of Consequential Damages related
to such retention of possession. Neither any provision hereof nor any acceptance
by Landlord of any rent after any such expiration or earlier termination shall
be deemed a consent to any holdover hereunder or result in a renewal of this
Lease or an extension of the Term, or any waiver of any of Landlord's rights or
remedies with respect to such holdover. As such, and notwithstanding any
provision to the contrary contained herein, Landlord expressly reserves the
right to require Tenant to surrender possession of the Tenant Space upon the
expiration of the Term of this Lease or upon the earlier termination hereof or
at any time during any holdover and the right to assert any remedy at law or in
equity to evict Tenant and collect damages in connection with any such holdover.


13.4Survival. The provisions of this Article 13 shall survive the expiration or
early termination of this Lease.





17

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

14.WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS.


14.1Waivers.


1.Tenant hereby waives its rights against the Landlord Group with respect to any
claims or damages or losses for damage to any Tenant's Personal Property and to
items, equipment and/or materials that are included within Tenant's Repair
Obligations, which are caused by or result from (i) risks insured against under
any insurance policies which are required to be obtained and maintained by
Tenant under this Lease, and were, in fact, carried by Tenant at the time of
such claim, damage, loss or injury, or (ii) risks which would have been covered
under any insurance required to be obtained and maintained by Tenant under this
Lease had such insurance been obtained and maintained as required, including all
such claims, damages and losses, which are caused by or result from the
negligence or willful misconduct of any member of the Landlord Group. The
foregoing waivers shall be in addition to, and not a limitation of, any other
waivers or releases contained in this Lease.


2.Landlord hereby waives its rights against the Tenant Group with respect to any
claims or damages or losses for damage to the Base Building, the Property and/or
any of Landlord's equipment and fixtures that are not part of Tenant's Repair
Obligations, which are caused by or result from (i) risks insured against under
any insurance policies which are required to be obtained and maintained by
Landlord under this Lease and that were, in fact, carried by Landlord at the
time of such claim, damage, loss or injury, or (ii) risks which would have been
covered under any insurance required to be obtained and maintained by Landlord
under this Lease had such insurance been obtained and maintained as required,
including all such claims, damages and losses, which are caused by or result
from the negligence or willful misconduct of any member of the Tenant Group. The
foregoing waivers shall be in addition to, and not a limitation of, any other
waivers or releases contained in this Lease. However, the foregoing waivers
shall apply with regard to claims, damages and/or losses, which are caused by,
or during, or arise as a result of, the Re-Commissioning and/or are caused by
any Tenant Party in connection with the same, only to the extent that such
claims, damages and/or losses exceed the amounts of the limits required for
Tenant's commercial liability insurance, as set forth in Exhibit “B-1”, attached
hereto.


14.2Indemnification.


14.2.1    Subject to the terms and provisions of Section 14.2.2 below, Tenant
hereby agrees to indemnify, defend, and hold harmless Landlord and the other
members of the Landlord Group from and against (and to reimburse Landlord and
the other members of the Landlord Group for) any and all Claims arising from
and/or in connection with:
(i)    the use or occupancy of the Tenant Space by Tenant or any other Tenant
Party and/or any person claiming by, through or under Tenant or any other Tenant
Party, including, without limitation:
(a)    Claims related to any Colocation Agreement;
(b)    the acts or omissions of any Colocation Party;
(c)    the payment (or non-payment) of Taxes - Equipment;
(d)    Intentionally Omitted;
(e)    Claims related to any of Tenant's Personal Property;
(f)    Claims by any Tenant Party (or any individual accessing the Tenant Space
on any Tenant Party's behalf) for bodily injury;
(g)    Tenant's failure to surrender the Tenant Space upon the expiration or any
earlier termination of this Lease or the termination of Tenant's right to
possess the Tenant Space in accordance with the terms of this Lease;
(h)    the removal, exercise of dominion over and/or disposition of any of
Tenant's Personal Property that is left in the Tenant Space after the expiration
of the Term of this Lease in violation of Section 13.2; and
(i)    Claims related to the performance of any Re-Commissioning of any Suite;
and
(ii)    the gross negligence or willful misconduct of Tenant or any other Tenant
Party with respect

18

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

to any other portion of the Building or the Property; and
(iii)    any person or entity, other than the Tenant's Broker listed in Item 13
of the Basic Lease Information, making a claim for any commission or other
compensation in connection with the execution of this Lease or the leasing of
the Tenant Space to Tenant if based on an allegation that such claimant
represented Tenant.
14.2.2    The foregoing Section 14.2.1 notwithstanding, Tenant shall not be
required to indemnify Landlord or any other member of the Landlord Group to the
extent that the relevant Claims were caused by the gross negligence or willful
misconduct of any member of the Landlord Group.
14.2.3    In the event that any action or proceeding is brought against Landlord
or any other member of the Landlord Group by reason of any indemnified Claim,
Tenant, upon notice from Landlord, shall defend such action or proceeding at
Tenant's cost and expense by counsel reasonably approved by Landlord. Tenant
agrees that no settlement offer shall be offered or accepted by Tenant in
connection with any such indemnification and/or defense without Landlord's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. This indemnity provision and Tenant's obligations under this Section
14.2 shall survive the expiration or termination of this Lease as to any matters
arising prior to such expiration or termination or prior to Tenant's vacation of
the Tenant Space and the Building. Notwithstanding any provision to the contrary
contained in this Section 14.2, nothing contained in this Section 14.2 shall be
interpreted or used in any way to affect, limit, reduce or abrogate any
insurance coverage provided by any insurer to either Tenant or Landlord.
14.2.4    Subject to the terms and provisions of Section 14.2.5 below, Landlord
hereby agrees to indemnify, defend, and hold harmless Tenant and the other
members of the Tenant Group from and against (and to reimburse Tenant and the
Tenant Group for) any and all Claims arising from and/or in connection with: (i)
the negligent acts or acts of willful misconduct in connection with the use and
operation of any portion of the Building and the Property other than the Tenant
Space by Landlord or any member of the Landlord Group; (ii) the gross negligence
or willful misconduct of Landlord or any member of the Landlord Group with
respect to the Tenant Space; and (iii) any person or entity, other than the
Landlord's Broker listed in Item 13 of the Basic Lease Information, making a
claim for any commission or other compensation in connection with the execution
of this Lease or the leasing of the Tenant Space to Tenant if based on an
allegation that such claimant represented Landlord.
14.2.5    The foregoing Section 14.2.4 notwithstanding, Landlord shall not be
required to indemnify Tenant or any member of the Tenant Group to the extent
that the relevant Claims were caused by the gross negligence or willful
misconduct of Tenant or any Tenant Party.
14.2.6    In the event that any action or proceeding is brought against Tenant
or any other member of the Tenant Group by reason of any indemnified Claim,
Landlord, upon notice from Tenant, shall defend such action or proceeding at
Landlord's cost and expense by counsel reasonably approved by Tenant. Landlord
agrees that no settlement offer shall be offered or accepted by Landlord in
connection with any such indemnification and/or defense without Tenant's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. This indemnity provision and Landlord's obligations under this Section
14.2 shall survive the expiration or termination of this Lease as to any matters
arising prior to such expiration or termination or prior to Tenant's vacation of
the Tenant Space and the Building. Notwithstanding any provision to the contrary
contained in this Section 14.2, nothing contained in this Section 14.2 shall be
interpreted or used in any way to affect, limit, reduce or abrogate any
insurance coverage provided by any insurer to either Tenant or Landlord.
14.3    Consequential Damages. Notwithstanding anything to the contrary (express
or implied) contained herein, under no circumstances whatsoever shall Landlord
[*****] ever be liable under this Lease for first-party or third-party
Consequential Damages.
14.4    Liens. Notwithstanding anything to the contrary herein, in no event
shall Tenant have any right (express or implied) to create or permit there to be
established any lien or encumbrance of any nature against the Tenant Space, the
Building or the Property or against Landlord's or Tenant's interest therein or
hereunder, including, without limitation, for any improvement or improvements by
Tenant, and Tenant shall fully pay the cost of any improvement or improvements
made or contracted for by Tenant. Tenant shall require each contractor which it
engages to perform any improvements or alterations within the Tenant Space or
elsewhere in the Building or the Property, to acknowledge and agree in writing
that it is performing its work under its agreement with Tenant solely for the
benefit of Tenant and that Tenant is not acting as Landlord's agent. Any
mechanic's lien filed against the Tenant Space, the Building or the Property, or
any portion of any of the above, for work claimed to have been done, or
materials claimed to have been furnished to Tenant, shall be duly discharged by
Tenant within thirty (30) days after the filing of the lien. Notwithstanding the
foregoing, Tenant shall have the right, in good faith and at its own expense, to
contest or protest any claim

19

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

relating to any such mechanic's lien. If any such mechanic's lien is filed
against the Tenant Space, Tenant shall, within [*****] after the filing of such
lien, bond over such lien. In the event of any contest or protest of such lien
by Tenant within [*****] after the filing of such lien together with the timely
bonding over of such lien, Landlord shall not pay the claimant or discharge the
lien on Tenant's account, and shall have no right to seek reimbursement of such
payments if it does.
14.4.1    Collateral Access Agreement. Section 14.4, above, notwithstanding,
Landlord acknowledges that Tenant will, in all likelihood, finance all or a
portion of Tenant's Personal Property. Landlord further acknowledges that
Tenant's lender(s) for such financing will, in all likelihood, desire to enter
into a “collateral access agreement”, to enable such lender(s) to access and/or
remove the financed items of Tenant's Personal Property in connection with such
financing. As such, Landlord does hereby agree to work diligently and in good
faith with Tenant and Tenant's lender(s), following the Effective Date, to
settle on, execute and deliver a mutually acceptable commercially reasonable
form of collateral access agreement related to such financing of Tenant's
Personal Property.
15.TENANT DEFAULT.


15.1Events of Default By Tenant. Each of the following shall constitute an Event
of Default by Tenant under this Lease:
15.1.1Any failure or refusal by Tenant to timely pay any Rent or any other
payments or charges required to be paid hereunder, or any portion thereof,
within five (5) days of notice that the same is due.


15.1.2Any failure by Tenant to perform or observe any other covenant or
condition of this Lease (including, without limitation, those contained in the
Building Rules and Regulations) to be performed or observed by Tenant (other
than those described in Section 15.1.1, above or Sections 15.1.3, 15.1.4, or
15.1.5, below) if such failure continues for a period of [*****] following
written notice to Tenant of such failure; provided, however, that in the event
Tenant's failure to perform or observe any covenant or condition of this Lease
to be performed or observed by Tenant cannot reasonably be cured within [*****]
following written notice to Tenant, Tenant shall not be in default if Tenant
commences to cure same within such [*****] period and thereafter diligently
prosecutes the curing thereof to completion.


15.1.2.1    Event of Default-ECT Overage. Section 15.1.2, above,
notwithstanding, it shall be an Event of Default by Tenant (i) if Tenant fails
to remedy* an ECT Overage within [*****] after its receipt of an ECT Default
Notice, and/or (ii) if [*****] Separate/Independent ECT Overages occur in any
rolling [*****] period. As used herein, the term “Separate/Independent ECT
Overages” shall mean and refer to ECT Overages that occur from separate and
unrelated root causes, each of which continues for [*****] or more consecutive
hours after Tenant's receipt of an ECT Default Notice.
*In connection with this Section 15.1.2.1, the term “remedy” shall mean and
refer to a meaningful and relatively permanent remedy of the condition causing
the ECT Overage.
15.1.3The filing or execution or occurrence of any one of the following: (i) a
petition in bankruptcy or other insolvency proceeding by or against Tenant, (ii)
a petition or answer seeking relief under any provision of the Bankruptcy Act,
(iii) an assignment for the benefit of creditors, or (iv) a petition or other
proceeding by or against Tenant for the appointment of a trustee, receiver or
liquidator of Tenant or any of Tenant's property, (v) a proceeding by any
governmental authority for the dissolution or liquidation of Tenant.


15.1.4Any failure by Tenant to execute and deliver any statement or document
described in Article 11, Section 12.1 or Section 17.21 requested to be so
executed and delivered by Landlord within the time periods specified in such
Article or Section, where such failure continues for [*****] after delivery of
written notice of such failure by Landlord to Tenant.


15.1.5Intentionally Omitted.


The parties hereto acknowledge and agree that all of the notice periods provided
in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Applicable Laws.
15.2Remedies. Upon the occurrence of any Event of Default by Tenant, Landlord
shall, in addition to an action for money damages, specific performance and/or
injunctive relief, have the option to pursue any one or more of the remedies
described in Section 1 of Exhibit “D” attached hereto and incorporated herein by
this reference, each and all of which shall, subject to applicable law, be
cumulative and nonexclusive.



20

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

15.3Tenant's Liability. Notwithstanding anything to the contrary contained in
the Lease Documents, it is expressly understood and agreed by and between the
parties to this Lease that no personal liability or personal responsibility of
any sort with respect to any of Tenant's Lease Undertakings, or any alleged
breach thereof, is assumed by, or shall at any time be asserted or enforceable
against, any member of the Tenant Group other than Tenant and Guarantor.


16.LANDLORD'S LIABILITY.


16.1Landlord Default; Tenant's Remedies.


1.Landlord Default. It shall constitute a Landlord Default if: (a) Landlord
shall fail to perform or observe any of Landlord's Lease Undertakings, and (b)
such failure continues for a period of [*****] following written notice to
Landlord of such failure; provided, however, that in the event that Landlord's
failure to perform or observe any of Landlord's Lease Undertakings cannot
reasonably be cured within [*****] following written notice to Landlord, such
failure to cure shall not be a Landlord Default if Landlord commences its cure
within such [*****] period and thereafter diligently prosecutes the curing
thereof to completion (a “Landlord Default”). Notwithstanding the foregoing,
Tenant shall be required to provide Landlord with neither notice nor the
opportunity to cure in order to exercise any of the remedies of Tenant set forth
under: (x) Section 2.2.2 related to a failure of Landlord to timely cause the
Commencement Date Conditions to be completed; and (y) Section 7.3.1 above
regarding Essential Service Failures, except for the extent to which, if at all,
notice and/or the opportunity to cure are expressly provided under such
sections.


2.Tenant's Remedies. Except as otherwise expressly provided herein, (a) in the
event of any Landlord Default, Tenant's sole and exclusive remedies for any such
failure shall be an action for money damages, specific performance, injunctive
relief and/or the right to terminate this Lease, and (b) in no event shall
Tenant's obligation to pay Base Rent or other charges under this Lease abate
based upon any default by Landlord of Landlord's Lease Undertakings.


3.[*****].


4.Payments Due from Landlord. If Landlord (a) fails to pay to Tenant [*****]
within [*****] after Landlord's receipt of an invoice therefor, or (b) fails to
pay any other amount due to Tenant under this Lease (including, but not limited
to, a final, non-appealable money judgment against Landlord) within [*****]
after Tenant gives Landlord written notice of such past due amount (or, in the
case of the final, non-appealable money judgment, within [*****] after the due
date specified in such judgement), then in addition to all other rights and
remedies that Tenant may have against Landlord (but without duplication in
recovering the amounts due Tenant), Tenant shall be entitled to [*****].


16.2Landlord's Liability. In consideration of the benefits accruing under this
Lease to Tenant, and notwithstanding anything to the contrary contained in the
Lease Documents, it is expressly understood and agreed by and between the
parties to this Lease that:


(i)    the collective recourse of Tenant and its successors and assigns against
Landlord (and the liability of Landlord to Tenant, its successors and assigns)
with respect to (a) any actual or alleged breach or breaches by or on the part
of Landlord of any of Landlord's Lease Undertakings, and (b) any other matter
relating to Tenant's occupancy of the Tenant Space, shall be limited, in the
aggregate, solely to an amount equal to Landlord's Liability Cap;
(ii)    other than Landlord's Liability Cap, Tenant shall have no recourse
against any other assets of Landlord;
(iii)    Tenant shall have no recourse against any assets of any member of the
Landlord Group other than Landlord;
(iv)    except to the extent of Landlord's Liability Cap, no personal liability
or personal responsibility of any sort with respect to any of Landlord's Lease
Undertakings, or any alleged breach thereof, is assumed by, or shall at any time
be asserted or enforceable against, Landlord; and
(v)    no personal liability or personal responsibility of any sort with respect
to any of Landlord's Lease Undertakings, or any alleged breach thereof, is
assumed by, or shall at any time be asserted or enforceable against, any member
of the Landlord Group other than Landlord.
16.3Transfer of Landlord's Interest. Landlord (and each of Landlord's
successors-in-interest) shall have the right,

21

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

from time to time, to assign its interest and obligations, in writing and/or by
operation of law, in and under this Lease to any third party to whom Landlord
conveys its interest in the Property. Subject to the terms and provisions of the
immediately succeeding sentence, once and if Landlord (and/or any successor to
Landlord) shall convey its interest in the Property to a third party, (a)
Landlord (and each such successor) shall be fully released from all of the
obligations and liabilities of Landlord under the Lease Documents accruing on or
after the date of such transfer of Landlord's interest in the Property to such
third party, and (b) Tenant agrees to look solely to the successor-in-interest
of Landlord for all such obligations and liabilities accruing on or after the
date of such transfer, provided such third-party transferee assumes in writing
all obligations of Landlord under the Lease Documents accruing on and after the
date of such transfer. If any security has been given by Tenant to secure the
faithful performance of any of the covenants of this Lease, Landlord shall
transfer or deliver said security, as such, to Landlord's successor in interest
and thereupon Landlord shall be discharged from any further liability with
regard to said security. Without limiting the foregoing, upon acceptance of any
Rent from Tenant, the transferee shall be deemed to have automatically and
unconditionally assumed all obligations of Landlord under this Lease accruing on
and after the date of such transfer, and Tenant shall be entitled to rely upon
such assumption.


16.3.1    Status as a Real Estate Investment Trust. Landlord shall have the
right, from time to time, to assign part of its interest and obligations in and
under this Lease to a wholly owned subsidiary of Landlord (or a wholly owned
subsidiary of Landlord's parent company), if and to the extent that Landlord
determines such partial transfer is necessary or advisable in connection with
the status of Landlord, or any other member of the Landlord Group, as a real
estate investment trust, provided that no such assignment or other transfer set
forth in this Section 16.3.1 shall release, or alter the primary liability of,
the undersigned Landlord from, or to perform, Landlord's Lease Undertakings
under the Lease Documents.
17.MISCELLANEOUS.


17.1Severability. If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect; and (ii) the invalid or
unenforceable term or provision shall be replaced by a term or provision that is
valid and enforceable and that comes closest to effectuating the intention of
such invalid or unenforceable term or provision.


17.2No Waiver. No failure or delay by either party hereto to insist on the
strict performance of any obligation, covenant, agreement, term or condition of
this Lease, or to exercise any right or remedy available upon such
non-performance, will constitute a waiver thereof, and no breach or failure by
either party to perform will be waived, altered or modified, except by written
instrument signed by the non-breaching party.


17.3Attorneys' Fees and Costs. If either Landlord or Tenant initiates any
litigation, mediation, arbitration or other proceeding regarding the
enforcement, construction or interpretation of this Lease, then the
non-prevailing party shall pay the prevailing party's reasonable attorneys' fees
and costs (including, without limitation, but only to the extent applicable, all
expense reimbursements, expert witness fees, litigation costs, court or
arbitration tribunal costs, filing fees, exhibit fees, forensic consultant fees,
litigation support costs, the costs of appeals and attorneys' fees and costs
incurred in connection with post-judgment collection and enforcement efforts).
In addition, if it should otherwise be necessary or proper for Landlord to
consult an attorney concerning this Lease for the review of instruments
evidencing a proposed Transfer or for the purpose of collecting Rent, Tenant
agrees to pay to Landlord its actual attorneys' fees whether suit be brought or
not to the extent such fees exceed $500.00. The parties agree that this Section
17.3 shall survive the expiration or termination of this Lease.


17.4Waiver of Right to Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH EXPRESSLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
TRIAL HELD AS A RESULT OF A CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN ANY
MANNER RELATED TO THIS LEASE IN WHICH LANDLORD AND TENANT ARE ADVERSE PARTIES.
FOR THE AVOIDANCE OF DOUBT, THE FILING OF A CROSS-COMPLAINT BY ONE AGAINST THE
OTHER IS SUFFICIENT TO MAKE THE PARTIES “ADVERSE.”


17.5Headings; Time; Survival. The headings of the Articles, Sections, Schedules
and Exhibits of this Lease are for convenience only and do not define, limit or
construe the contents thereof. Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires. In
all instances where a party is required to pay any sum or do any act at a
particular indicated time or within an indicated period, it is understood that
time is of the essence. Except as expressly set forth herein, any obligations of
a party accruing prior to the expiration or termination of this Lease shall
survive the expiration or termination of this Lease, and such party shall
promptly perform all such obligations whether or not this Lease has expired.

22

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION



17.6Notices. Any notice which may or shall be given under the provisions of this
Lease shall be in writing and may be delivered by (i) hand delivery or personal
service, (ii) a reputable overnight courier service which provides evidence of
delivery, (iii) facsimile (so long as a confirming copy is forwarded by a
reputable overnight courier service within twenty-four (24) hours thereafter),
or (iv) e-mail (so long as a confirming copy is forwarded by a reputable
overnight courier service within twenty-four (24) hours thereafter), if for
Landlord, to the Building office and at the address specified in Item 11 of the
Basic Lease Information, or if for Tenant, at the address specified in Item 3 of
the Basic Lease Information and, in the event of notice by email, to Tenant's
Emergency Contacts, or at such other addresses as either party may have
theretofore specified by written notice delivered in accordance herewith. Such
address may be changed from time to time by either party by giving notice as
provided herein. Notice shall be deemed given, (a) when delivered (if delivered
by hand or personal service), (b) if sent by a reputable overnight courier
service, on the business day immediately following the business day on which it
was sent, (c) the date the facsimile is transmitted (provided a confirming copy
is forwarded by reputable overnight courier service within 24 hours thereafter),
or (d) the date the e-mail is transmitted (provided a confirming copy is
forwarded by reputable overnight courier service within 24 hours thereafter).
  
17.7Governing Law; Jurisdiction. This Lease shall be governed by, and construed
in accordance with, the laws of the state in which the Property is located. In
addition, Landlord and Tenant hereby submit to the local jurisdiction of the
State in which the Property is located. Each party agrees that any action by the
other against such party shall be instituted in the State in which the Property
is located.


17.8Incorporation; Amendment; Merger. This Lease, along with any schedules,
exhibits and attachments or other documents referred to herein, all of which are
hereby incorporated into this Lease by this reference, constitutes the entire
and exclusive agreement between Landlord and Tenant relating to the Tenant Space
and the Property and each of the aforementioned documents may be altered,
amended or revoked only by an instrument in writing signed by the party to be
charged thereby. All prior or contemporaneous oral or written agreements,
understandings and/or practices relative to the leasing or use of the Tenant
Space and/or the Property are merged herein or revoked hereby.


17.9Brokers. Each party hereto represents to the other that the representing
party has not engaged, dealt with or been represented by any broker in
connection with this Lease other than the respective broker specified in Item 13
of the Basic Lease Information.


17.10Examination of Lease; Binding on Parties. Each of the parties hereto
acknowledges that it has read and reviewed this Lease and that it has had the
opportunity to confer with counsel in the negotiation of this Lease.
Accordingly, this Lease shall be construed neither for nor against Landlord or
Tenant, but shall be given a fair and reasonable interpretation in accordance
with the meaning of its terms and the intent of the parties. This Lease shall
not be binding or effective until each of the parties hereto has executed and
delivered an original counterpart hereof to each other. No contractual or other
rights shall exist between Landlord and Tenant with respect to the Tenant Space
and/or the Property until both have executed and delivered this Lease,
notwithstanding that Landlord has delivered to Tenant an unexecuted copy of this
Lease. The submission of this Lease to Tenant shall not constitute the grant of
an option for the Tenant to lease, or otherwise create any interest by Tenant
in, the Tenant Space. The execution of this Lease by Tenant and return to
Landlord shall not be binding upon Landlord, notwithstanding any time interval,
until Landlord has, in fact, executed and delivered this Lease to Tenant.


17.11Recordation. Neither Tenant nor any person or entity acting through, under
or on behalf of Tenant shall record or cause the recordation of this Lease, a
short form memorandum of this Lease or any reference to this Lease, provided
that nothing in this Section 17.11 shall prohibit the recordation by either
party hereto of any SNDA.


17.12Authority. Each of Landlord and Tenant represents to the other party that
the person executing this Lease on its behalf is duly authorized to execute and
deliver this Lease pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Property is located,
and (iv) this Lease is being executed on its behalf and for its benefit.


17.13Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon,
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives and permitted successors and assigns.


17.14Force Majeure. Except for the extent to which a party's obligations or
rights are expressly stated herein to apply

23

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

notwithstanding the effect of Force Majeure events, a party shall incur no
liability to the other party with respect to, and shall not be responsible for
any failure to perform, any of its obligations hereunder (other than payment
obligations or obligations that may be cured by the payment of money (e.g.,
maintaining insurance)) if such failure is caused by a Force Majeure event. The
amount of time for a party to perform any of its obligations (other than payment
obligations) shall be extended by the amount of time such party is delayed in
performing such obligation by reason of any Force Majeure event.


17.15No Partnership or Joint Venture; No Third Party Beneficiaries. Nothing
contained in this Lease shall be deemed or construed to create the relationship
of principal and agent, or partnership, or joint venturer, or any other
relationship between Landlord and Tenant other than landlord and tenant. Except
as otherwise expressly provided herein, Landlord shall have no obligations
hereunder to any person or entity other than Tenant, and no other parties shall
have any rights hereunder as against Landlord. Except as otherwise expressly
provided herein, Tenant shall have no obligations hereunder to any person or
entity other than Landlord, and no other parties shall have any rights hereunder
as against Tenant.


17.16Access by Landlord. Subject to the terms and provisions of Article 7 of
this Lease and this Section 17.16, Landlord and Landlord's agents and employees
shall have the right to enter upon any and all parts of the Tenant Space: (a) at
any reasonable time upon prior reasonable written notice* (except in the case of
an emergency when no prior notice shall be required) to: (i) examine the
condition thereof; (ii) make any repairs, alterations or additions required to
be made by Landlord hereunder; (iii) determine whether Tenant is complying with
all of its obligations under this Lease; and/or (iv) exercise any of Landlord's
rights or remedies expressly provided for hereunder; and/or (b) to show the
Tenant Space, only upon 48 hours' prior written notice, to: (i) prospective or
current mortgage lenders of the Building, provided that any such prospective or
current mortgage lender: (A) executes and delivers to Tenant a mutually
acceptable, reasonable confidentiality/nondisclosure agreement prior to entering
upon any portion of the Tenant Space; and (B) shall be prohibited from taking
any photos or video of any portion of the Tenant Space, including without
limitation any portion of Tenant's Personal Property and/or the Infrastructure;
or (ii) prospective purchasers of the Building, provided that: (A) any such
prospective purchaser: (I) executes and delivers to Tenant a mutually
acceptable, reasonable confidentiality/nondisclosure agreement prior to entering
upon any portion of the Tenant Space; and (II) shall be prohibited from taking
any photos or video of any portion of the Tenant Space, including without
limitation any portion of Tenant's Personal Property and/or the Infrastructure;
and (B) notwithstanding anything to the contrary contained herein, Tenant shall
have the right to prohibit any prospective purchaser that is a competitor of
Tenant from entering upon any portion of the Tenant Space, with the
determination as to which prospective purchasers qualify as competitors of
Tenant to be made by Tenant in Tenant's reasonable discretion. For avoidance of
doubt, Landlord and Landlord's agents and employees shall not be permitted at
any time during the Term of this Lease to enter upon any portion of the Tenant
Space to show the Tenant Space to prospective tenants, occupants and/or
licensees of the Building and/or any other building owned, operated, managed
and/or leased by Landlord and/or any member of the Landlord Group. In connection
with Landlord's rights hereunder, Tenant agrees that Landlord shall at all times
have and retain a key that will unlock all of the doors in, on or about the
Tenant Space; and, in the absence of such a key, Landlord shall, in the event of
emergency, have the right to use any reasonable means to open such doors to
obtain entry to the Tenant Space. Notwithstanding anything herein to the
contrary, in connection with any such entry, Landlord shall diligently endeavor
to: (x) minimize the disruption to Tenant's use of the Tenant Space, and, in all
events, shall not materially interfere with Tenant's use of, or access to, the
Tenant Space for the Permitted Use; and (y) conduct such entry only during
normal working hours (except in the event of an emergency). Tenant shall be
permitted the opportunity to cause a representative of Tenant to accompany
Landlord during any such entry (except in the case of emergency), provided that
such representative of Tenant does not unreasonably interfere with or delay
Landlord exercising its rights or satisfying its obligations hereunder.


*    The parties agree that such written notice (related to items (a)(i)-(iv))
need only be delivered by e-mail to Tenant's emergency e-mail notice address
(i.e., dfw2notifications@lists.rackspace.com), and need not be followed up by a
confirming copy by any other method of delivery.
17.17Rights Reserved by Landlord. Except as otherwise expressly provided to the
contrary in this Lease, Landlord hereby expressly reserves all rights related to
the Premises, the Building and the Property, including, but not limited to the
right: (i) to change the name or street address of the Building and/or the
Property; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building and/or the Property, provided that Landlord shall not
install, affix, display or maintain any signs, advertisements or notices not
required by Applicable Law that identify Tenant or any other member of the
Tenant Group, on or within the Building and/or the Property without Tenant's
prior written consent, which consent may be granted or withheld in Tenant's sole
and absolute discretion; (iii) to change, from time to time, the dimensions,
configurations and locations of the Common Areas, and/or to otherwise make such
alterations to the Building as Landlord deems desirable; (iv) to install,
operate and maintain systems which monitor, by closed circuit television or
otherwise, all persons entering or leaving the Building and/or the Property; (v)
to maintain pipes, ducts, conduits, wires and structural elements located in the
Tenant Space as of the Commencement Date and which serve other parts or other
tenants or occupants of the Building and/or the Property; (vi) to create any
additional

24

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

improvements to structural and/or mechanical systems, interior and exterior
walls and/or glass; and (vii) to lease space in the Building and the Property,
and to create such other tenancies in the Building and the Property as Landlord
shall desire, provided that, in all such events, Landlord shall not: (a)
unreasonably interfere with Tenant's use or occupancy of, or access to, the
Tenant Space in accordance with the Permitted Use, or (b) otherwise materially
increase Tenant obligations or materially decrease Tenant's rights under the
Lease Documents.


17.18Counterparts; Delivery by Facsimile or E-mail. This Lease may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Lease. Landlord and
Tenant agree that the delivery of an executed copy of this Lease by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Lease had been delivered.


17.19Confidentiality. Each party agrees that: (i) the terms and provisions of
this Lease are confidential and constitute proprietary information of the
parties; and (ii) it shall not disclose, and it shall cause its partners,
officers, directors, shareholders, employees, brokers and attorneys to not
disclose any term or provision of this Lease to any other person without first
obtaining the prior written consent of the other party, except that each party
shall have the right to disclose such information for valid business, legal and
accounting purposes and/or if required and/or advisable under any applicable
securities laws regarding public disclosure of business information and/or as
required by Applicable Laws and/or any court ruling. The sole remedy for a
breach by either party hereto of any of the terms and provisions of this Section
17.19 shall be an action for specific performance, injunction or restraining
order, and such a breach shall not otherwise be deemed to constitute a default
under this Lease or give rise to any claim for damages or other relief.


17.20Incorporation of Schedules and Exhibits. All of the terms and conditions of
all of the Schedules and Exhibits to this Lease are hereby incorporated into
this Lease.


17.21Financial Statements. Within twenty (20) days after Landlord's written
request therefor, which request shall be made only in the event that any actual
or prospective lender, mortgagee or purchaser of the Building has required same,
Tenant shall deliver Tenant's and Guarantor's Financial Statements to Landlord
for the two (2) fiscal years immediately preceding Landlord's request. If Tenant
or Guarantor does not then have its Financial Statements audited, Tenant must
forward unaudited Financial Statements certified by Tenant's (or, as the case
may be, Guarantor's) chief financial officer as true, complete and correct in
all material respects. Tenant's failure to timely comply with this Section 17.21
beyond the applicable notice and cure period shall be an Event of Default by
Tenant as specified under Section 15.1.4 of this Lease. Landlord hereby agrees
to maintain Tenant's and Guarantor's Financial Statements as proprietary and
confidential and agrees not to disclose, and to cause the other parties
specified in this sentence not to disclose, Tenant's and/or Guarantor's
Financial Statements to any third party other than any actual or prospective
lender, mortgagee, or purchaser of the Building, and Landlord's attorneys,
accountants and similar business advisors. Notwithstanding the foregoing, this
Section 17.21 shall not apply with regard to Tenant's and Guarantor's Financial
Statements, and Tenant shall have no duty or obligation to comply with the terms
and provisions of this Section 17.21, for so long as (a) the entity named as
“Tenant” or the entity that is named as “Guarantor” under this Lease is a
publicly traded entity that is traded on a nationally recognized stock exchange,
and (b) the applicable entity continues to make available the types of financial
information for such entity that are, on the Effective Date, available online
(at http://www.sec.gov/edgar.shtml) at no cost to Landlord.


17.22Intentionally Omitted.


17.23Re-Commissioning. Subject to the terms of this Section 17.23, Tenant shall
have the right, at Tenant's sole cost and expense, to perform (or cause to be
performed) a Re-Commissioning of Datacenter-A and/or Datacenter-B and the
Infrastructure associated therewith. In order to exercise such right, Tenant
must commence performance of Re-Commissioning of Datacenter-A (and its
associated Infrastructure) and/or Datacenter-B (and its associated
Infrastructure) within one hundred eighty (180) days after the Commencement Date
that is applicable to the pertinent space. Any Re-Commissioning performed
hereunder shall be subject to Landlord's prior written approval of the
Re-Commissioning Agent(s) and the scripts and procedures therefor, which
approval shall not be unreasonably withheld, conditioned or delayed. Tenant
acknowledges and agrees that it shall not be unreasonable for Landlord to
withhold its approval of any proposed Re-Commissioning Agent who fails or
refuses to enter into a commercially reasonable confidentiality agreement with
Landlord related to the performance of the Re-Commissioning. Re-Commissioning of
each Datacenter (and its associated Infrastructure) shall conform to, and no
element of Re-Commissioning shall be permitted to exceed, the design intent of
the Infrastructure and other equipment for such Datacenter (and its associated
Infrastructure). Landlord shall be permitted the opportunity to cause one (1) or
more representatives of Landlord [utilizing Landlord's Commissioning Agent
and/or any employee or other agent of Landlord] to observe any such
Re-Commissioning, provided that no such representative of Landlord unreasonably
interferes with or delays Tenant in performing any Re-

25

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

Commissioning, and Tenant agrees to reimburse and/or pay, as applicable,
Landlord in connection with any such observation in the manner set forth in the
immediately succeeding sentence, up to but not exceeding [*****] in the
aggregate. Subject to the limitation set forth in the immediately preceding
sentence, (x) if Landlord employs its Commissioning Agent to observe all or any
Re-Commissioning performed by or on behalf of Tenant hereunder, Tenant agrees to
reimburse Landlord for any reasonable, out-of-pocket expenses actually incurred
by Landlord in connection therewith, and/or (y) if Landlord's employees and/or
other agents observe all or any Re-Commissioning performed by or on behalf of
Tenant hereunder, Tenant agrees to pay to Landlord an amount equal to the
product of [*****] times the actual number of hours (rounded to the nearest
half-hour) any such employee(s) and/ or other agent(s) observe(s) any
Re-Commissioning, with any such reimbursement and/or payment, as applicable, to
be made by Tenant within thirty (30) days after receipt of written demand
therefor, together with reasonable supporting documentation. Notwithstanding
anything herein to the contrary, all Re-Commissioning shall be at Tenant's sole
risk, and Tenant shall, subject to the terms and provisions of this Section
17.23 herein below, repair (including, without limitation, replacement of
equipment, as necessary) any damage caused by, or as a result of, any
Re-Commissioning. In connection therewith, Landlord and Tenant acknowledge and
agree that, as part of Tenant's obligation to repair and/or replace such
equipment, Tenant's replacement obligation shall be to replace (at Tenant's sole
cost and expense) any equipment which cannot reasonably be repaired or restored
to operate in accordance with its design intent, consistent with the terms and
provisions of Section 8.2 above. Notwithstanding anything to the contrary
contained herein, in the event the results of the Re-Commissioning, or any
portion thereof, demonstrate or reflect that the Infrastructure for any Tenant
Space, or any portion thereof, is not in good working order or does not perform
in accordance with the specifications and/or design intent required by this
Lease, then Landlord shall immediately repair, or, if necessary, replace, at
Landlord's sole cost and expense and not subject to reimbursement as an
Operating Expense under Article 3 above, any such portion of such
Infrastructure, except for the extent to which, if at all, the need for such
repair or replacement was caused by any Tenant Party and/or by any of the
Re-Commissioning activities.


17.24[*****].


17.25Parking. During the Term, Tenant shall have the right to use up to [*****]
parking spaces within parking areas located within the DPD Campus in reasonable
proximity to the Building on an unreserved basis (the “Parking Spaces”).
Landlord covenants that, throughout the Term, Landlord will maintain on the Land
(or shall obtain the legal right to use on land in the vicinity of the Land), at
a minimum, the number of parking spaces required by Applicable Laws. Landlord
shall not be liable for any damage of any nature whatsoever to, or any theft of,
vehicles, or contents therein, in or about such parking area (except for the
extent caused by the willful misconduct of Landlord or any other member of the
Landlord Group). During temporary periods of construction or repair, Landlord
shall use commercially reasonable efforts to provide suitable substitute parking
facilities in reasonable proximity to the Building; provided, however, if for
any reason Landlord fails or is unable to provide suitable substitute parking
facilities in reasonable proximity to the Building, Landlord shall not be liable
therefor, nor be deemed to be in default hereunder.


17.26Reporting. Landlord agrees to provide Tenant, at Landlord's sole cost and
expense (and without reimbursement from Tenant as part of Operating Expenses),
but not more than one (1) time per report, any so-called “SAS70 Type II report”
(or then-current equivalent) that Landlord causes to be performed for the
Property. Furthermore, Landlord will cooperate with, and use commercially
reasonable efforts to assist, Tenant, at Tenant's sole cost and expense, with
respect to Tenant's compliance obligations and reporting, including, without
limitation, (a) Tenant's preparation of independent SAS70 Type II reports (or
then-current equivalent), (b) Tenant's PCI DSS compliance and (c) Tenant's
ISO27001 compliance. Such cooperation shall include, without
limitation, allowing Tenant and Tenant's auditors and consultants access to the
Building or such other location reasonably agreed to by Landlord and Tenant, in
order to review testing logs and information and maintenance logs, schedules and
other information regarding the Base Building Systems.


[Remainder of Page Intentionally Left Blank]

26

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease on the
respective dates set forth below to be effective as of the Effective Date.


LANDLORD:


COLLINS TECHNOLOGY PARK PARTNERS, LLC,
a Delaware limited liability company


By:    Digital Collins Technology Park Investor, LLC
a Delaware limited liability company,
its manager


By:    Digital Realty Trust, L. P.,
a Maryland limited partnership,
its manager


By:    Digital Realty Trust, Inc.,
a Maryland corporation,
its general partner




By: /s/ Glenn H. Benoist, Sr.
Name:    Glenn H. Benoist, Sr.
Title:    Vice President




Date:
12/29/2011





TENANT:


RACKSPACE US, INC.,
a Delaware corporation




By: /s/ Mark Roenigk
Name: Mark Roenigk
Title: COO




Date:
12/24/2011








27

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

SCHEDULE “1”
SCHEDULE OF BASE RENT
Datacenter-A Base Rent Table
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



Datacenter-B Base Rent Table
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]






28

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “A”
DEPICTION OF SUITES, THE UPS ROOMS, THE MECHANICAL YARD SPACES; THE P-POP ROOM
AND THE S-POP ROOM
[attached]
[*****]
EXHIBIT “A-1”
DESCRIPTION OF THE LAND
DESCRIPTION, of a 7.584 acre tract of land situated in the Baurch Cantrell
Survey, Abstract No. 265, Dallas County, Texas; said tract being part of Lot 5A,
Block 1, Collins Technology Park, an addition to the City of Richardson, Texas
according to the plat recorded in Instrument No. 20080075596 of the Official
Public Records of Dallas County, Texas and part of that certain tract of land
described in Special Warranty Deed to Collins Technology Park Partners, LLC
recorded in Instrument No. 200900264871 of said Official Public Records; said
7.584 acre tract being more particularly described as follows (bearing system is
based on a bearing of North 00 degrees, 02 minutes, 37 seconds East for an east
right-of-way line of Alma Road according to said plat of Collins Technology
Park):


BEGINNING, at a “+” cut in concrete found for corner in the said east line of
Alma Road (a variable width right-of-way, 80-feet wide at this point); said
point being the southwest corner of Lot 1B, Block 1, Collins Technology Park, an
addition to the City of Richardson, Texas according to the plat recorded in
Instrument No. 201000017362 of said Official Public Records; said point also
being South 00 degrees, 02 minutes, 37 seconds West, a distance of 871.54 feet
from the intersection of the south right-of-way line of East Collins Boulevard
(a variable width right-of-way) and the said east line of Alma Road;


THENCE, Due East, departing the said east line of Alma Road and along the south
line of said Lot 1B, a distance of 765.85 feet to an “+” cut in concrete found
for corner in the west line of Lot 6A, Block 1 of the first referenced Collins
Technology Park; said point being the southeast corner of said Lot 1B;


THENCE, Due South, along the said west line of Lot 6A, a distance of 431.27 feet
to a point for corner in the centerline of a 50-foot wide Firelane, Mutual
Access and Public Utility Easement (as shown on the plat of Collins Technology
Park an addition to the City of Richardson, Texas recorded in Volume 2001064
Page 4384 of the Deed Records of Dallas County, Texas, and commonly known as
Alcatel Way, a private road);


THENCE, Due West, departing the said west line of Lot 6A and along the said
centerline of the firelane, mutual access and public utility easement (and
Alcatel Way), a distance of 766.18 feet to a point for corner in the said east
line of Alma Road; said east line of Alma Road being the west terminus of said
firelane, mutual access and public utility easement (and Alcatel Way);


THENCE, North 00 degrees, 02 minutes, 37 seconds East, departing the said
centerline of the firelane, mutual access and public utility easement (and
Alcatel Way) and along the said east line of Alma Road, a distance of 431.27
feet to the POINT OF BEGINNING;


CONTAINING, 330,360 square feet or 7.584 acres of land, more or less.



29

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “B-1”
TENANT'S INSURANCE REQUIREMENTS


Policies


A.Commercial liability insurance (including contractual liability):
[*****] single limit; [*****] aggregate limit.*
B.“Special Peril Form” property insurance:
Full replacement value of Tenant's Personal Property and all equipment, items
and/or materials that are part of Tenant's Repair Obligations.
C.Workers' compensation insurance:
In accordance with the laws of the state in which the Property is located, and
Employer's Liability insurance with a limit not less than [*****] Bodily Injury
Each Accident; [*****] Bodily Injury By Disease - Each Person; and [*****]
Bodily Injury By Disease - Policy Limit.
D.Automobile liability insurance:
Primary auto liability insurance with limits of not less than [*****] per
occurrence covering owned, hired and non-owned vehicles used by Tenant or any
other member of the Tenant Group.
E.Business interruption insurance:
In such amount as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils insured against by the property insurance described
above for a period of not less than twelve (12) months.

*some or all of which may be provided by umbrella coverage.


Requirements:
All insurance required of Tenant under this Lease shall be issued by insurers
with a “General Policyholders Rating” of at least A-, VIII, as set forth in
“Best's Insurance Guide.” Such insurers shall be authorized to do business in
the State in which the Property is located. Tenant's commercial general
liability policy shall be written to apply to all bodily injury (including
death), property damage and personal injury losses, and shall include blanket
contractual liability, broad form property damage, independent contractor's
coverage, cross liability and severance of interest clauses. Tenant's insurance
coverage shall be primary, as it relates to any damages to the Building or
Landlord's equipment caused by Re-Commissioning, and as it relates to damages to
the Infrastructure.



30

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “B-2”
LANDLORD'S INSURANCE REQUIREMENTS


Policies


A.    Commercial liability insurance (including contractual liability):
[*****] single limit; [*****] aggregate limit.*
B.“Special Peril Form” property insurance:
Full replacement value of the Base Building and Landlord's personal property
installed therein to the extent that such personal property is not part of
Tenant's Repair Obligations.*
C.Workers' compensation insurance:
In accordance with the laws of the state in which the Property is located, and
Employer's Liability insurance with a limit not less than [*****] Bodily Injury
Each Accident; [*****] Bodily Injury By Disease - Each Person; and [*****]
Bodily Injury By Disease - Policy Limit.
D.Automobile liability insurance:
Primary auto liability insurance with limits of not less than [*****] per
occurrence covering owned, hired and non-owned vehicles used by Landlord or any
other member of the Landlord Group.

*some or all of which may be provided by umbrella coverage.


Requirements:
All insurance required of Landlord under this Lease shall be issued by insurers
with a “General Policyholders Rating” of at least A-, VIII, as set forth in
“Best's Insurance Guide.” Such insurers shall be authorized to do business in
the State in which the Property is located. Landlord's commercial general
liability policy shall be written to apply to all bodily injury (including
death), property damage and personal injury losses, and shall include blanket
contractual liability, broad form property damage, independent contractor's
coverage, cross liability and severance of interest clauses.



31

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “C”
DESCRIPTION OF PATHWAY
•
[*****].

During the entire Term of this Lease (as the same may be extended or reduced
from time to time), the term “Pathway” shall be deemed to include the 1215-1232
Conduits.*
During the Suite A-1 Period, the term “Pathway” shall be deemed to include the
Suite A-1 Pathway.
During the Suite A-2 Period and, if applicable, the portion of any Early Access
Period applicable to Suite A-2, the term “Pathway” shall be deemed to include
the Suite A-2 Pathway.
During the Suite A-3 Period and, if applicable, the portion of any Early Access
Period applicable to Suite A-3, the term “Pathway” shall be deemed to include
the Suite A-3 Pathway.
During the Suite B-1 Period, the term “Pathway” shall be deemed to include the
Suite B-1 Pathway.
During the Suite B-2 Period and, if applicable, the portion of any Early Access
Period applicable to Suite B-2, the term “Pathway” shall be deemed to include
the Suite B-2 Pathway.
During the Suite B-3 Period and, if applicable, the portion of any Early Access
Period applicable to Suite B-3, the term “Pathway” shall be deemed to include
the Suite B-3 Pathway.
Tenant shall be permitted to pull and/or install Cables in the Pathway. Tenant
shall be limited in the number of Cables that may be pulled through said Pathway
only by Applicable Law and by the physical constructs of such Pathway. Tenant is
responsible for the costs and installation of all such Cables.
*    Notwithstanding anything to the contrary contained herein, the 1215-1232
Conduits shall be deemed (a) to be part of Datacenter-A Pathway during the
Datacenter-A Period; and (b) to also be part of Datacenter-B Pathway during the
Datacenter-B Period. For the avoidance of doubt, in the event that Tenant
extends the Term of this Lease with regard to one Tenant Space, but not the
other, the 1215-1232 Conduits shall, during the extended Term, be deemed to
exclusively be part of the Pathway for the Tenant Space for which the Term was
extended.



32

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “D”
TEXAS STATE LAW PROVISIONS
1.    REMEDIES FOR EVENTS OF DEFAULT.
1.1    Landlord's Right to Terminate Upon Tenant Event of Default. This Lease
and the Term and estate hereby granted and the demise hereby made are subject to
the limitation that if and whenever any Event of Default shall occur, Landlord
may, at Landlord's option, in addition to all other rights and remedies given
hereunder or by law or equity, do any one or more of the following without
notice or demand, any such notice or demand being hereby waived:
1.1.1    Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Tenant Space to Landlord.
1.1.2    Enter upon and take possession of the Tenant Space and expel or remove
Tenant and any other occupant therefrom, with or without having terminated this
Lease.
1.1.3    Alter locks and other security devices at the Tenant Space.
1.1.4    Terminate any and all agreements, subleases, licenses, concessions or
other consensual arrangements for possession entered into by and between Tenant
and Landlord, and affecting the Tenant Space or any part of the POP Room or the
Building.
1.2    No Surrender or Merger. Exercise by Landlord of any one or more remedies
hereunder granted or otherwise available upon the occurrence of an Event of
Default by Tenant shall not be deemed to be an acceptance of surrender of all or
any part of the Tenant Space by Tenant, whether by agreement or by operation of
law, it being understood that such surrender can be effected only by the written
agreement of Landlord and Tenant. No such alteration of security devices and no
removal by Landlord of the property of Tenant or others on or about the Tenant
Space as set forth herein upon the occurrence of an Event of Default shall be
deemed unauthorized or constitute a conversion. All claims for damages by reason
of such re-entry and/or possession and/or alteration of locks or other security
devices are hereby waived, except to the extent caused by the gross negligence
or willful misconduct of any member of the Landlord Group, as are all claims for
damages by reason of any distress warrant, forcible detainer proceedings,
sequestration proceedings or other legal process. Tenant agrees that any
re-entry by Landlord may be pursuant to judgment obtained in forcible detainer
proceedings or other legal proceedings or without the necessity for any legal
proceedings, as Landlord may elect.
1.3    Damages Upon Default. If Landlord elects to terminate this Lease by
reason of an Event of Default, then, notwithstanding such termination, Tenant
shall be liable for and shall pay to Landlord the sum of all rental and other
indebtedness accrued to the date of such termination, plus, as damages, an
amount equal to the then present value of the rental reserved hereunder
(including, without limitation, Rent and all other charges under this Lease) for
the remaining portion of the Term of this Lease (had such Term not been
terminated by Landlord prior to the expiration of the Term of this Lease), less
the then present value of the fair rental value of the Tenant Space for such
period, both discounted to present value at the Prime Rate then in effect.
In the event that Landlord elects to terminate this Lease by reason of any Event
of Default, in lieu of exercising the rights of Landlord under the preceding
paragraph of this Section 1.3, Landlord may instead hold Tenant liable for all
rental and other indebtedness accrued to the date of such termination, plus such
rental and other indebtedness as would otherwise have been required to be paid
by Tenant to Landlord during the period following termination of the Term of
this Lease measured from the date of such termination by Landlord until the
expiration of the Term of this Lease (had Landlord not elected to terminate this
Lease on account of such Event of Default) diminished by any net sums thereafter
received by Landlord through reletting the Tenant Space during said period
(after deducting expenses incurred by Landlord as provided in Section 1.5
below). Actions to collect amounts due by Tenant provided for in this paragraph
of this Section 1.3 may be brought from time to time by Landlord during the
aforesaid period, on one or more occasions, without the necessity of Landlord's
waiting until the expiration of such period, and in no event shall Tenant be
entitled to any excess of rental (or rental plus other sums) obtained by
reletting over and above the rental provided for in this Lease.
1.4    Repossession of Tenant Space. If Landlord elects to repossess the Tenant
Space without terminating

33

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

this Lease, Tenant shall be liable for and shall pay to Landlord all rental and
other indebtedness accrued to the date of such repossession, plus Rent required
to be paid by Tenant to Landlord during the remainder of the Term of this Lease
when due until the expiration of the Term of this Lease, diminished by any net
sums thereafter received by Landlord through reletting the Tenant Space during
said period (after deducting expenses incurred by Landlord as provided in
Section 1.5 below). In no event shall Tenant be entitled to any excess of any
rental obtained by reletting over and above the rental herein reserved. Actions
to collect amounts due by Tenant as provided in this Section 1.4 may be brought
from time to time, on one or more occasions, without the necessity of Landlord's
waiting until the expiration of the Term of this Lease.
1.5    Landlord's Expenses. Upon an Event of Default, Tenant shall also be
liable for and shall pay to Landlord, in addition to any sum provided to be paid
pursuant to this Lease: (i) the costs and expenses of securing new tenants,
including expenses for refixturing, any reasonable or necessary alterations and
other costs in connection with preparing the Tenant Space for the new tenant, to
the extent reasonably allocable to the then-remaining Term of this Lease
(determined as though the Lease were not terminated due to such Event of
Default), (ii) the cost of removing and storing Tenant's or other occupant's
property, and (iii) all reasonable expenses incurred by Landlord in enforcing
Landlord's remedies, including actual attorneys' fees. Past due rental and other
past due payments shall bear interest from maturity at the Default Rate (as
defined in Section 3.5 of this Lease) until paid.
1.6    Cumulative Remedies; Equitable Relief. The specific remedies to which
Landlord may resort under the provisions of this Lease are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
it may be lawfully entitled upon the occurrence of an Event of Default by
Tenant. In addition to the other remedies provided in this Lease, subject to
Applicable Laws, Landlord shall be entitled to a restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to a decree compelling specific
performance of any such covenants, conditions or provisions.
1.7    Reletting. Tenant acknowledges that Landlord has entered into this Lease
in reliance upon, among other matters, Tenant's agreement and continuing
obligation to pay all rental due throughout the Term. Upon termination of
Tenant's right to possess the Tenant Space, Landlord shall, only to the extent
required by Applicable Laws, use reasonable efforts to mitigate damages by
reletting the Tenant Space. Notwithstanding Landlord's duty to mitigate damages
as aforesaid, Tenant agrees that Landlord has no obligation to: (i) relet the
Tenant Space prior to leasing any other space within the Building; or (ii) relet
the Tenant Space: (A) at a rental rate or otherwise on terms below market, as
then determined by Landlord in its sole but reasonable discretion; (B) to any
entity not satisfying Landlord's then-standard financial credit risk criteria;
(C) for a use (1) not consistent with Tenant's use prior to default; (2) which
would violate then applicable law or any restrictive covenant or other lease
affecting the Building; (3) which would impose a burden upon the Building's
facilities greater than Tenant's Permitted Use; or (4) which would involve any
use of Hazardous Materials not otherwise permitted hereunder; or (iii) make any
alterations to the Tenant Space or the Building at Landlord's expense or
otherwise incur any costs in connection with any such reletting without
reimbursement, unless Tenant unconditionally delivers to Landlord, in good and
sufficient funds, the full amount thereof in advance.
1.8    Landlord's Right to Cure. All covenants and agreements to be performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense. If Tenant should fail to make any payment (other than Base Rent) or
cure any default hereunder within the time herein permitted (including, for
avoidance of doubt, any applicable notice, cure and/or grace periods), Landlord,
without being under any obligation to do so, without thereby waiving such
default and in addition to and without prejudice to any other right or remedy of
Landlord, may, subject to the terms and conditions regarding any specific
self-help rights of Landlord included elsewhere in this Lease, make such payment
and/or remedy such other default for the account of Tenant (and enter the Tenant
Space for such purpose), and thereupon Tenant shall be obligated to, and hereby
agrees to, pay to Landlord as Additional Rent, within thirty (30) days following
Landlord's written demand therefor, together with reasonable supporting
documentation, all reasonable costs, expenses and disbursements (including
actual attorneys' fees) actually incurred by Landlord in taking such remedial
action, plus an administrative fee of [*****] of such amount.
1.9    Landlord's Lockout of Tenant. Tenant agrees that after and during an
Event of Default under this Lease, Landlord may enter the Premises under this
provision by use of a master key, a duplicate key or any other means to the
extent permitted by law and without breaching the peace, in order to change,
alter or modify the door locks, elevators or other security devices on all entry
doors of the Premises, thereby permanently excluding Tenant and its agents,
employees, contractors, directors, invitees, licensees, and patrons from the
Premises, and Landlord shall not be: (a) liable to Tenant for damages in
connection therewith, except to the extent caused by the gross negligence or
willful misconduct of any member of the Landlord Group; or (b) required to
provide a new key or right of access to Tenant. Upon the occurrence of an Event
of Default by Tenant, Tenant agrees that this provision of the Lease will
override and control any conflicting provisions of Sections 93.002 and 93.003 of
the Texas

34

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

Property Code, as well as any successor statute governing the right of landlord
to change the door locks of a commercial tenant, provided that this sentence
shall not preclude Tenant from recovering damages caused by the gross negligence
or willful misconduct of any member of the Landlord Group.
2.    Intentionally Deleted.
3.    CALCULATION OF CHARGES. Landlord and Tenant are knowledgeable and
experienced in commercial transactions and agree that the provisions set forth
in this Lease for determining charges, amounts and additional rent payable by
Tenant (including, without limitation, payments under Section 3.4) are
commercially reasonable and valid even though such methods may not state a
precise mathematical formula for determining such charges. Accordingly, Tenant
hereby voluntarily and knowingly waives all rights and benefits of Tenant under
Section 93.012 of the Texas Property Code, as WELL AS ANY SUCCESSOR STATUTE.
4.    Tenant hereby waives its rights under the Deceptive Trade
Practices-Consumer Protection Act, Section 17.41 et. seq., Business & Commerce
Code, a law that gives consumers special rights and protections. After
consultation with an attorney of Tenant's own selection, Tenant voluntarily
consents to this waiver.
5.    OFAC. Neither Tenant nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC's Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.
6.    Waiver of Right to Protest. Tenant hereby waives any and all rights under
Section 41.413 and 42.015 of the Texas Tax Code granting to tenant the right to
contest appraised values, or to receive notice of reappraised values, on all or
any portion of the Building irrespective of whether Landlord has elected to
contest same. To the extent such waiver is prohibited by applicable law, Tenant
hereby appoints Landlord as Tenant's attorney in fact, coupled with an interest,
to appear and take all actions on behalf of Tenant which Tenant may have under
said Section of the Code with respect to the Building, but not with respect to
Tenant's personal property located within the Premises.
7.    Waiver of Lien. Tenant waives all lien rights under Section 91.004 of the
Texas Property Code, as well as any successor statute granting Tenant a lien in
Landlord's property.
8.    INTENTIONALLY DELETED.
9.    Express Negligence / Fair Notice. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS LEASE, THE INDEMNIFICATION, DEFENSE, WAIVER AND RELEASE PROVISIONS SET
FORTH IN THIS LEASE SHALL APPLY EVEN IF THE LOSS OR DAMAGE IS CAUSED, IN WHOLE
OR IN PART, DIRECTLY OR INDIRECTLY, BY THE ACTIVE OR PASSIVE, JOINT, CONCURRENT
OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED PARTY(IES).



35

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “E”
INTENTIONALLY OMITTED







36

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “E-1”
AS-BUILT DRAWINGS AND COMMISSIONING DOCUMENTATION
Subject to the terms of Section 2.2.3 of the Lease, Landlord agrees to cause
copies of the following items to be delivered to Tenant:
1.    As-Built Drawings. As-built drawings of each Datacenter and its supporting
Infrastructure within the Building that Landlord receives from the A&E Firm
(collectively, the “As-Built Drawings”), which shall, to the extent received by
Landlord, consist of:
a.    Datacenter-specific building management system drawings;
b.    Datacenter-specific civil drawings;
c.    Datacenter-specific electrical drawings (including UPS/generator
equipment);
d.    Datacenter-specific mechanical, plumbing and fire protection drawings;
e.    Datacenter-specific access control system drawings; and
f.    Datacenter-specific structural drawings
2.    Commissioning Documentation. Documentation received from the Commissioning
Agent describing the procedures and results of the Commissioning for each
Datacenter (collectively, the “Commissioning Documentation”), which shall, to
the extent received by Landlord, consist of:


a.
Commissioning results (these include full testing report, factory test results,
on-site start-up and acceptance documentation and punch list*);

b.
Commissioning scripts documentation (these include a list of procedures intended
to be performed during Level 5 Commissioning (see Commissioning Criteria,
attached as Exhibit “E-2”) including the integrated systems test);

c.
Daily Commissioning report (includes procedures performed during Commissioning,
alterations to the test plan, items requiring repair/re-testing, items
corrected, etc.);

d.
Commissioning results executive summary; and

e.
Commissioning Complete Letter - certifying that the mechanical and electrical
systems supporting the particular Suite are fully operational in accordance with
the design intent (in a form substantially similar to that which is attached as
Exhibit “J”).



*    For the avoidance of doubt, Landlord's provision of the punch-lists to
Tenant shall, in no event, be deemed to modify or otherwise increase the
obligations of Landlord (with respect to the preparation and/or delivery of the
respective Datacenter, or otherwise) that are set forth in this Lease.






EXHIBIT “E-2”
COMMISSIONING CRITERIA
Commissioning consists of five general levels of activities summarized as
follows:


Level 1 - Factory Testing


Manufacturers' standard test reports will be reviewed prior to shipment of
equipment to the site.


Level 2 - Component Verification


Individual system components are verified at the site upon delivery for
compliance with the design specifications, drawings, and approved submittals or
shop drawings.


Level 3 - System Construction Verification



37

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

As the components are assembled into individual systems, the construction or
installation of the overall system is verified. This includes an evaluation of
interconnection between components, physical arrangement, support and anchoring,
and access and clearance.


Level 4 - Individual System and Major Equipment Operation Verification


Subsequent to the completion of construction and assembly of each individual
system or major equipment element, it is started-up and tested for proper
functional operation and performance.


Level 5 - Integrated Systems Operation Verification


The test procedures that comprise Level 5 commissioning are designed to simulate
the operation of the Infrastructure for a particular Datacenter during a full
range of operational situations, including loss of utility services, single and
multiple equipment failure, normal sequential changes to the equipment
operation, and planned maintenance operations.


This effort is dependent upon the successful completion of all prior levels of
commissioning. The assembly of appropriate documentation and certifications for
the completion of Level Four commissioning will be a prerequisite.


Level 5 commissioning will typically be completed in four basic steps:


▪
Initial planning

▪
Preparation of test procedures

▪
Implementation of tests

▪
Issuance by Commissioning Agent of the Commissioning Complete Letter.



EXHIBIT “E-3”


INTENTIONALLY OMITTED





38

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “E-4”
COMMENCEMENT DATE NOTICE




_________ __, 201__




VIA [FAX/E-MAIL]: [# OR E-MAIL ADDRESS]
AND FEDERAL EXPRESS


Rackspace US, Inc.
[INSERT TENANT'S ADDRESS
FOR NOTICES FROM BLI #3]




Re:
That certain Datacenter Lease with an effective date of ______ __, 20__ (as
amended and modified from time to time, the “Lease”), by and between Rackspace
US, Inc. (“Tenant”), as tenant, and Collins Technology Park Partners, LLC
(“Landlord”), as landlord, covering certain premises more particularly described
in the Lease at that certain building located at 1215 Datacenter Park Boulevard,
Richardson, Texas. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Lease.





Ladies and Gentlemen:


Please be advised that Landlord has caused each of the [Commencement Date
Conditions (A)] [Commencement Date Conditions (B)] to be completed. Accordingly,
Landlord confirms that the [Commencement Date (A)] [Commencement Date (B)] of
the Lease is _______ ___, 20__.


Should you have any questions, please contact Sammy O'Brien at (214) 666-3473,
who will be glad to assist you.








Sincerely,


COLLINS TECHNOLOGY PARK PARTNERS, LLC,
a Delaware limited liability company




By:                         
[NAME]
[TITLE]
On behalf of Landlord




[INSERT ADDITIONAL NOTICE ADDRESSES, IF APPLICABLE]
 
 
 

cc:







39

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION




40

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “F”
ELECTRICITY CONSUMPTION THRESHOLD
Table A.
Table A, Item 1 applies only to Datacenter-A and only applies during the
Datacenter-A Period.
Table A, Item 2 applies only to Datacenter-B and only applies during the
Datacenter-B Period.




Electricity Consumption Threshold-A:
[*****]
Electricity Consumption Threshold-B:
[*****]





EXHIBIT “G”
Building Rules and regulations


[*****]







41

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “H”
EXCLUSIONS FROM OPERATING EXPENSES


Notwithstanding anything to the contrary contained in the Lease, the following
shall be excluded from Operating Expenses:


(1)    Costs for capital improvements and capital expenditures, other than those
specified in subparagraph (vii) of the definition of Operating Expenses set
forth in Schedule “1”;


(2)    Costs for repair, replacements and general maintenance paid by proceeds
of insurance (or that would have been paid by proceeds of insurance had Landlord
maintained the insurance required under applicable terms and provisions of the
Standard Lease Provisions), condemnation proceeds, or by Tenant, other tenants
in the Building or other third parties, and costs for alterations attributable
solely to tenants of the Building other than Tenant;


(3)     Costs for principal, interest, amortization or other payments on loans
to Landlord and all refinancings thereof;


(4)     Costs for depreciation of the Building, Building equipment and
Landlord's personal property, including without limitation the initial costs of
the Infrastructure;


(5)    Costs and expenses incurred in connection with leasing space in the
Building to tenants (including Tenant), including, without limitation, marketing
costs, legal fees, leasing commissions and the costs of any inducements provided
to tenants, including but not limited to tenant improvement work, tenant finish
allowances, costs incurred for materials and labor in connection with the
installation of multi-tenant floor corridor configurations, security systems,
rent allowances, lease takeover costs, payment of moving costs and other similar
costs and expenses;


(6)    Costs for legal expenses, other than those incurred for the general
benefit of the Building's tenants (e.g., tax disputes);


(7)    Costs for renovating or otherwise improving space for occupants of the
Building or vacant space in the Building;


(8)    Costs for correcting structural defects or defects in the construction of
the Building;


(9)    Costs for overtime and other expenses of Landlord in curing defaults or
performing work expressly provided in this Lease to be borne at Landlord's
expense;


(10)    Federal income taxes, inheritance, estate, gift, franchise, corporation,
or similar taxes assessed against or imposed on or measured by the income of
Landlord from the operation of the Building, except to the extent imposed in
lieu of all or any part of taxes, [*****];


(11)    Costs for alterations, maintenance, repair or replacements attributable
solely to specific tenants or occupants of the Building or for building
equipment or systems dedicated to premises of other tenants in the Building and
not the Tenant Space;


(12)    Costs for fees for professional services including legal, architectural,
engineering, accounting and appraisal that (a) are not directly related to the
management, operation, repair and maintenance of the Building, or (b) are
related to the purchase, sale or leasing of the Building;


(13)    Costs incurred by Landlord to the extent that Landlord is entitled to
receive reimbursement for such costs from any source (including, but not limited
to, insurance and tenants of the Building);


(14)    Costs for real estate commissions, attorneys' fees, other costs and
expenses incurred in connection with negotiations with purchasers or potential
purchasers of the Building, and any other costs and expenses incurred in
connection with the sale, financing or refinancing of the Building;


(15)    Costs and expenses (including but not limited to attorneys' fees)
incurred in connection with disputes with tenants or other occupants of the
Building;



42

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

(16)    Costs and expenses in connection with services, utilities or other
benefits which are not provided to Tenant, but which are provided solely to
other tenants or occupants of the Building [for example, in the event that the
premises of tenants in the Building, other than the Premises, are modified so
that such spaces are cooled by water-cooled chillers (resulting in a substantial
increase in the amount of water used by the Building), Landlord would be
obligated to make appropriate accounting of the costs of such water usage, so
that the portion of the water costs that are passed-through as Operating
Expenses does not include the cost of the water-cooled chiller water usage.];


(17)    Costs incurred by Landlord due to the violation by Landlord, or any
other tenants of the Building, of the terms and conditions of any lease or other
occupancy agreement or license of space in the Building;


(18)    Costs for Landlord's general overhead and general administrative
expenses and organizational expenses associated with the operation of the entity
constituting Landlord;


(19)    Costs for rentals and other related expenses incurred in leasing air
conditioning systems, elevators or other equipment or machinery ordinarily
considered to be of a capital nature, if such machinery or equipment would
constitute a capital expenditure if purchased by Landlord;


(20)    Costs for advertising and promotional expenditures and charitable and
tenant-relations costs and expenses;


(21)    Costs for penalties or fines incurred by Landlord due to a violation by
Landlord of any legal requirement, building codes or any other government rule
or requirement;


(22)    Costs for salary, benefits and commissions of Landlord's officers,
management supervisors and leasing agents;


(23)    Costs and expenses related to compliance with Environmental Laws;


(24)    Costs necessitated by or resulting from the gross negligence of
Landlord, its agents, officers, or employees or Landlord's breach of its
obligations under this Lease or any lease with other tenants in the Building;


(25)    Any amounts payable under any ground lease;


(26)    Costs of repairing or restoring any portion of the Building damaged or
destroyed (a) as a result of condemnation or (b) by an casualty or peril,
whether insured, uninsured or uninsurable, the amount of any insurance
deductible and any item covered under warranty; and


(27)    Costs of any work or service performed for any facility other than the
Building.





43

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “I”
LANDLORD'S INSTALLATIONS; DESCRIPTION OF DATACENTER-SPECIFIC INFRASTRUCTURE


DATACENTER-A


Landlord shall cause the following to be installed for Datacenter-A:
(collectively, “Landlord's Installations (A)”; from and after Commencement Date
(A) such items shall also be referred to herein as “Infrastructure (A)”)
a.[*****]


DATACENTER-A AND DATACENTER-B (SHARED)


Also, as part of Landlord's Installations (A), Landlord shall cause the
installation of the 1215-1232 Conduits. Notwithstanding anything to the contrary
contained herein, the 1215-1232 Conduits shall be deemed (a) to be part of
Infrastructure (A) during the Datacenter-A Period; and (b) to also be part of
Infrastructure (B) during the Datacenter-B Period. For the avoidance of doubt,
in the event that Tenant extends the Term of this Lease with regard to one
Tenant Space, but not the other, the 1215-1232 Conduits shall, during the
extended Term, be deemed to exclusively be part of the Infrastructure for the
Tenant Space for which the Term was extended.






EXHIBIT “I-1”
SPECIFICATIONS FOR DATACENTER-A AND DATACENTER-B PRIMARY AND REDUNDANT
GENERATORS




[*****]


EXHIBIT “I-2”
DEPICTION OF THE PROPOSED APPROXIMATE LOCATIONS OF INFRASTRUCTURE (A)


[*****]




EXHIBIT “J”
FORM OF COMMISSIONING COMPLETE LETTER


[attached]


[*****]







44

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “K”
FORM OF GUARANTY


[attached]


Guaranty




THIS GUARANTY is made as of December 29, 2011, by RACKSPACE HOSTING, INC., a
Delaware corporation, having an address at 5000 Walzem Road, San Antonio, Texas
78218 (“Guarantor”), to COLLINS TECHNOLOGY PARK PARTNERS, LLC, a Delaware
limited liability company (“Landlord”), having an address at c/o Digital Realty
Trust, L.P., 2323 Bryan Street, Suite 100, Dallas, Texas 75201.


WHEREAS, Landlord has leased to Rackspace US, Inc., a Delaware corporation
(“Tenant”), certain space (the “Tenant Space”) in a data center facility located
at 1215 Datacenter Park Boulevard, Richardson, Texas, pursuant to that certain
Data Center Lease by and between Landlord and Tenant dated as of December 29,
2011 (the “Lease”);


WHEREAS, Guarantor is materially benefited by the Lease, and Guarantor's
executing this Guaranty is a material inducement to Landlord to enter into the
Lease.    


NOW THEREFORE, in consideration of the premises, and of other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged,
Guarantor agrees with Landlord as follows:


1.    Guarantor unconditionally and irrevocably guarantees to Landlord that all
sums stated in the Lease to be payable by Tenant shall be promptly paid in full
when due in accordance with the Lease and that all covenants and obligations to
be performed by Tenant shall be performed and observed in accordance with the
Lease. If any such sum or covenant is not timely paid, performed or observed,
then Guarantor shall, within fifteen (15) business days of receipt of written
demand from Landlord, pay the same and/or cause the same to be performed (as
applicable), regardless of (a) whether Landlord shall have taken any steps to
enforce any rights against Tenant or any other person, (b) termination of the
Lease as a result of Tenant's default, or (c) any other condition or
contingency; provided that no such demand shall be made unless (i) with respect
to payments of Base Rent, Additional Rent and/or any other sum due under the
Lease, the payment was not timely received by Landlord by the actual due date
therefore, in accordance with the terms of the Lease, or (ii) with respect to
the performance of any non-monetary covenant, Tenant has failed to timely
perform the same by the actual due date therefore, in accordance with the terms
of the Lease (i.e., Landlord shall not be required to wait for an Event of
Default to have occurred). Guarantor shall also pay all reasonable expenses of
collecting such sum or any part thereof or of otherwise enforcing this Guaranty,
including reasonable attorneys' fees. This Guaranty is irrevocable,
unconditional and absolute.


2.    Guarantor's obligations and covenants under this Guaranty shall in no way
be affected or impaired by reason of the happening from time to time of any of
the following, whether or not Guarantor has been notified thereof or consented
thereto: (i) Landlord's waiver of the performance or observance by Guarantor or
any other party (other than Tenant) of any covenant or condition contained in
the Lease or this Guaranty; (ii) any extension, in whole or in part, of the time
for payment by Tenant or Guarantor of any sums owing or payable under the Lease
or this Guaranty, or of any other sums or obligations under or arising out of or
on account of the Lease or this Guaranty, or the renewal of the Lease or this
Guaranty; (iii) any assignment of the Lease or subletting of the Tenant Space or
any part thereof; provided that, in the event Tenant assigns all of its interest
in the Lease or subleases its interest in the Tenant Space in its entirety,
other than to a Tenant Affiliate, Guarantor shall not be liable hereunder for
any modifications of the Lease negotiated or effected between Landlord and any
such assignee/sublessee, unless Guarantor otherwise agrees in writing (for the
avoidance of doubt, the parties' memorialization in an amendment to the Lease of
such assignee's/sublessee's exercise of an option period, renewal, or extension
that existed under the Lease at the time that the assignee/sublessee took over
as “Tenant” shall not be deemed to be the type of “modification of the Lease”
indicated by this part (iii)); (iv) any modification or amendment (whether
material or otherwise) of any of the obligations of Tenant or Guarantor under
the Lease or this Guaranty; (v) the doing or the omission of any act referred to
in the Lease or this Guaranty (including the giving of any consent referred to
in the Lease or this Guaranty); (vi) Landlord's failure or delay to exercise any
right or remedy available to Landlord or any action on the part of Landlord
granting indulgence or extension in any form whatsoever; (vii) the voluntary or
involuntary liquidation, dissolution, sale of any or all of the assets,
marshaling of assets and liabilities, receivership, conservatorship, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar

45

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

proceeding affecting, Tenant or Guarantor or any of Tenant's or Guarantor's
assets; or (viii) the release of Guarantor from the performance or observation
of any covenant or condition contained in the Lease or this Guaranty by
operation of law.


3.    To the extent not prohibited by law, Guarantor hereby expressly waives (a)
any right Guarantor may now or hereafter have to any hearing prior to the
attachment of any real or personal property to satisfy Guarantor's obligations,
and (b) the benefits of any present or future constitution, statute or rule of
law which exempts property from liability for debt.


4.    No rejection, disaffirmance or termination of the Lease by Tenant or
Tenant's trustee in bankruptcy pursuant to bankruptcy law or any other law
affecting creditors' rights, shall be effective to release and/or terminate the
continuing liability of Guarantor to Landlord under this Guaranty. Guarantor
agrees that this Guaranty is a continuing guaranty and shall remain in full
force and effect until all obligations of “Tenant” under the Lease have been
performed as set forth in the Lease (as the same may be modified, extended,
renewed or amended, regardless of whether Guarantor has received notice of such
modification or amendment, except as set forth in Section 2(iii), above).


5.    Guarantor hereby waives presentment, notice of dishonor, protest and
notice of non-payment or non-performance. Notwithstanding anything to the
contrary contained herein, the liability of Guarantor shall not be affected by
(a) any defense based upon an election of remedies by Tenant that destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement; (b) any duty on the part of Tenant
to disclose to Guarantor any facts Tenant may know about any affiliate or
subsidiary of Tenant, it being agreed that Guarantor is fully responsible for
being and keeping informed of the financial condition of Tenant and each
subsidiary and affiliate thereof, and of all circumstances bearing on the risk
of non‑payment of the payment obligations; (c) any defense arising from the
bankruptcy or insolvency of Tenant or any subsidiary or affiliate thereof; (d)
any defense afforded guarantors based on suretyship or impairment of collateral
under applicable law, other than payment and performance in full of Tenant's
obligations under the Lease.


6.    This Guaranty shall be construed in accordance with the laws of the
jurisdiction in which the Tenant Space is located, without giving reference to
conflict of law principles.


7.    This Guaranty may not be modified or amended except by a written agreement
duly executed by Guarantor and Landlord.


8.    Subject to Guarantor's right to avail itself of any defenses available to
Tenant, Guarantor's liability shall be primary and joint and several with that
of Tenant. The payment portion of this Guaranty is an absolute and unconditional
guaranty of payment and not of collection. Landlord may proceed against
Guarantor under this Guaranty without initiating or exhausting any remedy
against Tenant, and may proceed against Tenant and Guarantor separately or
concurrently. If Guarantor consists of more than one person or entity, the
liability of each person or entity comprising Guarantor shall be joint and
several with that of all other persons or entities comprising Guarantor, and
Landlord may proceed separately or concurrently against any or all persons or
entities comprising Guarantor.


9.    Within twenty (20) days after Landlord's written request, Guarantor agrees
to execute and deliver to Landlord a written statement certifying any reasonable
matter concerning this Guaranty or the Lease as Landlord may reasonably request.


10.    Any notice which Landlord may elect to send shall be binding upon
Guarantor if delivered by overnight delivery by a nationally recognized carrier,
or if sent by certified or registered mail, return receipt requested, postage
prepaid, to Guarantor at the following address:


Rackspace Hosting, Inc.
5000 Walzem Road
San Antonio, Texas 78218
Attention: General Counsel
Telephone: (210) 312-4721


11.    All actions or proceedings arising in connection with this Guaranty shall
be litigated only in a court of competent jurisdiction in the jurisdiction in
which the Tenant Space is located. Each person or entity comprising Guarantor
consents to the jurisdiction of the courts of such jurisdiction, waives any
objection to the venue of any action filed in any court situated in such
jurisdiction, and waives any right under the doctrine of forum non-conveniens,
or otherwise, to transfer any such action filed

46

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

in any such court to any other court.


12.    This Guaranty shall be binding upon, and inure to the benefit of, the
parties hereto and their respective heirs, personal representatives, successors
and assigns.


13.    Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Lease.


14.    THE UNDERSIGNED HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT EITHER BY LANDLORD OR THE UNDERSIGNED (OR ANY OF THEM)
AGAINST THE OTHER WITH RESPECT TO ANY MATTERS WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED TO THE LEASE OR THIS GUARANTY.
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed effective
as of the date first above written.
WITNESS:
GUARANTOR:
Jacques Greyling
RACKSPACE HOSTING, INC., a Delaware corporation
 
By: /s/ Mark Roenigk
Name: Mark Roenigk
Title: COO
 
 








47

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

EXHIBIT “L”
ROOFTOP RIGHTS


1.    Rooftop Equipment. Landlord hereby grants to Tenant, during the Term, the
non-exclusive right to install, maintain and operate, at Tenant's sole cost and
expense, [*****] satellite dish antennae (together and singly the “antenna”),
together with the cables extending from such antenna to the Tenant Space through
plenums, risers, electrical closets, ducts or pipes on or serving the floor on
which the Tenant Space is located (other than those installed for another
tenant's exclusive use), in locations (collectively, the “Rooftop Area”),
number, size, weight, height and all other features and specifications of the
antenna, and the manner of the initial installation of the same, as are approved
in writing by Landlord, such approval not to be unreasonably withheld,
conditioned or delayed (the antennae, satellite dishes and related equipment
being collectively referred to as the “Rooftop Equipment”). Notwithstanding
anything herein to the contrary, Tenant's right to install, maintain and operate
the Rooftop Equipment is subject to such Rooftop Equipment and/or any other part
of Tenant's Rooftop Facilities (as defined in Section 4, below), (i) not
adversely affecting, in any material manner, the structure of the Building, the
roof of the Building, the warranty for the roof of the Building or the safety of
the Building; (ii) not adversely affecting, in any material manner, the
electrical, mechanical or any other system of the Building or the functioning
thereof; (iii) not adversely interfering, in any material manner, with the
operation of the Building or the provision of services or utilities to other
current or future tenants and/or occupants of the Building; and (iv) being
otherwise approved by Landlord in writing (which approval shall not be
unreasonably, withheld, conditioned or delayed). No additional rental shall be
payable with respect to the rooftop rights granted Tenant under this Exhibit,
except in the event Tenant permits the use of any portion of the Rooftop
Equipment by a party (including, without limitation, a Colocation Party) who
derives revenues from the use thereof. Tenant shall not permit the use of any of
the Rooftop Equipment by such party without Landlord's consent, which consent
may be conditioned upon the payment of additional rental in accordance with
market rates.
2.    Compliance with Law. Tenant shall install, maintain and operate the
Rooftop Equipment in compliance with (i) all Applicable Laws, including all
present and future governmental laws, codes, rules and regulations applicable to
the Rooftop Equipment and the Building (the “Rooftop Applicable Laws”),
including, without limitation, the rules and regulations of the Federal
Communications Commission (“FCC”) and the Federal Aviation Administration
(“FAA”) and any other governmental and quasi-governmental authorities having
jurisdiction with respect to the Building or Tenant's installation, maintenance
and/or operation of the Rooftop Equipment, and (ii) the conditions of any bond
or warranty maintained by Landlord on the roof.
3.    Installation Procedures.
(i)Prior to installation of Tenant's Rooftop Facilities and any modifications or
changes thereto, Tenant shall submit to Landlord in writing all plans for
Landlord's approval, and may only commence the installation after having
obtained Landlord's written approval, which shall not be unreasonably withheld,
conditioned, or delayed. The size, weight, style, type, materials, exact
location, method of installation and other matters related to Tenant's Rooftop
Facilities shall be subject to the prior written approval of Landlord, which
shall not be unreasonably withheld, conditioned, or delayed. Landlord may
supervise any roof work, provided Landlord does not unreasonably interfere with
or delay Tenant exercising its rights or satisfying its obligations hereunder.


(ii)In the event Tenant requires a supplemental electric power supply and/or
usage in connection with Tenant's Rooftop Facilities, Tenant shall, at its sole
cost and expense, obtain such supplemental power supply and pay any and all
recurring charges associated with such supplemental power supply at the actual
cost charged by the utility without mark-up by Landlord. Any work performed in
connection therewith shall comply with the provisions of the Lease.


(iii)Landlord shall provide to Tenant reasonable access to the roof of the
Building and other affected Common Areas of the Building to permit Tenant's
maintenance and operation of Tenant's Rooftop Facilities as provided for herein.
Access to the roof of the Building or other areas of the Building will be
available by Tenant requesting access from Landlord according to the Building
Rules and Regulations, and Landlord agrees to cooperate reasonably with Tenant
in connection therewith. Tenant shall reimburse Landlord for all reasonable and
actual costs and expenses incurred by Landlord with respect to any such access
occurring at times other than the normal business hours of the Building. All
such access to the roof of the Building and/or other Common Areas of the
Building shall be subject to the continuing control of, and reasonable security
and safety procedures established by, Landlord.


(iv)Tenant's Rooftop Facilities (in particular, the antenna) shall not be more
than [*****] in height above the parapet wall and not more than the weight that
Landlord shall reasonably determine is appropriate for the roof (which Landlord

48

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION

shall specify to Tenant promptly upon Tenant's written request).


4.    Maintenance and Removal of the Rooftop Equipment. Tenant shall, at its
sole cost and expense, be responsible for the maintenance of the Rooftop
Equipment and any cable, wiring, connecting lines, conduit, and other
installations, equipment or property installed or placed by or on behalf of
Tenant anywhere on the rooftop of the Building (collectively, “Tenant's Rooftop
Facilities”) in accordance with all Rooftop Applicable Laws and the terms of the
Lease. At the expiration or earlier termination of the Lease or termination of
Tenant's right to possess the Tenant Space, Tenant shall remove Tenant's Rooftop
Facilities from the Building and restore the roof and any other affected areas
of the Building to the condition existing prior to the installation of Tenant's
Rooftop Facilities, reasonable wear and tear, Casualty and Taking excepted, all
at Tenant's sole cost and expense. The removal shall be performed in a good and
workmanlike manner without causing any material interference or damage to the
Building, structures, equipment, or operations of Landlord and/or any of the
other tenants and/or occupants of the Building. Should any such interference,
damage or destruction occur, it shall be immediately remedied by Tenant, at
Tenant's sole cost and expense, reasonable wear and tear, Casualty and Taking
excepted. If Tenant fails to remove Tenant's Rooftop Facilities within thirty
(30) days after the expiration or earlier termination of the Term of this Lease
or the termination of Tenant's right to possess the Tenant Space, Landlord shall
have the right, but not the obligation, to elect either (i) to remove Tenant's
Rooftop Facilities at Tenant's cost and expense, plus a [*****] administrative
fee, and Landlord shall, except as otherwise expressly provided herein, have no
liability for the return of, or damage to, Tenant's Rooftop Facilities, or (ii)
to treat Tenant's Rooftop Facilities as abandoned by Tenant. Tenant shall
indemnify and hold Landlord harmless from and against any and all demands,
liability, liens, claims, losses, costs and expenses (including reasonable
attorney's fees) relating to or arising from the design, construction,
installation, operation, maintenance, existence and/or removal of Tenant's
Rooftop Facilities, except to the extent caused by the gross negligence or
willful misconduct of any member of the Landlord Group.



49